Exhibit 10.3

 

ATLANTA

OFFICE LEASE AGREEMENT

 

TABLE OF CONTENTS

 

BASIC LEASE INFORMATION

 

Paragraph

 

 

 

 

 

 

1.

 

 

PREMISES AND PROPERTY

 

2.

 

 

USE

 

3.

 

 

TERM AND POSSESSION

 

4.

 

 

RENT

 

5.

 

 

COMPLIANCE WITH LAWS

 

6.

 

 

ALTERATIONS

 

7.

 

 

REPAIR

 

8.

 

 

LIENS

 

9.

 

 

ASSIGNMENT AND SUBLETTING

 

10.

 

 

INSURANCE AND INDEMNIFICATION

 

11.

 

 

WAIVER OF SUBROGATION

 

12.

 

 

SERVICES AND UTILITIES

 

13.

 

 

ESTOPPEL CERTIFICATE

 

14.

 

 

HOLDING OVER

 

15.

 

 

SUBORDINATION

 

16.

 

 

RULES AND REGULATIONS

 

17.

 

 

ENTRY BY LANDLORD

 

18.

 

 

INSOLVENCY OR BANKRUPTCY

 

19.

 

 

DEFAULT

 

20.

 

 

DAMAGE BY FIRE, ETC.

 

21.

 

 

CONDEMNATION

 

22.

 

 

SALE BY LANDLORD

 

23.

 

 

RIGHT OF LANDLORD TO PERFORM

 

24.

 

 

SURRENDER OF PREMISES

 

25.

 

 

WAIVER

 

26.

 

 

NOTICES

 

27.

 

 

RENTAL ADJUSTMENT

 

28.

 

 

CERTAIN RIGHTS RESERVED TO THE LANDLORD

 

29.

 

 

ABANDONMENT

 

30.

 

 

SUCCESSORS AND ASSIGNS

 

31.

 

 

ATTORNEY’S FEES

 

32.

 

 

SECURITY DEPOSIT

 

33.

 

 

FINANCIAL STATEMENTS

 

34.

 

 

TENANT AUTHORITY

 

35.

 

 

MORTGAGEE AND GROUND LESSOR APPROVALS

 

36.

 

 

MISCELLANEOUS

 

37.

 

 

LANDLORD’S LIEN

 

38.

 

 

QUIET ENJOYMENT

 

39.

 

 

LANDLORD’S LIABILITY

 

40.

 

 

NO ESTATE

 

41.

 

 

SUBSTITUTION OF PREMISES

 

42.

 

 

LEASE EFFECTIVE DATE

 

43.

 

 

HAZARDOUS MATERIALS

 

44.

 

 

FIRST MONTH’S RENT

 

45.

 

 

BROKERS

 

 

 

EXHIBIT “A” - RULES AND REGULATIONS

 

EXHIBIT “B” - TYPICAL LEVEL FLOOR PLAN

 

EXHIBIT “C” - OFFICE LEASE IMPROVEMENT AGREEMENT
[a04-14174_1ex10d3.htm#ExhibitC]

 

EXHIBIT “D” - TENANT LEASE ESTOPPEL CERTIFICATE [a04-14174_1ex10d3.htm#ExhibitD]

 

EXHIBIT “E” - GENERAL CLEANING SPECIFICATIONS [a04-14174_1ex10d3.htm#ExhibitE]

 

EXHIBIT “F” - LEASE GUARANTY [a04-14174_1ex10d3.htm#ExhibitF]

 


EXHIBIT “G” - LEGAL DESCRIPTION OF PROPERTY [a04-14174_1ex10d3.htm#ExhibitG]


 


EXHIBIT “H” - INSURANCE [a04-14174_1ex10d3.htm#ExhibitH]


 


EXHIBIT “I” - SPECIAL STIPULATIONS [a04-14174_1ex10d3.htm#ExhibitI]


 

EXHIBIT “J” - ARBITRATION [a04-14174_1ex10d3.htm#ExhibitJ]

 

EXHIBIT “K” – FORM OF SNDA [a04-14174_1ex10d3.htm#ExhibitK]

 

 

 

Initial: Landlord

 

 

 

 Initial: Tenant

 

--------------------------------------------------------------------------------


 

BASIC LEASE INFORMATION

 

 

 

LEASE DATE:

 

29th day of June, 2004

 

 

LANDLORD:

 

GERMANIA PROPERTY INVESTORS XXXIV, L.P., a Georgia limited partnership

 

 

 

 

 

 

 

ADDRESS OF  LANDLORD:

 

GERMANIA PROPERTY INVESTORS XXXIV, L.P. c/o
Childress Klein Properties
300 Galleria Parkway, Suite 600
Atlanta, GA 30339

 

 

 

 

 

 

 

TENANT:

 

Neenah Paper, Inc., a Delaware corporation

 

 

 

 

 

 

 

ADDRESS OF  TENANT:

 

Prior to the Commencement Date:
Neenah Paper, Inc.
C/o General Counsel
221 Roswell Street, Suite 100
Alpharetta, GA 30004
Phone: 678-566-4995
Fax: 678-566-0464

Following the Commencement Date:
At the Premises
C/o General Counsel

 

 

 

 

 

 

 

FEDERAL TAX ID NUMBER:

 

 

 

 

 

 

 

 

 

CONTACT:

 

Steven S. Heinrichs

 

 

 

 

 

 

 

TELEPHONE:

 

678-566-6794

 

 

 

 

 

Paragraph 1

 

PREMISES:

 

On the sixth (6th) floor of the Preston Ridge III office building as outlined in
red on Exhibit “B” hereto. The rentable area of the Premises for purposes of
this Lease is 26,285 square feet.

 

 

 

 

 

 

 

BUILDING:

 

Preston Ridge III, 3460 Preston Ridge Road, Alpharetta, Georgia 30302. The
rentable area of the Building is 151,647 square feet.

 

 

 

 

 

 

 

PROPERTY:

 

The land on which the Building is to be erected, per the legal description of
the Property attached hereto as Exhibit “G”.

 

 

 

 

 

Paragraph 2

 

USE:

 

General office use only.

 

 

 

 

 

Paragraph 3

 

COMMENCEMENT DATE

 

September 15, 2004 (as the date may be extended pursuant to Section 3 herein)

 

 

 

 

 

Paragraph 3

 

LEASE TERM:

 

One hundred twenty (120) months commencing on the Commencement Date as specified
above.

 

1

--------------------------------------------------------------------------------


 

Paragraph 4

 

RENT:

 

Initially, Rent shall be payable at the rate of Forty-Three Thousand Eight
Hundred Eight and 33/100ths Dollars ($43,808.33) per month.  Said monthly Rent
consists of Net Rent and the Expense Stop Rent.  The initial Net Rent is $13.00
per rentable square foot per year or Twenty Eight Thousand Four Hundred Seventy
Five and 42/100ths Dollars ($28,475.42) per month.  The initial Expense Stop
Rent is $7.00 per rentable square foot per year or Fifteen Thousand Three
Hundred Thirty-two and 91/100ths Dollars  ($15,332.91)  per month.  The Net Rent
shall be adjusted in accordance with the Net Rent schedule set forth below.  The
Expense Stop Rent shall be adjusted in accordance with Paragraph 27 of the
Lease.

 

 

 

 

 

 

 

 

 

Net Rent Schedule:

 

 

 

 

 

Time Period

 

Net Rent PSF
per annum

 

Monthly Net
Rent

 

Annual Net
Rent

 

 

 

 

 

 

Commencement Date – 12th full month

 

$

13.00

 

$

28,475.42

 

$

341,705.00

 

 

 

 

 

 

13 – 24

 

$

13.33

 

$

29,187.30

 

$

350,247.63

 

 

 

 

 

 

25 – 36

 

$

13.66

 

$

29,916.98

 

$

359,003.82

 

 

 

 

 

 

37 – 48

 

$

14.00

 

$

30,664.91

 

$

367,978.91

 

 

 

 

 

 

49 – 60

 

$

14.35

 

$

31,431.53

 

$

377,178.38

 

 

 

 

 

 

61 – 72

 

$

14.71

 

$

32,217.32

 

$

386,607.84

 

 

 

 

 

 

73 – 84

 

$

15.08

 

$

33,022.75

 

$

396,273.04

 

 

 

 

 

 

85 – 96

 

$

15.45

 

$

33,848.32

 

$

406,179.87

 

 

 

 

 

 

97 – 108

 

$

15.84

 

$

34,694.53

 

$

416,334.36

 

 

 

 

 

 

109 – 120

 

$

16.24

 

$

35,561.89

 

$

426,742.72

 

 

 

Paragraph 27

 

PRO RATA SHARE

 

17.33%, which percentage is defined as a ratio, the numerator of which is the
number of square feet of rentable area contained in the Premises (26,285) and
the denominator of which is the number of square feet of rentable area contained
in the Building (151,647) subject to increase or decrease due to an increase or
decrease of the rentable square footage of either the Building or the Premises. 
Tenant’s Pro Rata Share shall be adjusted for partial years at the beginning and
end of the term.

 

 

 

 

 

Paragraph 32

 

SECURITY DEPOSIT:

 

Zero and No/100ths Dollars ($0.00)

 

 

 

 

 

Paragraph 45

 

BROKERS:

 

CK-Suburban Atlanta Brokerage, LLC, on behalf of Landlord.

Carter & Associates, LLC, on behalf of Tenant

 

 

 

 

 

Exhibit G

 

GUARANTY:

 

“Guaranty” shall mean the Guaranty of certain obligations of Lessee hereunder in
the form of Exhibit “G” hereto (the “Guaranty”) given by Kimberly – Clark
Corporation (the “Guarantor”) and bearing even date herewith.

 

 

 

 

 

 

 

 

 

The foregoing Basic Lease Information is hereby incorporated into and made a
part of this Lease.  Each reference in this Lease to any of the Basic Lease
Information shall mean the respective information hereinabove set forth and
shall be construed to incorporate all of the terms provided under the particular
Lease paragraph pertaining to such information.  In the event of any conflict
between any Basic Lease Information and the Lease, the latter shall control.

 

2

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE made as of this 29th day of  June, 2004, between GERMANIA PROPERTY
INVESTORS XXXIV, L.P., a Georgia Limited Partnership (hereinafter called
“Landlord”) and NEENAH PAPER, INC., a Delaware corporation (hereinafter called
“Tenant”).

 

W I T N E S S E T H :

 

1.                                      PREMISES AND PROPERTY

 

Landlord hereby demises and leases to Tenant and Tenant hereby accepts and
leases from Landlord those premises (hereinafter called “Premises”) outlined in
red on Exhibit “B” attached hereto, made a part hereof, and specified in the
Basic Lease Information, being a portion of a multi-story office building (the
“Building”) constructed or being constructed on a parcel of land (the
“Property”) located as described in the Basic Lease Information.  Tenant shall
have the nonexclusive right to use those parts of the Property devoted to access
and parking and shall have the non-exclusive right to use those areas devoted to
lobbies, elevators, stairs and similar facilities provided for the common use or
benefit of tenants generally and/or the public (excluding, however, any
restricted elevator lobbies dedicated to full floor tenants.  The Landlord
represents and warrants, to the best of Landlord’s knowledge, as of the date of
this Lease, (i) all of the Building Standard mechanical, electrical, plumbing,
sprinkler and HVAC equipment servicing the Premises is in good working order and
condition, (ii) the Premises will be delivered to Tenant vacant and in broom
clean condition as of the Delivery Date (defined below); and (iii) the Premises
complies with all Laws (as defined below).

 

2.                                      USE

 

Tenant shall use and occupy the Premises for the purpose specified in the Basic
Lease Information and for no other use or purpose without the prior written
consent of Landlord. Tenant shall not do or permit anything to be done in or
about the Premises which will in any way obstruct or interfere with the rights
of other tenants or occupants of the Building or injure or annoy them, nor use
or allow the Premises to be used for any improper, immoral, unlawful, or
objectionable purpose or for any business, use, or purpose deemed to be
disreputable or inconsistent with the operation of a first-class office
building, nor shall Tenant cause, maintain or permit any nuisance in, on, or
about the Premises. Tenant shall not commit or suffer the commission of any
waste in, on, or about the Premises.

 

3.                                      TERM AND POSSESSION

 

(a)                                  The term of this Lease shall be for the
period specified in the Basic Lease Information (or until sooner terminated as
herein provided) beginning on the Commencement Date, except that if the
Commencement Date is other than the first day of a calendar month, the term
hereof shall be extended for the remainder of that calendar month at the end of
the term unless otherwise specified in the Basic Lease Information.

 

(b)                                  The Commencement Date shall be
September 15, 2004, as specified in the Basic Lease Information. Notwithstanding
anything herein to the foregoing, Landlord shall use commercially reasonable
efforts to deliver the Premises to Tenant as soon as possible following the date
of this Lease, but not later than of June 30, 2004 (“Delivery Date”) in order
that Tenant may do such work as may be required by Tenant to make the Premises
ready for Tenant’s use and occupancy.  Landlord agrees that, notwithstanding the
fact that Covansys Corporation has not vacated a portion of the Premises, the
Tenant shall be given access to the Premises upon the execution of the Lease for
purposes of commencing its Work therein (but in no event shall Tenant be
permitted to perform any Work in the portion of the Premises occupied by
Covansys Corporation until such time as Landlord has confirmed to Tenant that
Covanys Corporation has vacated such portion of the Premises), that such early
entry by Tenant shall not be deemed delivery of the entire Premises by Landlord,
and that delivery of the entire Premises shall only be deemed to have occurred
upon the delivery of the Premises to the Tenant in a broom clean condition as
herein required.  Tenant agrees that any such entry into and occupation of the
Premises shall be deemed to be under all of the terms, covenants, conditions and
provisions of the Lease except as to the covenant to pay Net Rent, Expense Stop
Rent and Operating Costs, and further agrees Landlord shall not be liable in any
way for any injury, loss or damage which may occur to any of Tenant’s work and
installations made in the Premises or to properties placed therein prior to the
Commencement Date of the term of the Lease, except to the extent caused by
Landlord’s negligence. In the event that Landlord fails to deliver the Premises
to Tenant on or before the Delivery Date, and such delay in delivery actually
prohibits Tenant from otherwise commencing the Work (as defined on Exhibit “C”)
then the Commencement Date shall be delayed one day for each day of such delay
in the Delivery Date (i), Tenant shall receive a day for day abatement of rent
for each day of delay in the delivery of the Premises beyond July 10, 2004 and
until August 9, 2004; (ii) Tenant shall receive a two (2) day abatement of Rent
for every day of delay in the delivery of the Premises from August 10, 2004 and
until the date of delivery; and (iii) Tenant shall have the right to terminate
this Lease if Landlord fails to deliver the Premises prior to September 10,
2004, provided, however, that Tenant must deliver notice to Landlord of its
intent to terminate on or before September 15, 2004, or Tenant’s right to
terminate this Lease in accordance with this Section 3(b) shall be of no further
force and effect.   In the event that Tenant timely elects to terminate this
Lease in accordance with this Section 3(b), Landlord hereby agrees to reimburse
Tenant for its actual costs incurred in connection with Tenant’s negotiation and
preparation of the Lease, not to exceed Twenty Thousand and 00/100 Dollars
($20,000.00), as well as the costs incurred in connection with the preparation
of the Premises for occupancy by Tenant, not to exceed $125,000.00.

 

(c)                                  Except for (i) any delay in the Delivery
Date as set forth in Section 3(b) above, (ii) any delay in Tenant’s Work caused
by the negligence or willful misconduct of Landlord, or (iii) any delay in the
Work caused by events outside of Tenant’s reasonable control, excluding all
permitting issues related to the Work and provided that such delay shall not
extend for more than thirty (30) days (all

 

3

--------------------------------------------------------------------------------


 

of which events described in subsections (i), (ii) and (iii) above shall delay
the Commencement Date on a day for day basis), the Commencement Date shall occur
on the date specified on the Basic Lease Information.

 

(d)                                  Landlord shall not be liable to Tenant, its
agents, employees, guests or invitees (and, if Tenant is an entity, its
officers, members, partners, managers, agents, employees, guests or invitees)
for any damage caused to any of them due to leaking of gas, water, sewer or
steam pipes, or from electricity, but Tenant, by moving into the Premises and
taking possession thereof, shall accept, and shall be held to have accepted the
Premises as suitable for the purposes for which the same are leased, and Tenant
by said act waives any and all defects therein with the exception of latent
defects; provided, however, that this Section shall not apply to any damages or
injury caused by or resulting from the negligence or willful misconduct of
Landlord, any damage or injury caused by the Building (excluding the Premises)
or any part or appurtenances thereof within the Landlord’s control being
improperly constructed or being or becoming out of repair, and that nothing
contained in this Section 3(c) shall negate the Landlord’s maintenance and
repair obligations as otherwise set forth herein.  In the event that during the
Lease Term, a latent defect is discovered in the Building’s structure, roof,
foundation or in the standard building systems serving the Premises generally
(as well as other space within excluding the Building systems servicing the
Premises exclusively or those non-Building standard or above-Building standard
alterations, improvements or additions made to Building systems by or on behalf
of Landlord) then Landlord shall be responsible for the repair or restoration of
the Building as a result of such latent defect in accordance with Landlord’s
repair obligations set forth in Section 12 hereof.  In the event that a latent
defect is discovered in the interior, nonstructural portions of the Premises or
any Work or Alterations installed by or on behalf of Tenant during the Lease
Term, Tenant shall be responsible for the repair or restoration of the Premises
as a result of such latent defect in accordance with Tenant’s repair obligations
set forth in Section 7 hereof.

 

4.                                      RENT

 

(a)                                  Tenant shall pay to Landlord throughout the
term of this Lease Rent as specified in the Basic Lease Information, payable
monthly in advance on or before the first day of each month during the term
hereby demised in lawful money of the United States, without demand, deduction
or offset whatsoever, to Landlord at the address specified in the Basic Lease
Information or to such other firm or to such other place as Landlord may from
time to time designate in writing.  Net Rent is subject to adjustment as
provided in the Basic Lease Information hereof, and Expense Stop Rent is subject
to adjustment as provided in Paragraph 27 hereof.  If this Lease commences on a
day other than the first day of a calendar month or ends on a day other than the
last day of a calendar month, the monthly Rent for the fractional month shall be
appropriately prorated.  The term “Rent”, as used herein, means all Net Rent,
Expense Stop Rent, Additional Rent and all other amounts payable hereunder from
Tenant to Landlord.

 

(b)                                  Tenant agrees that if Rent or any other
payment due hereunder from Tenant to Landlord remains unpaid ten (10) days after
said amount is due, the amount of such unpaid Rent or other payment shall be
increased by a late charge to be paid to Landlord by Tenant in an amount equal
to five percent (5%) of the amount of the delinquent Rent or other payment.  The
amount of the late charge to be paid to Landlord by Tenant for any month shall
be computed on the aggregate amount of delinquent Rents and other payments,
including all accrued late charges, then outstanding.  Tenant agrees that such
amount is a reasonable estimate of the loss and expense to be suffered by
Landlord as a result of such late payment by Tenant and may be charged by
Landlord to defray such loss and expense.  The provisions of this paragraph in
no way relieve Tenant of the obligation to pay Rent or other payments on or
before the date on which they are due, nor do the terms of this paragraph in any
way affect Landlord’s remedies pursuant to Paragraph 19 of this Lease in the
event said Rent or other payment is unpaid after the date due.  Notwithstanding
the foregoing to the contrary, Tenant shall not be subject to late charges and
interest set forth in this Section 4(b) for the first two (2) times in each
twelve month period for which Tenant fails to pay Rent within ten (10) days
after its due date.

 

5.                                      COMPLIANCE WITH LAWS

 

Tenant shall not use the Premises or permit anything to be done in or about the
Premises which will in any way conflict with any law, statute, ordinance, or
governmental rule or regulation now in force or which may hereafter be enacted
or promulgated.  Tenant shall not do or permit anything to be done on or about
the Premises or bring or keep anything therein which will in any way increase
the rate of any insurance upon the Building or any of its contents or cause a
cancellation of said insurance or otherwise affect said insurance in any manner
and Tenant shall, at its sole cost and expense, promptly comply with all laws,
statutes, ordinances, and governmental rules, regulations, or requirements now
in force or which may hereafter be in force and with the requirements of any
board of fire underwriters or other similar body now or hereafter constituted
(“Laws”) relating to or affecting the condition, use, or occupancy of the
Premises.  Notwithstanding the foregoing to the contrary, Tenant shall not be
obligated to make alterations to the Premises to comply with any Laws to the
extent such alterations were required on or before the Delivery Date, nor shall
Tenant be obligated to make any alterations to comply with any Laws if such
alterations are requested after the Delivery Date unless they are applicable to
the Premises (i) because of tenant’s unique or particular type of use (as
opposed to being applicable to occupied space in general), or (ii) because of
any special requirements relating to accommodations for individual employees,
invitees and/or guests of Tenant, or (iii) as a result of any improvements,
alterations, additions or improvements made by or on behalf of Tenant.  Tenant
shall not be obligated to make alterations to the Premises to comply with Laws
if same were in effect as of the Delivery Date, the cost of such compliance
shall be borne by Landlord and shall not be passed through as an Operating
Expense.  The judgment of any court of competent jurisdiction or the admission
of Tenant or Landlord in an action against Tenant or Landlord, whether Tenant or
Landlord is a party thereto or not, that Tenant or Landlord have so violated any
such law, statute, ordinance, rule, regulation, or requirement, shall be
conclusive evidence of such violation as between Landlord and Tenant. 
Notwithstanding anything herein to the contrary, the Landlord shall comply with
all Laws relating to or affecting the public and common areas of the Building
and the Property, including lobbies, stairs, elevators, corridors, and
restrooms, the exterior windows in the Building, the mechanical, plumbing, and
electrical equipment serving the Building (excluding those systems serving the
Premises exclusively and also excluding therefrom any non-Building standard or
above Building standard alterations, additions or improvements made to Building
systems by or on behalf of Tenant), the roof, and the structure itself, parking,
access lanes and landscaped areas..

 

6.                                      ALTERATIONS

 

Tenant shall not make or suffer to be made any alterations, additions, or
improvements in, on, or to the Premises or any part thereof without the prior
consent of Landlord; provided, however, that Tenant shall be permitted to make
interior, non-structural alterations

 

4

--------------------------------------------------------------------------------


 

o the Premises without Landlord’s consent provided such alterations do not
affect the Building’s MEP systems, life safety systems, HVAC system or
structural integrity and do not cost more than $20,000 in any twelve (12) month
period..  Any such alterations, additions, or improvements in, on, or to said
Premises, except for Tenant’s movable furniture and equipment, shall immediately
become Landlord’s property and, at the end of the term hereof, shall remain on
the Premises without compensation to Tenant.  In the event Landlord consents to
the making of any such alteration, addition, or improvement by Tenant, the same
shall be made by Tenant, at Tenant’s sole cost and expense, in accordance with
all applicable laws, ordinances, and regulations and all requirements of
Landlord’s and Tenant’s insurance policies, and in accordance with plans and
specifications approved by Landlord and any contractor or person selected by
Tenant to make the same and all subcontractors must first be approved in writing
at the time of installation by Landlord.  Upon the expiration or sooner
termination of the term herein provided, Tenant shall, at Tenant’s sole cost and
expense, forthwith and with all due diligence, remove any or all alterations,
additions, or improvements made by or for the account of Tenant which were
designated by Landlord at the time of installation in writing as alterations,
additions or improvements that must be removed by Tenant as of the expiration or
earlier termination of the Lease.  Otherwise, Tenant shall have no obligation to
remove any such alterations, additions or improvements.  In addition,
notwithstanding anything herein to the contrary, in the event the Tenant is
permitted to remove an improvement within the Premises, or in the event the
permitted alteration to the Premises includes demolition, the Tenant shall not
be required to replace any such improvement or to construct any improvements
upon the termination of the Lease unless the Landlord required the same at the
time the Landlord granted its consent to such alterations.

 

 7.                                   TENANT REPAIR

 

(a)                                  By taking possession of the Premises,
Tenant accepts the Premises as being in the condition in which Landlord is
obligated to deliver them and otherwise in good order, condition and repair. 
Tenant shall, at all times during the term hereof at Tenant’s sole cost and
expense, keep the interior, non-structural portions of the Premises and every
part thereof (including any Building elements or items exclusively serving the
Premises), excluding exterior windows and those Building systems serving the
Building generally, such as mechanical, electrical and plumbing systems, but
including any non-Building standard or above-Building standard alterations,
additions or improvements to the Premises or any Building system installed by or
on behalf of Tenant in good order, condition and repair, excepting ordinary wear
and tear, damage thereto by fire, earthquake, Act of God or the elements. 
Tenant shall upon the expiration or sooner termination of the term hereof,
unless Landlord demands otherwise as in Paragraph 6 hereof provided, surrender
to Landlord the Premises in the same condition as of the Commencement Date,
ordinary wear and tear, damage by fire, earthquake, Act of God, or the elements
excepted; provided, however that Tenant shall not be required to remove any
alterations, additions or improvements except as set forth in Section 6 above. 
It is hereby understood and agreed that Landlord has no obligation to alter,
remodel, improve, repair, decorate, or paint the Premises or any part thereof
and that no representations respecting the condition of the Premises or the
Building have been made by Landlord to Tenant, except as specifically herein set
forth.

 

(b)                                  Tenant shall pay the cost of all necessary
repairs resulting from all damage to the Building including common areas,
restrooms, hallways, elevators, or any other area, fixture, or equipment of the
Building caused by Tenant’s installation or removal of its property or resulting
from any negligence, act or conduct of Tenant, its employees, contractors,
agents, licensees or invitees.

 

(c)                                  All maintenance or repairs made by Tenant
shall be made in accordance with all applicable laws, ordinances and
regulations, and all requirements of Landlord’s and Tenant’s insurance policies
and any contractor or person selected by Tenant to make the same, and all
subcontractors must first be approved in writing by Landlord if the cost of such
work exceeds $10,000.00.  In any event, all repairs shall be equal in quality
and workmanship to the original work performed in the Premises.

 

8.                                      LIENS

 

Tenant shall keep the Premises free from any liens arising out of any work
performed, material furnished, or obligations incurred by Tenant.  In the event
that Tenant shall not, within ten (10) days following Tenant’s actual knowledge
or receipt of notice of the imposition of any such lien, cause the same to be
released of record by payment or posting of a proper bond, Landlord shall have,
in addition to all other remedies provided herein and by law, the right, but not
the obligation, to cause the same to be released by such means as it shall deem
proper, including payment of the claim giving rise to such lien.  All such sums
paid by Landlord and all expenses incurred by it in connection therewith shall
be considered Additional Rent and shall be payable to it by Tenant on demand and
with interest at the rate of six percent (6%) higher than the prime commercial
lending rate from time to time of Wachovia Bank of North Carolina; the interest
rate so determined is hereinafter called the “Agreed Interest Rate.”  Landlord
shall have the right at all times to post and keep posted on the Premises any
notices permitted or required by law, or which Landlord shall deem proper for
the protection of Landlord, the Premises, the Building, and any other party
having an interest therein, from mechanics’ and materialmens’ liens, and Tenant
shall give to Landlord at least five (5) business days prior written notice of
commencement of any construction on the Premises costing in excess of
$10,000.00..

 

9.                                      ASSIGNMENT AND SUBLETTING

 

(a)                                  Tenant shall not sell, assign, encumber, or
otherwise transfer by operation of law or otherwise this Lease or any interest
herein, sublet the Premises or any portion thereof, or suffer any other person
to occupy or use the Premises or any portion thereof, without the prior written
consent of Landlord as provided herein, nor shall Tenant permit any lien to be
placed on the Tenant’s interest by operation of law.  Tenant shall, by written
notice, advise Landlord of its desire from and after a stated date (which shall
not be less than fifteen (15) days nor more than twenty-one (21) days after the
date of Tenant’s notice) to assign or sublet the Premises or any portion for any
part of the term hereof; and supply Landlord with such information, financial
statements, verifications and related materials as Landlord may reasonably
request or desire to evaluate the written request to assign or sublet; and in
such event Landlord shall have the right, to be exercised by giving written
notice to Tenant within ten (10) business days after receipt of Tenant’s notice
and all said information, financial statements, verifications and related
materials requested by Landlord, to terminate this Lease as to the portion of
the Premises described in Tenant’s notice and such notice shall, if given,
terminate this Lease with respect to the portion of the Premises therein
described as of the date stated in Tenant’s notice.  In the event Landlord
elects to terminate the Lease pursuant to this Section 9, Tenant shall be
permitted to withdraw its notice to Landlord of its intent to assign the Lease
or sublet the Premises.  Said notice by Tenant shall state the name and address
of the proposed assignee or subtenant, and Tenant shall deliver to Landlord a
true and complete copy of the proposed assignment or sublease with said notice. 
If said notice shall specify all of the Premises and Landlord shall give said
termination notice with respect

 

5

--------------------------------------------------------------------------------


 

thereto, this Lease shall terminate on the date stated in Tenant’s notice.  If,
however, this Lease shall terminate pursuant to the foregoing with respect to
less than all the Premises, the Rent, as defined and reserved hereinabove and as
adjusted pursuant to the Basic Lease Information and Paragraph 27 hereof, shall
be adjusted on a pro rata basis to the number of square feet retained by Tenant,
and this Lease as so amended shall continue thereafter in full force and
effect.  If Landlord, upon receiving said notice by Tenant with respect to any
of the Premises, shall not exercise its right to terminate, Landlord will not
unreasonably withhold its consent to Tenant’s subletting or assignment of the
Premises specified in said notice; provided, however, Landlord will be deemed
reasonable in withholding its consent to any such request based on:  (i) the
poor financial condition of the proposed assignee, sublessee or transferee; (ii)
the fact that the use of the proposed assignee, sublessee or transferee is not
in keeping with the nature of the Building or may affect the marketability of
the Building; (iii) the fact that the use contemplated by the proposed assignee,
sublessee or transferee would violate an exclusive granted by Landlord to
another tenant of the Building or otherwise; or (iv) the fact that the proposed
assignee, sublessee or transferee is a governmental subdivision or agency or any
person or entity who enjoys diplomatic or sovereign immunity.  Tenant shall, at
Tenant’s own cost and expense, discharge in full any commissions which may be
due and owing as a result of any proposed assignment or subletting.  Tenant
shall pay to Landlord immediately upon receipt fifty percent (50%) of all rent
or other consideration received by Tenant from any such assignee or subtenant,
either initially or over the term of the assignment or sublease which is in
excess of the rental obligation required under the terms of this Lease for the
Premises or portion thereof for which consent is granted less any costs,
brokerage commissions or other costs actually incurred by Tenant in connection
with such assignment or sublease. In addition, Tenant also agrees to pay to
Landlord, promptly after consent to any assignment or sublease, (i) the amount
of all attorneys’ fees and expenses incurred by Landlord in connection with any
assignment or subletting issues or review of documentation relating thereto, and
(ii) $500.00 as an administrative fee for Landlord’s time and effort in
connection with any assignment or subletting issues.

 

(b)                                  Any assignment or subletting hereunder by
Tenant shall not result in Tenant’s being released or discharged from any
liability under this Lease.  As a condition to Landlord’s prior written consent
as provided for in this Paragraph 9, the subtenant or subtenants or assignees
shall agree in writing to comply with and be bound by all of the terms,
covenants, conditions, provisions, and agreements of this Lease, and Tenant
shall deliver to Landlord promptly after execution, an executed copy of each
assignment or sublease and an agreement of said compliance by each assignee or
subtenant.  If an Event of Default, as hereinafter defined, should occur while
the Premises or any part thereof are then sublet, Landlord, in addition to any
other remedies herein provided or provided by law, may at its option collect
directly from the subtenant all rents and other sums becoming due to Tenant
under the sublease and apply the rent against any sums due to Landlord by Tenant
hereunder, and Tenant hereby authorizes and directs any such subtenant to make
payments of rent directly to Landlord upon receipt of notice from Landlord.  No
direct collection by Landlord from any subtenant will be construed to constitute
a novation or a release of Tenant from the further performance of its
obligations hereunder.  Receipt by Landlord of rent from any assignee,
subtenant, or occupant of the Premises will not be deemed a waiver of the
covenants contained in this Lease or a release of Tenant under the Lease.  The
receipt by Landlord from any subtenant obligated to make payments of rent will
be a full and complete release, discharge, and acquittance to the subtenant of
its obligations to Tenant to the extent of any such amount of rent so paid to
Landlord.

 

(c)                                  Landlord’s consent to any sale, assignment,
encumbrance, subletting, occupation, lien, or other transfer shall not release
Tenant from any of Tenant’s obligations hereunder or be deemed to be consent to
any subsequent occurrence.  Any sale, assignment, encumbrance, subletting,
occupation, lien or other transfer of this Lease which does not comply with the
provisions of this Paragraph 9 shall be void.

 

(d)                                  Any transfer of this Lease by merger,
consolidation, or liquidation or any change in ownership of or power to vote the
majority of outstanding voting stock of Tenant or, if Tenant is a partnership,
any withdrawal, replacement or substitution of any partner or partners, either
general or limited, shall constitute an assignment, whether the result of a
single or series of transactions, and shall be subject to Landlord’s approval
under Paragraph 9 (a).

 

(e)                                  Notwithstanding the foregoing to the
contrary, but subject to compliance with all other provisions of this Lease
(including, but not limited to, the “use” provisions hereof), Tenant may assign
this Lease or sublet the Premises or any portion thereof, without Landlord’s
consent, to any partnership, corporation or other entity which controls, is
controlled by, or is under common control with Tenant or Tenant’s parent
(control being defined for such purposes as ownership of at least 50% of the
equity interests in, and the power to direct the management of, the relevant
entity) (with any such entity being referred to herein as an “Permitted
Affiliate”), provided that (i) Landlord receives thirty (30) days’ prior written
notice of such assignment or subletting, (ii) Tenant and any guarantor are not
dissolved as a matter of law as a consequence of the assignment or subletting or
at any time thereafter, (iii) the Permitted Affiliate remains an affiliate
meeting the definition of “Permitted Affiliate” above for the duration of the
subletting or the balance of the Term in the event of an assignment, (iv) the
Permitted Affiliate assumes  in writing (the form of which shall be subject to
Landlord’s approval) all of Tenant’s obligations under this Lease, as amended
from time to time, and the prior Tenant and any guarantor are not released from
any of their respective obligations or liabilities under this Lease, as amended
from time to time, or any guaranty delivered to Lender in connection with this
Lease, (v) Landlord receives a fully executed copy of the assignment or sublease
agreement between Tenant and Permitted Affiliate, and (vi) the primary purpose
of such assignment or sublet is for legitimate business reasons unrelated to
this Lease, and the assignment or sublet is not a subterfuge by Tenant to avoid
its obligations under this Lease or the restrictions on assignment and
subletting contained herein.  Any attempted assignment or subletting in
violation of the preceding sentence shall be voidable at Landlord’s option.

 

(f)                                    Notwithstanding the foregoing to the
contrary, but subject to compliance with all other provisions of this Lease
(including, but not limited to, the “use” provisions hereof), Tenant may assign
this Lease without Landlord’s consent, to any partnership, corporation or other
entity resulting from a merger or consolidation with Tenant, or to any person or
entity which acquires substantially all the assets or stock of Tenant as a going
concern, (any of the foregoing being, a “Permitted Successor”), provided that
(i) Landlord receives thirty (30) days’ prior written notice of such assignment,
(ii) the Permitted Successor’s net worth, as reasonably determined by Landlord,
is not less than Tenant’s net worth as of the date immediately prior to the
assignment (iii) the Permitted Successor (or in the case of a newly formed
entity, its management) has proven experience in the operation of a first-class
business of a

 

6

--------------------------------------------------------------------------------


 

type consistent with the use of the Building as a first-class Building in the
metropolitan Atlanta, Georgia area,  (iv) the Permitted Successor assumes in
writing (the form of which shall be subject to Landlord’s approval) all of
Tenant’s obligations under this Lease, as amended from time to time, and the
prior Tenant and guarantor are not released from any of their respective
obligations or liabilities under this Lease, as amended from time to time, or
any guaranty delivered to Lender in connection with this Lease, (v) Landlord
receives a fully executed copy of the assignment between Tenant and the
Permitted Successor, and (vi) the primary purpose of such assignment is for
legitimate business reasons unrelated to this Lease, and the assignment is not a
subterfuge by Tenant to avoid its obligations under this Lease or the
restrictions on assignment contained herein.  Any attempted assignment in
violation of the preceding sentence shall be voidable at Landlord’s option.

 

10.                               INSURANCE AND INDEMNIFICATION

 

(a)                                  Except as otherwise expressly set forth in
this Lease, Landlord shall not be liable to Tenant and Tenant hereby waives all
claims against Landlord and any of its partners for any injury or damage to any
person or property in or about the Premises by or from any cause whatsoever,
excepting Landlord’s negligence or willful acts, and, without limiting the
generality of the foregoing, whether caused by water leakage of any character
from the roof, walls, basement, or other portion of the Premises or the
Building, or caused by gas, fire, Acts of God, discharge of sprinklers,
excessive heat or cold, sewage, odors, noise, bursting or leakage of pipes or
plumbing fixtures, riot, strike, court order, governmental body or authority,
other tenants, or explosion of the Building or the complex of which it may be a
part or any part thereof.

 

(b)                                  Tenant shall hold Landlord harmless from
and defend Landlord against any and all claims or liability from any injury or
damage to any person or property whatsoever:  (i) occurring in, on, or about the
Premises or any part thereof unless such damage is caused by the negligence or
willful misconduct of Landlord, its agents, or employees, (ii) occurring in, on,
or about the Property (including without limitations, elevators, stairways,
passageways or hallways), when such injury or damage shall be caused in part or
in whole by the negligence or willful misconduct of Tenant, its agents,
servants, employees, or any other person entering the Premises with express or
implied invitation of Tenant, and (iii) against all costs, counsel fees,
expenses, and liabilities incurred in connection with any such claim or action
or proceeding brought thereon.  All property in the Building or Premises
belonging to Tenant, its agents, employees, or invitees shall be there at the
risk of Tenant.  Furthermore, in case any action or proceeding be brought
against Landlord by reason of any claims or liability, Tenant agrees to defend
such action or proceeding at Tenant’s sole expense by counsel reasonably
satisfactory to Landlord.  The provisions of this Paragraph 10 shall survive the
expiration or termination of this Lease with respect to any claims or liability
occurring prior to such expiration or termination.

 

(c)                                  Landlord does hereby indemnify and hold
Tenant harmless against all claims for damaged persons or property if caused by
the (i) negligence or willful misconduct of Landlord, its agents or employees
and (ii) for on and against all costs, counsel fees, expenses and liabilities
incurred in connection with any such claim or act or proceeding brought thereon.

 

(d)                                  Tenant agrees to purchase at its own
expense and to keep in force during the term of this Lease the policies of
insurance specified on Exhibit “H” attached to this Lease and such commercially
reasonable modifications to the same required by Landlord’s mortgagee or
otherwise required of other tenants in the Building or other comparable Class A
suburban office buildings located in the metropolitan Atlanta, Georgia area. 
The purchase of such insurance shall not release Tenant of any legal obligations
contained within this Lease.

 

(e)                                  The indemnities contained in this Paragraph
10 do not override the waivers contained in Paragraph 11 below.

 

(f)                                    Landlord shall maintain property damage
insurance, with extended coverage and All Risk endorsements, on the Building and
the Property in an amount equal to not less than 80% of the replacement value of
the same.  Landlord shall also maintain commercial general liability insurance
in commercially reasonable amounts consistent with that carried by other
landlords of similar Class “A” suburban office buildings located in the
metropolitan Atlanta area.

 

11.                               WAIVER OF SUBROGATION

 

Each of Landlord and Tenant hereby releases the other from any and all liability
or responsibility to the other or anyone claiming through or under them by way
of subrogation or otherwise for any loss or damage to property caused by fire or
any other perils insured in policies of insurance covering such property, even
if such loss or damage shall have been caused by the fault or negligence of the
other party, or anyone for whom such party may be responsible, including any
other tenants or occupants of the remainder of the Building; provided, however,
that this release shall be applicable and in force and effect only to the extent
that such release shall be lawful at that time and in any event only with
respect to loss or damage occurring during such times as the releasor’s policies
shall contain a clause or endorsement to the effect that any such release shall
not adversely affect or impair said policies or prejudice the right of the
releasor to recover thereunder and then only to the extent of the insurance
proceeds payable under such policies. Each of Landlord and Tenant agrees that it
will require its insurance carriers to include in its policies such a clause or
endorsement.  Failure to obtain such an endorsement shall not release the waiver
contained in this Lease and any deductible amounts shall be deemed amounts
covered by insurance for purposes of this Section 11.

 

12.                               LANDLORD REPAIR, SERVICES AND UTILITIES

 

(a)                                  Landlord shall keep and maintain the public
and common areas of the Building and the Property, including lobbies, stairs,
elevators, corridors, and restrooms, the exterior windows in the Building, the
mechanical, plumbing, and electrical equipment serving the Building (excluding
those systems serving the Premises exclusively and also excluding therefrom any
non-Building standard or above Building standard alterations, additions or
improvements made to Building systems by or on behalf of Tenant), the roof, and
the structure itself, parking, access lanes and landscaped areas in reasonably
good order and condition except for damage occasioned by the act of Tenant,
which damage shall be repaired by Landlord at Tenant’s expense, using standards
comparable to other Class A suburban office buildings located in the
metropolitan Atlanta, Georgia area.

 

7

--------------------------------------------------------------------------------


 

(b)                                  Landlord agrees to furnish to the Premises:

(1)                                  heating and air conditioning required in
Landlord’s judgment for the comfortable use and occupancy of the Premises during
normal business hours;

(2)                                  elevator service to Tenant’s floor, which
shall mean service either by nonattended automatic elevators or elevators with
attendants, or both, at the option of the Landlord, with at least one elevator
operating 24 hours day, seven days a week;

(3)                                  water to the restrooms and drinking
fountains and kitchens;

(4)                                  electric current in reasonably sufficient
amounts for normal business use, including operation of building standard
lighting and general office machines of a type which require no more than a 110
volt duplex outlet; and

(5)                                  janitorial services customarily furnished
in comparable Class A office buildings in the immediate market area described
more fully on Exhibit “E”.

(6)                                  up to 60 access cards for the existing card
key system, and such additional cards that Tenant may request at its sole cost
and expense.

 

(c)                                  Provided the Tenant shall not be in default
hereunder and subject to the provisions elsewhere herein contained, including
the Rules and Regulations of the Building, Landlord agrees that, with respect to
the Premises, and only during normal business hours or, at Landlord’s option,
after normal business hours, it will maintain and adjust at its expense:

(1)                                  All building standard fluorescent
lighting.  All incandescent and nonstandard fluorescent lights shall be
maintained at Tenant’s expense;

(2)                                  All temperature control devices and air
diffusers; and

(3)                                  All Tenant entry door hardware, including
locks, hinges, and closers.

 

Notwithstanding Section 12(a) above to the contrary, Landlord hereby agrees to
provide to Tenant the labor to perform routine repair and maintenance to any
non-Building standard or above-Building standard alterations, additions or
improvements made to the Building systems or the Premises, provided that Tenant,
at its sole cost and expense, supplies all necessary replacement parts and/or
equipment required to perform such maintenance and/or repair.  Landlord hereby
reserves the right to charge Tenant for its labor costs in the event Tenant
requests that Landlord performs any repair or maintenance services that are
above Building standard or would not typically be included as a landlord
obligations for other comparable Class A suburban office buildings, in the
metropolitan Atlanta, Georgia area.

 

(d)                                  For the purpose of this Lease, normal
business hours shall be from 8:00 a.m. to 6:00 p.m. Monday through Friday and
from 8:00 a.m. to 1:00 p.m. on Saturday, excluding national holidays such as
Christmas, Easter, July 4th, Memorial Day, Thanksgiving Day and New Year’s Day.

 

(e)                                  Landlord may provide additional or after
hours heating or air conditioning at Tenant’s request upon reasonable notice,
and Tenant shall pay the building standard charge for such services as
determined from time to time by Landlord. (which after hours charge is currently
$30.00) and the charge to Tenant shall never exceed the charge to the tenant
occupying the largest square footage in the Building  The obligation hereunder
to make such additional utilities available will be subject to the rules and
regulations of any municipal or any other governmental authority regulating the
business of providing such utility service.  Tenant agrees to keep closed all
window coverings, if any, when necessary because of the sun’s position, and
Tenant also agrees at all times to cooperate fully with Landlord and to abide by
all regulations and requirements which Landlord may prescribe for the proper
functioning and protection of said heating, ventilating, and air conditioning
system.  Tenant will not, without the written consent of Landlord, use any heat
generating equipment, machines, or excess lighting in the Premises which affect
the amount of energy required to maintain the temperature otherwise maintained
by the heating, ventilating, and air conditioning system.  In the event of such
consent, Landlord reserves the right to install supplementary air conditioning
equipment and the cost thereof, including the ongoing cost of additional
electricity, chilled water (if available), and/or domestic water consumed as a
result of the use of such equipment, shall be paid by Tenant to Landlord upon
demand.  The type, size, and location of such supplemental air conditioning
equipment shall be determined or approved by Landlord.

 

(f)                                    Tenant will not, without written consent
of Landlord, use within the Premises or Building any device or machine, in any
number or combination thereof or for any number of hours, which will in any way
increase the amount of electricity or water normally furnished for use of the
Premises as general office space as defined in Paragraph 12(b)(4).  If Tenant in
Landlord’s judgment shall require such additional water or electrical current,
Tenant shall first procure the consent of Landlord, which Landlord may refuse,
and Landlord may cause a special meter to be installed so as to measure such
additional domestic water, chilled water (if available), or electrical current. 
The cost of any such meters and of installation, maintenance, and repair thereof
shall be paid for by Tenant, and Tenant agrees to pay Landlord or the utility
company, as the case may be, on demand, for the ongoing cost of consumption of
such additional water or electricity.  In the event that Landlord is responsible
for reading the meter and invoicing the Tenant, Landlord shall be entitled to
charge the Tenant the reasonable additional expenses for so doing.

 

(g)                                 Except as set forth in the last sentence of
this Section 12(g) or within Section 19(d), Landlord shall not be in default
hereunder or be liable for any damage, loss or expense directly or indirectly
resulting from, nor shall the Rent herein reserved be abated by reason of, the
(i) installation, use, or interruption of use of any equipment in connection
with the furnishing of any of the foregoing services or utilities, or (ii)
failure to furnish or delay in furnishing any such services or utilities when
such failure is caused by Acts of God or the elements, strikes, governmental
orders, accidents, acts of terrorism, or other conditions beyond the reasonable
control of the Landlord or by the making of repairs or improvements to the
Premises or to the Building; provided, however that Landlord shall use
commercially reasonable efforts to repair or restore any services so delayed or
impaired.  Notwithstanding the foregoing, if any of the services set forth in
Section 12(b) above to the Premises are interrupted, Tenant shall provide
Landlord prompt written notice.  If any of such essential services to the
Premises are interrupted and the restoration of such interrupted service is
within the reasonable control of Landlord, and the interruption renders all or a
material portion of the Premises untenantable for a period of five (5) or more
consecutive business days following Landlord’s receipt of the notice from Tenant
as aforesaid (the “Service Interruption Period”), with Tenant actually

 

8

--------------------------------------------------------------------------------


 

discontinuing its operations in all or any such material portion of the Premises
for the Service Interruption Period, the Rent due under this Lease shall be
abated from the expiration of the Service Interruption Period until the service
is restored, such abatement to be in proportion to the portion of the Premises
that are so rendered untenantable.

 

(h)                                 Notwithstanding anything herein to the
contrary, if Landlord’s entry into the Premises for any purpose other than at
the request or direction of Tenant or in connection with a casualty or
condemnation (which shall be governed by Sections 28 and 29 below), or if a
failure of the Landlord to perform any of the obligations set forth in
Section 12(a) of this Lease renders all or a material portion of the Premises
untenantable for a period of five (5) or more consecutive business days (the
“Entry/Maintenance Interruption Period”), with Tenant actually discontinuing its
operations in all or any such material portion of the Premises for the
Entry/Maintenance Interruption Period, the Rent due under this Lease shall be
abated from the expiration of the Entry/Maintenance Interruption Period until
the Premises are again tenantable, such abatement to be in proportion to the
portion of the Premises that are so rendered untenantable.

 

(i)                                    It shall be Tenant’s responsibility and
expense to install, move, maintain, adjust, and repair its property and
fixtures, including but not limited to, its:  signage, pictures, bulletin
boards, plaques, furniture, filing cabinets, computer cables, computer
equipment, business machines, draperies, blinds, kitchen appliances, special
water heaters, kitchen cabinets, private restroom fixtures, special air
conditioning or power conditioning equipment, locks for furniture and filing
cabinets, paging systems, modular furniture components (including task lighting,
flat wiring, and power distribution cables), combination locks, specialty
electrical devices, exhaust fans, fire extinguishers, carpet squares, and/or
other furniture, fixtures, or equipment installed by Tenant, or which were
supplied, specified, or requested by Tenant and installed by Landlord.

 

(j)                                    Any sums payable under this Paragraph
shall be considered Additional Rent and Landlord shall have the same remedies
for a default in payment of such sums as for a default in the payment of Rent.

 

(k)                                Tenant shall not provide any janitorial
services to the Premises without Landlord’s written consent and then only
subject to the terms and conditions of Landlord.

 

13.                               ESTOPPEL CERTIFICATE

 

Within ten (10) days following any written request which Tenant or Landlord may
make from time to time, Tenant or Landlord shall execute and deliver to the
other party a certificate substantially in the form attached hereto as Exhibit
“D” and made a part hereof, indicating thereon any exceptions thereto which may
exist at that time.  Landlord and Tenant intend that any statement delivered
pursuant to this paragraph may be relied upon by any mortgagee, beneficiary,
purchaser, or prospective purchaser of the Building or any interest therein.

 

14.                               HOLDING OVER

 

Tenant will, at the termination of this Lease by lapse of time or otherwise,
yield up immediate possession to Landlord.  If Tenant retains possession of the
Premises or any part thereof after such termination or if any of Tenant’s
property remains which Landlord has previously requested be removed, then
Landlord may, at its option, serve written notice upon Tenant that such holding
over constitutes any one of (i) creation of a month to month tenancy, upon the
terms and conditions set forth in this Lease, or (ii) creation of a tenancy at
sufferance, in any case upon the terms and conditions set forth in this Lease;
provided, however, that the monthly rental [or daily rental under (iii)] shall,
in addition to all other sums which are to be paid by Tenant hereunder, whether
or not as Additional Rent, be equal to 150% the rental being paid monthly to
Landlord under this Lease immediately prior to such termination [prorated in the
case of (iii) on the basis of a 365 day year for each day Tenant remains in
possession].  If no such notice is served, then a tenancy at sufferance shall be
deemed to be created at the Rent in the preceding sentence.  Tenant shall also
pay to Landlord all damages sustained by Landlord resulting from retention of
possession by Tenant, including the loss of any proposed subsequent tenant for
any portion of the Premises.  The provisions of this paragraph shall not
constitute a waiver by Landlord of any right of entry as herein set forth; nor
shall receipt of any Rent or any other act in apparent affirmance of the tenancy
operate as a waiver of the right to terminate this Lease for a breach of any of
the terms, covenants, or obligations herein on Tenant’s part to be performed.

 

15.                               SUBORDINATION

 

Subject to the last sentence of this Section 15, this Lease shall be subject and
subordinate at all times to: (a) all ground leases or underlying leases which
may now exist or hereafter be executed affecting the Building, the Property, or
any part thereof, and (b) the lien of any first mortgage or deed of trust which
may now exist or hereafter be executed in any amount for which said Building,
land, ground leases or underlying leases, or Landlord’s interest or estate in
any of said items is specified as security together with all renewals,
modifications, consolidations, participations, replacements, and extensions of
any such first mortgage or deed of trust.  Notwithstanding the foregoing,
Landlord or the holder of any first mortgage or deed of trust (“Holder”) on the
Building or the Property or any part thereof shall have the right to subordinate
or cause to be subordinated in whole or in part any such ground leases or
underlying leases or any such liens to this Lease (but not in respect to
priority of entitlement of insurance or condemnation proceeds).  In the event
that any ground lease or underlying lease terminates for any reason or any first
mortgage or deed of trust is foreclosed or a conveyance in lieu of foreclosure
is made for any reason, Tenant shall, notwithstanding any subordination, attorn
to and become the Tenant of the successor in interest to Landlord at the option
of such successor in interest.  Tenant covenants and agrees to execute and
deliver, within 15 days of demand therefor by Landlord or the Holder and in the
form requested by Landlord or the Holder and reasonably approved by Tenant, any
additional documents evidencing the priority of subordination of this Lease with
respect to any such ground leases or underlying leases or the lien of any such
mortgage or deed of trust.  Notwithstanding the foregoing to the contrary,
(a)Tenant shall not be required to subordinate or to execute any subordination
document with any Holder arising from and after the date of this Lease, unless,
following Tenant’s written request delivered to Landlord, the party seeking such
subordination executes a document which includes a commercially reasonable
non-disturbance agreement stating substantially that, so long as Tenant is not
in Default under this Lease,

 

9

--------------------------------------------------------------------------------


 

Tenant’s right to possession of the Premises shall not be disturbed, (b) Tenant
shall not be required to attorn to and become the Tenant of any successor in
interest to Landlord unless the party seeking such attornment exectes a document
which includes a commercially reasonable non-disturbance agreement stating
substantially that, so long as Tenant is not in Default under this Lease,
Tenant’s right to possession of the Premises shall not be disturbed, and (c)
within thirty (30) days of the execution of this Lease, the Tenant shall receive
a subordination, non-disturbance and attornment agreement from State Farm Life
Insurance Company (“State Farm”), Landlord’s existing mortgagee, in
substantially similar form as that attached hereto as Exhibit “K” (the “SNDA”). 
Tenant shall have the right to negotiate the SNDA in good faith with State Farm
for the first thirty (30) days following execution of this Lease; provided,
however, that Tenant agrees to accept delivery of the SNDA executed by State
Farm in the form attached as Exhibit “K” as satisfaction of Tenant’s
requirements to obtain an SNDA from State Farm pursuant to this Section 15.  In
the event the Tenant does not receive the SNDA (in the form attached in Exhibit
“K” or otherwise as negotiated by Tenant) within this thirty (30) day period,
the Tenant shall provide the Landlord notice of the same, and in the event the
Tenant has not received the SNDA within thirty (30) days following delivery of
this notice to the Landlord, the Tenant shall have the right to terminate this
Lease by providing written notice to Landlord thereof within five (5) days
following the expiration of such second thirty (30) day period.  In the event
that Tenant fails to timely terminate this Lease in accordance with this
Section 15 on or before the date which is ninety –five (95) days following
execution of this Lease, Tenant’s right to terminate the Lease in accordance
with this Section 15 shall lapse and be of no further force and effect. The
Landlord represents and warrants that, to the best of Landlord’s knowledge and
as of the date of this Lease,  no mortgage, deed to secure debt, deed of trust,
security deed, or the like created by or on behalf of Landlord encumbers the
Property except for that certain deed to secure debt held by State Farm.

 

16.                               RULES AND REGULATIONS

 

Tenant shall faithfully observe and comply with the Rules and Regulations
annexed to this Lease as Exhibit “A” and all reasonable modifications thereof
and additions thereto from time to time put into effect by Landlord but Landlord
shall enforce the rules and regulations in a non-discriminatory manner, provided
such modification and additions do not materially increase Tenant’s obligations
or materially decrease Tenant’s rights under this Lease.  Landlord shall not be
responsible for the nonperformance by any other tenant or occupant of the
Building of any said Rules and Regulations provided such Rules and Regulations
are uniformally enforced.

 

17.                               ENTRY BY LANDLORD

 

Landlord reserves and shall at all times, following at least 24 hours advance
notice (unless in the case of an emergency in which case no prior notice shall
be required) have the right to enter the Premises to inspect the same to
determine if Tenant is complying with all terms and provisions of this Lease, to
perform Tenant’s obligations under this Lease in accordance with Paragraph 23
hereof, to supply janitorial service and any other service to be provided by
Landlord to Tenant hereunder, to show said Premises to prospective purchasers,
mortgagees, or tenants, to post notices of nonresponsibility, and to alter,
improve, or repair the Premises and any portion of the Building of which the
Premises are a part or to which access is conveniently made through the
Premises, as required under this Lease without abatement of Rent (except as
otherwise set forth in Section 12(h)), and may for that purpose erect, use, and
maintain scaffolding, pipes, conduits, and other necessary structures in and
through the Premises where reasonably required by the character of the work to
be performed, provided that entrance to the Premises shall not be blocked
thereby, and further provided that the business of Tenant shall not be
interfered with unreasonably.  During any entry into the Premises, Landlord
shall use commercially reasonable efforts to minimize interference with Tenant’s
business, or the loss of occupancy or quiet enjoyment of the Premises, or any
other loss occasioned thereby.  For each of the aforesaid purposes, Tenant
agrees that its doors shall be keyed to Landlord’s building standard master
keying system and that Landlord shall at all times have and retain master or
pass keys with which to unlock all of the doors in, upon, and about the
Premises, excluding Tenant’s vaults and safes, or special security areas
(designated in advance), and Landlord shall have the right to use any and all
means which Landlord may deem necessary or proper to open said doors in an
emergency, in order to obtain entry to any portion of the Premises, and any
entry to the Premises, or portions thereof obtained by Landlord by any of said
means, or otherwise, shall not under any circumstances be construed or deemed to
be a forcible or unlawful entry into, or a detainer of, the Premises, or an
eviction, actual or constructive, of Tenant from the Premises or any portions
thereof.  Landlord shall also have the right at any time, without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant therefor, to change the arrangement and/or location of
entrances or passageways, doors and doorways, and corridors, elevators, stairs,
toilets, or other public parts of the Building; provided the same does not
materially or adversely affect the operation of Tenant’s business within the
Premises.  Notwithstanding anything herein to the contrary, Landlord shall not
be permitted to show the Premises to a prospective tenant of the Premises until
the last 12 months of the term of this Lease and only in the event that Tenant
has not exercised its option to renew the Lease as set forth in Special
Stipulation Number 2 set forth on Exhibit “I” attached hereto.

 

18.                               INSOLVENCY OR BANKRUPTCY

 

The appointment of a receiver to take possession of all or substantially all of
the assets of Tenant, or an assignment of Tenant for the benefit of creditors,
or any action taken or suffered by Tenant under any insolvency, bankruptcy, or
reorganization act, shall at Landlord’s option constitute a breach of this Lease
by Tenant if the same is not released or otherwise cured by Tenant within 30
days notice of same.  Upon the happening of any such event or at any time
thereafter (following notice and Tenant’s opportunity to cure), this Lease shall
terminate thirty (30) days after written notice of termination from Landlord to
Tenant.  In no event shall this Lease be assigned or assignable by operation of
law or by voluntary or involuntary bankruptcy proceedings or otherwise and in no
event shall this Lease or any rights or privileges hereunder be an asset of
Tenant under any bankruptcy, insolvency, or reorganization proceedings.

 

19.                               DEFAULT

 

(a)                                  The following events shall be deemed to be
events of default (“Event of Default”) by Tenant under this Lease:

 

(1)                                  Tenant shall fail to pay when or before due
any sum of money becoming due to be paid to Landlord hereunder, whether such sum
be any installment of the Rent herein reserved, any other amount treated as
Additional Rent hereunder, or any other payment or reimbursement to Landlord
required herein, whether or not treated as Additional Rent hereunder, and such
failure shall continue for a period of five (5) days following written notice
from Landlord that

 

10

--------------------------------------------------------------------------------


 

same was not received when due; provided, however, that in no event shall
Landlord be required to send notice to Tenant of late Rent or other charges more
than two (2) times during any twelve (12) month period during the Term; or

 

(2)                                  Tenant shall fail to comply with any term,
provision, or covenant of this Lease other than by failing to pay when or before
due any sum of money becoming due to Landlord hereunder, and shall not cure such
failure within twenty (20) days (forthwith, if the default involves a hazardous
condition) after written notice thereof to Tenant, provided, however, that if
such Event of Default cannot reasonably be cured within this 20 day period,
Tenant shall have such longer period of time as may be reasonably necessary
under the circumstances provided that Tenant diligently commences the cure and
prosecutes the cure to completion; or

 

(3)                                  Intentionally omitted; or

 

(4)                                  Tenant shall fail to vacate the Premises
within forty-five days of the termination of this Lease, by lapse of time or
otherwise, or upon termination of Tenant’s right to possession only (provided,
however, that for any period following the expiration or termination of this
Lease or termination of Tenant’s right to possession of the Premises, the
provisions of Section 14 shall apply); or

 

(4)                                  The leasehold interest of Tenant shall be
levied upon under execution or be attached by process of law or Tenant shall
fail to contest diligently the validity of any lien or claimed lien and give
sufficient security to Landlord to insure payment thereof or shall fail to
satisfy any judgment rendered thereon and have the same released, and such
default shall continue for ten (10) days after written notice thereof to Tenant,
provided, however, that if such Event of Default cannot reasonably be cured
within this 10 day period, Tenant shall have such longer period of time as may
be reasonably necessary under the circumstances provided that Tenant diligently
commences the cure and prosecutes the cure to completion; or

 

(5)                                  Intentionally omitted; or

 

(6)                                  Default by the Guarantor of this Lease of
the terms of its Guaranty, or the bankruptcy or insolvency of the Guarantor.

 

(b)                                 Upon the occurrence of any Event of Default
described in this Paragraph or elsewhere in this Lease, Landlord shall have the
option to pursue any one or more of the following remedies without any notice or
demand whatsoever:

 

(1)                                  Landlord may, at its election, terminate
this Lease or terminate Tenant’s right to possession only, without terminating
the Lease;

 

(2)                                  Upon any termination of this Lease, whether
by lapse of time or otherwise, or upon any termination of Tenant’s right to
possession without termination of the Lease, Tenant shall surrender possession
and vacate the Premises immediately and deliver possession thereof to Landlord,
and Tenant hereby grants to Landlord full and free license to enter into and
upon the Premises in such event with or without process of law and to repossess
Landlord of the Premises as of Landlord’s former estate and to expel or remove
Tenant and any others who may be occupying or within the Premises and to remove
any and all property therefrom, without being deemed in any manner guilty of
trespass, eviction, or forcible entry or detainer, and without incurring any
liability for any damage resulting therefrom, Tenant hereby waiving any right to
claim damage for such re-entry and expulsion, and without relinquishing
Landlord’s right to rent or any other right given to Landlord hereunder or by
operation of law;

 

(3)                                  Upon termination of this Lease, whether by
lapse of time or otherwise, Landlord shall be entitled to recover as damages,
all Rent, including any amounts treated as Additional Rent hereunder, and other
sums due and payable by Tenant on the date of termination, plus the sum of:  (i)
an amount equal to the then present value of the entire amount of the Rent
calculated using a discount rate equal to the average published Prime Rate plus
six percent (6%) as of the date of termination of this Lease, including any
amounts treated as Additional Rent hereunder, and other sums provided herein to
be paid by Tenant for the residue of the stated term hereof, less the fair
rental value of the Premises for such residue (taking into account the time and
expense necessary to obtain a replacement tenant or tenants, including expenses
hereinafter described in Paragraph 19(b)(4) relating to recovery of the
Premises, preparation for reletting and for reletting itself), and (ii) the cost
of curing any existing defaults under the Lease.

 

(4)                                  (i) Upon any termination of Tenant’s right
to possession only without termination of the Lease, Landlord may, at Landlord’s
option, enter into the Premises, remove Tenant’s signs and other evidences of
tenancy, and take and hold possession thereof as provided in Paragraph 19(b)(2)
above, without such entry and possession terminating the Lease or releasing
Tenant, in whole or in part, from any obligation, including Tenant’s obligation
to pay the Rent, including any amounts treated as Additional Rent, hereunder for
the full term.  In any such case, Tenant shall pay forthwith to Landlord, a sum
as determined by Section 19(b)(3) above;

 

(ii) Subject to Section 19(b)(7) below, Landlord may, but need not, relet the
Premises or any part thereof for such Rent and upon such terms as Landlord in
its sole discretion shall determine (including the right to relet the Premises
for a greater or lesser term than that remaining under this Lease, the right to
relet the Premises as a part of a larger area, and the right to change the
character or use made of the Premises) and Landlord shall not be required to
accept any tenant offered by Tenant or to observe any instructions given by
Tenant about such reletting.  In any such cases, Landlord may make all necessary
or reasonable repairs and alterations (including, removal of certain
alterations, improvements or additions) in or to the Premises to return the
Premises to the condition required at the expiration of the

 

11

--------------------------------------------------------------------------------


 

Lease pursuant to the terms hereof, and Tenant shall, upon demand, pay the cost
thereof, together with Landlord’s expenses of reletting including, without
limitation, any broker’s commission incurred by Landlord.  If the consideration
collected by Landlord upon any such reletting plus any sums previously collected
from Tenant are not sufficient to pay the full amount of all Rent, including any
amounts treated as Additional Rent hereunder and other sums reserved in this
Lease for the remaining term hereof, together with the costs of any repairs,
alterations, and Landlord’s expenses of reletting and the collection of the Rent
accruing therefrom (including attorney’s fees and broker’s commissions,) Tenant
shall pay to Landlord the amount of such deficiency as and when the same becomes
due, upon demand, and Tenant agrees that Landlord may file suit to recover any
sums failing due under this section from time to time;

 

(5)                                  Landlord may, at Landlord’s option, enter
into and upon the Premises, in accordance with all applicable Laws, if Landlord
determines in its sole discretion that Tenant is not acting within a
commercially reasonable time to maintain, repair, or replace anything for which
Tenant is responsible hereunder and correct the same, without being deemed in
any manner guilty of trespass, eviction or forcible entry and detainer, and
without incurring any liability for any damage resulting therefrom, and Tenant
agrees to reimburse Landlord, as and when the same becomes due, on demand, as
Additional Rent, for any expenses which Landlord may incur in thus effecting
compliance with Tenant’s obligations under this Lease;

 

(6)                                  Any and all property which may be removed
from the Premises by Landlord pursuant to the authority of the Lease or by law,
to which Tenant is or may be entitled, may be handled, removed, and stored, as
the case may be, by or at the direction of Landlord at the risk, cost, and
expense of Tenant, and Landlord shall in no event be responsible for the value,
preservation, or safekeeping thereof.  Tenant shall pay to Landlord, upon
demand, any and all expenses incurred in such removal and all storage charges
against such property so long as the same shall be in Landlord’s possession or
under Landlord’s control.  Any such property of Tenant not retaken by Tenant
from storage within thirty (30) days after removal from the Premises shall, at
Landlord’s option, be deemed conveyed by Tenant to Landlord under this Lease as
by a bill of sale without further payment or credit by Landlord to Tenant.

 

(7)                                  Solely in connection with Landlord’s
exercise of the remedies provided at Section 19(b)(4)(ii) above, Landlord hereby
agrees to use commercially reasonable efforts to relet the Premises in
mitigation of its damages but Landlord shall be entitled to give an absolute
preference to any other vacant or available space in the Building or Landlord’s
other properties located within the same market area as the Building before
attempting to relet the Premises.

 

(c)                                  Pursuit of any of the foregoing remedies
shall not preclude pursuit of any of the other remedies herein provided or any
other remedies provided by law (all such remedies being cumulative,) nor shall
pursuit of any remedy herein provided constitute a forfeiture or waiver of any
Rent due to Landlord hereunder or any damages accruing to Landlord by reason of
the violation of any of the terms, provisions, and covenants herein contained. 
No act or thing done by Landlord or its agents during the term hereby granted
shall be deemed a termination of this Lease or an acceptance of the surrender of
the Premises, and no agreement to terminate this Lease or accept a surrender of
the Premises shall be valid unless in writing signed by Landlord.  Landlord’s
acceptance of the payment of rental or other payments hereunder after the
occurrence of an Event of Default shall not be construed as a waiver of such
default, unless Landlord so notifies Tenant in writing.  Forbearance by Landlord
in enforcing one or more of the remedies herein provided upon an Event of
Default shall not be deemed or constitute a waiver of such default or of
Landlord’s right to enforce any such remedies with respect to such default or
any subsequent default.

 

(d)                                  Landlord Default.

 

(1)                                  If Landlord fails to observe or perform any
term or covenant required to be observed or performed by it under this Lease
which failure materially, adversely affects Tenant’s use and occupancy of or
access to the Premises, and Landlord does not cure such failure within thirty
(30) days (or within a reasonable time thereafter if necessary under the
circumstances so long as Landlord is diligent in its prosecution of the cure of
such failure) after receipt of written notice from Tenant specifying such
failure and requesting that it be remedied, then, subject to the provisions of
Section 39 of the Lease, Tenant shall be entitled, at its election, to exercise
concurrently or successively, any one or more of the rights available in law or
equity under the laws of the United States or the State of Georgia. 
Notwithstanding the foregoing to the contrary, Tenant shall have no right, and
hereby expressly waives any right to, perform any work on behalf of Landlord or
otherwise exercise “self help” and any right to deduct or withhold any amounts
from any rentals due hereunder.  Tenant acknowledges and agrees that all of its
covenants and obligations contained herein are independent of Landlord’s
covenants and obligations contained herein.  Tenant shall neither be relieved
from the performance of any of its covenants and obligations (including, without
limitation, the obligation to pay Rent) nor entitled to terminate this Lease,
due to a breach or default by Landlord of any of its obligations covenants or
obligations, unless expressly permitted to the contrary by the terms of this
Lease.

 

(2)                                  If (i) Tenant provides prior written notice
(the “First Notice”) to Landlord of its failure to comply with any term,
provision, or covenant of this Lease, (ii) Landlord is, in fact, required to
comply with any such term, provision or covenant of this Lease and the ability
to comply with such term, provision or covenant is within the reasonable control
of Landlord (“Required Obligation”),(iii) Landlord fails to commence such action
within a reasonable period of time, given the circumstances, after the receipt
of the First Notice, but in any event not later than thirty (30) days after
receipt of the First Notice, and thereafter diligently pursues the Required
Obligation to completion as soon as reasonably possible, then Tenant shall have
the right to terminate the Lease after delivery of an additional thirty (30)

 

12

--------------------------------------------------------------------------------


 

day notice (the “Second Notice”) to Landlord and any Holder for which Landlord
has given Tenant an address for notices or for which Tenant has entered into a
subordination, non-disturbance and attornment agreement (the “Landlord’s
Mortgagee”) (such Second Notice given not earlier than the expiration of the
first aforesaid thirty (30) day period) specifying that (x) the first thirty
(30) day period has expired, (y) the specific Required Action and (z) that
Tenant intends to terminate the Lease in the event Landlord fails to take such
action; provided, however, if Tenant reasonably anticipates that a dispute will
result under this Section 19(d), Tenant may submit the anticipated dispute to
arbitration pursuant to Exhibit “J” attached hereto by written notice given not
earlier than ten (10) days after Tenant’s delivery of the First Notice.  Tenant
shall not be entitled to terminate the Lease in accordance with this
Section 19(d) unless Landlord’s failure to perform the Required Action directly,
materially and adversely affects Tenant’s use of or access to the Premises,
rendering all, or substantially all of the Premises untenantable and Tenant
actually discontinues its business operations within the entire Premises or
substantially all of the Premises from and after delivery of the First Notice.

 

If (i) Landlord reasonably believes that the requested maintenance and/or repair
and/or service is not required because it is not a Required Obligation pursuant
to the terms of the Lease, or (ii) Landlord is already performing the Required
Obligation or other action Landlord reasonably believes appropriate in the
circumstances in accordance with its obligations under the Lease, or (iii)
Landlord does not reasonably believe that the failure to perform such Required
Obligation results in a direct, material and adverse effect on Tenant’s use or
access of the Premises rendering all, or substantially all of the Premises
untenantable, then Landlord shall have the option within the thirty (30) day
period after receipt of the Second Notice to submit the dispute to arbitration
pursuant to Exhibit “J’ attached hereto or commence the requested repair and/or
maintenance obligations and/or service and diligently pursue such action to
completion as soon as reasonably possible.  If such repair and/or maintenance
obligations and/or service restoration is a Required Obligation and is not
undertaken by Landlord within such second thirty (30) day notice period and
Landlord has not submitted the dispute to arbitration in accordance with Exhibit
“J” attached hereto, then Tenant shall have the right to terminate this Lease by
delivering written notice to Landlord and any Landlord’s Mortgagee of such
termination, and this Lease shall terminate on the date which is five (5) days
following the date of delivery of such notice to both parties and Landlord and
Tenant shall have no further rights or obligations to the other accruing under
the Lease after such termination date.

 

 20.                            DAMAGE BY FIRE, ETC.

 

(a)                                  If the Building, improvements, or Premises
are rendered partially or wholly untenantable by fire or other casualty, and if
such damage cannot, in Landlord’s reasonable estimation, be materially restored
within one hundred twenty (120) days of such damage, then either may terminate
this Lease as of the date of such fire or casualty.  Landlord shall exercise its
option provided herein by written notice to Tenant within sixty (60) days of
such fire or other casualty and Tenant shall exercise its option by providing
Landlord written notice within thirty (30) days of receipt of notice from
Landlord that the repairs cannot be completed within one hundred twenty (120)
days of the date of such casualty.  For purposes hereof, the Building,
improvements, or Premises shall be deemed “materially restored” if they are in
such condition as would not prevent or materially interfere with Tenant’s use of
the Premises for the purpose for which it was then being used. Notwithstanding
the foregoing to the contrary, if a casualty of the type described above first
occurs during the final twelve (12) months of the Term (which is calculated
based on the expiration of the then current Term without regard to any
unexercised options to extend), then Tenant may, at its option, elect to
terminate this Lease upon written notice to Landlord within thirty (30) days
after the casualty, whereupon the balance of the Term shall automatically expire
on the fifth day after the notice is delivered and Landlord shall have no
restoration obligations pursuant to this Section 20.  In the event Tenant fails
to properly and timely deliver such notice of termination, Tenant shall be
deemed to have waived such right to terminate.

 

(b)                                  If this Lease is not terminated pursuant to
Paragraph 20(a), then Landlord shall proceed with all due diligence to repair
and restore the Building, at Landlord’s cost, or the improvements or Premises at
Tenant’s cost, as the case may be.  During the time period of any repair,
Landlord shall use commercially reasonable efforts to provide the Tenant with
temporary space from which to operate during such repair period, provided,
however, Landlord is in no way obligated to provide Tenant with such temporary
space if same is not readily available.

 

(c)                                  If this Lease shall be terminated pursuant
to this Paragraph 20(a), the term of this Lease shall end on the date of such
damage as if that date had been originally fixed in this Lease for the
expiration of the term hereof.  If this Lease shall not be terminated pursuant
to this Paragraph 20(a) and in the event that Landlord should fail to complete
such repairs and material restoration within one hundred fifty (150) days after
the date of such damage, Tenant may, at its option and as its sole remedy,
terminate this Lease by delivering written notice to Landlord, whereupon the
Lease shall end on the date of such notice as if the date of such notice were
the date originally fixed in this Lease for the expiration of the term hereof;
provided, however, that if construction is delayed because of changes,
deletions, or additions in construction requested by Tenant, strikes, lockouts,
casualties, Acts of God, war, material or labor shortages, governmental
regulation or control or other causes beyond the reasonable control of Landlord,
the period for restoration, repair or rebuilding shall be extended for the
amount of time Landlord is so delayed.

 

(d)                                  Tenant agrees that during any period of
restoration or repair of the Premises, Tenant shall continue the operation of
Tenant’s business within the Premises to the extent practicable.  During the
period from the date of the damage until the date that the untenantable portion
of the Premises is materially restored, the Rent shall be abated to the extent
of the proportion of the Premises which is untenantable.

 

(e)                                  In no event shall Landlord be required to
rebuild, repair or replace any part of the partitions, fixtures, additions and
other improvements which may have been placed in or about the Premises by Tenant
after the Commencement Date, however Landlord has the

 

13

--------------------------------------------------------------------------------


 

right but not the obligation to rebuild, repair, or replace at Tenant’s expense
so much of the partitions, fixtures, additions and other improvements as may be
necessary to ensure that the Premises are materially restored.  Any insurance
which may be carried by Landlord or Tenant against loss or damage to the
Building or Premises shall be for the sole benefit of the party carrying such
insurance and under its sole control except that Landlord’s insurance may be
subject to control by (i) the holder or holders of any indebtedness secured by a
mortgage or deed of trust covering any interest of Landlord in the Premises, the
Building, or the Property, and/or (ii) the ground lessor of the Property.

 

(f)                                    Notwithstanding anything herein to the
contrary, in the event the holder of any indebtedness secured by a mortgage or
deed of trust covering the Premises, Building, or Property requires that any
insurance proceeds be paid to it, then Landlord shall have the right to
terminate the Lease by delivering written notice of termination to Tenant within
fifteen (15) days after such requirement is made by any such person, whereupon
the Lease shall end on the date of such damage as if the date of such damage
were the date originally fixed in this Lease for the expiration of the term. 
Landlord shall use commercially reasonable efforts to determine whether such
requirement shall apply within 60 days following the date of the casualty.

 

(g)                                 In the event of any damage or destruction to
the Building or the Premises by any peril covered by the provisions of this
Paragraph 20, Tenant shall, upon notice from Landlord, remove forthwith, at its
sole cost and expense, all or such portion of the property belonging to the
Tenant or its licensees from all of the Building or the Premises, or such
portion, as Landlord shall request.  Tenant hereby acknowledges and agrees that
Landlord shall not be liable for any loss, liability, costs, and expenses,
including attorney’s fees, arising out of any claim or damage or injury as a
result of any alleged failure to secure the Premises properly prior to such
removal and/or during such removal, except for any claim, damage or injury
caused by Landlord’s negligence or willful misconduct.

 

21.                               CONDEMNATION

 

(a)                                  If any substantial part of the Building,
improvements, or Premises should be taken for any public or quasi-public use
under governmental law, ordinance, or regulation, or by right of eminent domain,
or by private purchase in lieu thereof and the taking would prevent or
materially interfere with Tenant’s then existing permitted use of the Premises,
this Lease shall terminate effective when the physical taking shall occur in the
same manner as if the date of such taking were the date originally fixed in this
Lease for the expiration of the term hereof; provided, however, Tenant shall
have a reasonable time to vacate the Premises following notice of such taking or
the proposed effective date of such taking.

 

(b)                                  If part of the Building, improvements, or
Premises shall be taken for any public or quasi-public use under any
governmental law, ordinance or regulation, or by right of eminent domain, or by
private purchase in lieu thereof, and this Lease is not terminated as provided
in Paragraph 21 (a), this Lease shall not terminate but the Rent payable
hereunder during the unexpired portion of this Lease shall be reduced to such
extent, if any, as may be fair and reasonable under all of the circumstances,
and Landlord shall undertake to restore the Building, improvements, and Premises
to a complete architectural unit and in a condition suitable for Tenant’s use,
as near to the condition thereof prior to such taking as is reasonably feasible
under all circumstances.

 

(c)                                  Tenant shall not share in any condemnation
award or payment in lieu thereof or in any award for damages resulting from any
grade change of adjacent streets, the same being hereby assigned to Landlord by
Tenant; provided, however, that Tenant may separately claim and receive from the
condemning authority, if legally payable, compensation for Tenant’s removal and
relocation costs and for Tenant’s loss of business and/or business interruption,
except that no such claim shall diminish or otherwise adversely affect
Landlord’s award or the awards of any and all ground and underlying lessors and
mortgagees (including deed of trust beneficiaries).

 

(d)                                  Notwithstanding anything to the contrary
contained in this Paragraph 21, if the temporary use or occupancy of any part of
the Premises shall be taken or appropriated under power of eminent domain during
the term of this Lease, this Lease shall be and remain unaffected by such taking
or appropriation and Tenant shall receive an abatement for Rent payable
hereunder by Tenant during the term of this Lease during the period for which
Tenant is not able to conduct its business operation within the Premises, in
proportion to the amount of the Premises so taken or appropriated; in the event
of any such temporary appropriation or taking, Tenant shall be entitled to
receive that portion of any award which represents compensation for the use of
or occupancy of the Premises during the term of this Lease, and Landlord shall
be entitled to receive that portion of any award which represents the cost of
restoration of the Premises and the use and occupancy of the Premises after the
end of the term of this Lease.

 

22.                               SALE BY LANDLORD

 

The covenants and obligations of Landlord hereunder shall be binding upon the
Landlord named herein and its successors and assigns, only with respect to their
respective periods of time as Landlord hereunder.  In the event of a sale or
conveyance by Landlord of the Building, the same shall operate to release
Landlord from any liability for a failure to perform thereafter upon any of the
covenants or conditions, express or implied, herein contained in favor of
Tenant, and in such event Tenant agrees to look solely to the successor in
interest of Landlord in and to this Lease.  Tenant agrees to attorn to the
purchaser or assignee in any such sale provided such purchaser or assignee
agrees to assume Landlord’s obligations under this Lease

 

23.                               RIGHT OF LANDLORD TO PERFORM

 

All covenants and agreements to be performed by the Tenant under any of the
terms of this Lease shall be performed by Tenant at Tenant’s sole cost and
expense and without any abatement of Rent.  If the Tenant shall fail to pay any
sum of money, other than Rent, required to be paid by it hereunder or shall fail
to perform any other act on its part to be performed hereunder, and such failure
shall continue past the time periods proscribed in Section 19(a) herein, the
Landlord may, but shall not be obligated so to do, and without waiving or
releasing the Tenant from any obligations of the Tenant, make any such payment
or perform any such act on the Tenant’s part to be made or performed as in this
Lease provided.  All sums so paid by the Landlord and all necessary incidental
costs, together with interest thereon at the Agreed Interest Rate as defined in
Paragraph 8 hereof from the date of such payments by the Landlord, shall be
payable as Additional Rent to the Landlord within ten (10) days of demand
therefor, and the Tenant covenants to pay any such sums, and the Landlord shall
have, in addition to any other right or remedy of the Landlord, the same rights
and remedies in the event of nonpayment thereof by the Tenant as in the case of
default by the Tenant in the payment of the Rent.

 

14

--------------------------------------------------------------------------------


 

24.                               SURRENDER OF PREMISES

 

(a)                                  Tenant shall, at least one hundred twenty
(120) days before the last day of the term hereof, give to Landlord a written
notice of intention to surrender the Premises on that date, but nothing
contained herein or in the failure of Tenant to give such notice shall be
construed as an extension of the term hereof or as consent of Landlord to any
holding over by Tenant.

 

(b)                                  At the end of the term or any renewal
thereof or other sooner termination of this Lease, the Tenant will peaceably
deliver up to the Landlord possession of the Premises, together with all
improvements or additions upon or belonging to the same, by whomsoever made, in
the same condition as received, or first installed, reasonable wear and tear,
damage by fire, earthquake, Act of God, or the elements alone excepted.  Tenant
may, upon the termination of this Lease, remove all movable furniture and
equipment belonging to Tenant, at Tenant’s sole cost, repairing any damage
caused by such removal.  Property not so removed shall be deemed abandoned by
the Tenant, and title to the same shall thereupon pass to Landlord.  Upon
request by Landlord, unless otherwise agreed to in writing by Landlord, Tenant
shall remove, at Tenant’s sole cost, any improvements or additions to the
Premises installed by or at the expense of Tenant, which Landlord requires
removal in accordance with Section 6 hereof, and all movable furniture and
equipment belonging to Tenant which may be left by Tenant and repair any damage
resulting from such removal.

 

(c)                                  The voluntary or other surrender of this
Lease by Tenant, or a mutual cancellation thereof, shall not work a merger, and
shall, at the option of the Landlord, either terminate all or any existing
subleases or subtenancies, or operate as an assignment to Landlord of any or all
such subleases or subtenancies.

 

25.                               WAIVER

 

If either Landlord or Tenant waives the performance of any term, covenant, or
condition contained in this Lease, such waiver shall not be deemed to be a
waiver of any subsequent break or nonperformance of the same or any other term,
covenant, or condition contained herein.  Furthermore, the acceptance of Rent by
Landlord shall not constitute a waiver of any preceding breach by Tenant of any
term, covenant or condition of this Lease, regardless of Landlord’s knowledge of
such preceding breach at the time Landlord accepted such Rent.  Failure by
Landlord to enforce any of the terms, covenants, or conditions of this Lease for
any length of time shall not be deemed to waive or to decrease the right of
Landlord to insist thereafter upon strict performance by Tenant.  Waiver by
Landlord of any term, covenant, or condition contained in this Lease may only be
made by a written document signed by Landlord.

 

26.                               NOTICES

 

All notices and demands which may or are required to be given by either party to
the other hereunder shall be in writing and shall be deemed given when delivered
or when mailed as required below or when delivery is refused.  All notices and
demands by the Landlord to the Tenant shall be either delivered to the addresses
set forth in the Basic Lease Information or sent by a commercial interstate
courier service offering proof of delivery or by United States Certified or
Registered mail, postage and fees prepaid, addressed to the Tenant at the
addresses set forth in the Basic Lease Information, or to such other place as
the Tenant may from time to time designate in a notice to the Landlord.  All
notices and demands by the Tenant to the Landlord shall be sent by United States
Certified or Registered mail, postage prepaid, or reputable overnight delivery
service addressed to the Landlord at each of the addresses specified in the
Basic Lease Information, or to such other firm or to such other place as
Landlord may from time to time designate in a notice to the Tenant.  If
requested by Landlord, Tenant shall send copies of any notices and demands by
Tenant to the holder or holders of any mortgage or deed of trust on the Property
or any part thereof.

 

27.                               RENTAL ADJUSTMENT

 

(a)                                  The initial Expense Stop Rent is  $7.00 per
rentable square foot per year, or Fifteen Thousand Three Hundred Thirty-two and
91/100ths Dollars  ($15,332.91) per month as set forth in the Basic Lease
Information on Page 1 of the Lease.  Said Expense Stop Rent shall be subject to
adjustment on the first day of each January after the Commencement Date (the
“Rental Adjustment Date”) in the manner set forth below.

 

(b)                                  Rental Adjustment; Operating Cost
Increases.  In addition to the payment of Net Rent and Expense Stop Rent, and
all other charges provided for in this Lease, Tenant shall pay its Pro Rata
Share of any increase in the total annual Operating Costs of the Building as
hereinafter defined:

 

Definitions

 

(i)                                     Expense Stop:  The Expense Stop, for
purpose of this Paragraph 27 is $7.00  per square foot of rentable area of the
Premises.  The Expense Stop is based upon Landlord’s reasonable best estimates
of the Operating Costs for a fully assessed and ninety-five percent (95%)
occupied building.

 

(ii)                                  Comparison Year:  Each calendar year
during the term of this Lease.

 

(iii)                               Operating Costs:  All expenses incurred by
Landlord as reasonably determined by Landlord to be necessary or appropriate for
the operation, maintenance, and repair of the Building, the personal property
used in conjunction therewith, the land upon which the Building is situated, and
the parking facility situated on the land.  Operating Costs shall include, but
are not limited to, all expenses incurred by Landlord for heating, cooling,
electricity, water, gas, sewers, refuse collection, telephone services not
chargeable to tenants, and similar utility services not chargeable to Tenants;
the cost of supplies, janitorial and cleaning, security services, landscaping
maintenance and replacements, window washing, insurance, management fees not in
excess of such fees charged in comparable Class A suburban office buildings
located in the metropolitan Atlanta, Georgia area, services of independent
contractors performing duties necessary to the operation of the Building,
personal property taxes relating to improvements, fixtures, furniture or
equipment, or other items owned by Landlord and used in connection with the
Building, and real property taxes, the Building’s prorata share of assessments
made by the Preston Ridge Associates, Inc. (or any other organization

 

15

--------------------------------------------------------------------------------


 

designated with similar authority),  the costs, including interest, amortized
over its useful life of any capital improvement made to the Building by or on
behalf of Landlord after the date of this Lease which is required by a Law that
was not applicable to the Building as of the date of this Lease, and of the
acquisition and installation of any device or equipment designed to improve the
operating efficiency of any system within the Building or which is required to
improve the safety of the Building, ,  the cost of compensation (including
employment taxes and fringe benefits) of all persons who perform duties in
connection with the Building, including the Building Manager (which costs shall
be prorated to the extent that any such employee shares time on the Building or
any other properties), and any other expense or charge which, when determined in
accordance with accepted principles of sound management and accounting practices
applicable to first-class office building complexes and consistently applied,
would be considered an expense of maintaining, operating, or repairing the
Building and the land upon which it is situated.

 

Operating Costs shall not include the following items:

 

Advertising and promotional expenditures, leasing commissions, finders’ fees,
brokerage fees and similar fees, and costs incurred with the negotiation or
enforcement of leases (but not management fees); rent under any ground leases;
costs of furnishing services to other tenants or occupants to the extent that
such services are materially in excess of services Landlord offers to all
tenants at Landlord’s expense; lease takeover costs incurred by Landlord in
connection with new leases at the Property; costs and expenses of the sale of
all or any portion of the Property; amounts actually received by Landlord
through the proceeds of insurance to the extent the proceeds are compensation
for expenses which were previously included in operating expenses; costs
incurred by Landlord with respect to repairs, goods, and services (including
utilities sold and supplied to tenants and occupants of the Property) to the
extent that Landlord is reimbursed for such costs or provides the same
selectively to one or more tenants; costs incurred by Landlord due to the
violation by Landlord of the terms and conditions of any lease of space in the
Property any loan document, ground leases or Laws in effect as of the date of
this Lease; interest, points and fees on debt or amortization or for any
mortgage or mortgages encumbering the Property, or any part thereof, and all
principal, escrow deposits and other sums paid on or in respect to any
indebtedness (whether or not secured by a mortgage lien) and on any equity
participations of any lender or lessor, and all costs incurred in connection
with any financing, refinancing or syndication of the Property, or any part
thereof; depreciation and, except as otherwise expressly provided for above,
amortization; the costs of the original construction of the Property and the
improvements or any addition or expansion thereof (as opposed to regular
maintenance and repair of the Property and the improvements); income, franchise,
transfer, inheritance, capital stock, estate, profit, gift, gross receipts or
succession taxes; salaries, fringe benefits and other compensation for personnel
not directly involved in the operation or management of the Building; costs and
expenses of the sale of all or a portion of the Property; costs of performing
tenant installations (including permit, license and inspection fees) for any
individual tenant or for performing work or furnishing services to or for
individual tenants at such tenant’s expense and any other contribution by
Landlord to the cost of tenant improvements and any costs or expenses incurred
in the procurement of tenants for the Building; rentals and other related
expenses incurred in leasing air-conditioning systems, elevators or other
equipment ordinarily considered to be of a capital nature except for customary
office equipment; costs incurred by Landlord in discharging its obligations
under the Lease which are to be discharged at Landlord’s sole cost and expense;
except as expressly provided for above, structural repairs and replacements or
repairs and replacements of a capital nature; any costs, fines, or penalties
incurred because Landlord violated any Law in effect prior to the date of this
Lease (as opposed to the cost of complying with any Law which becomes effective
from and after the date of this Lease); costs incurred to test, survey, clean
up, contain, abate, remove, or otherwise remedy hazardous wastes or
asbestos-containing materials from the Property unless the wastes or
asbestos-containing materials were in or on the Property because of Tenant’s
negligence or intentional acts or unless such tests or other remedies are
required by Landlord’s mortgagee; costs incurred in operation of any private
club, now or in the future, located within the office park and expenses incurred
by the Landlord, if any, in connection with operation, cleaning, repair, safety,
management security, maintenance or other services of any kind provided in any
portions of the Buildings which are leased or designed to be used for retail,
garage or storage purposes [except if and to the extent the tenant of such
retail, garage or storage space pays its pro rata share of Operating Costs (or
like reimbursement method)]; costs incurred for repairs or maintenance that are
actually reimbursed by warranties or guarantees or the exercise of eminent
domain (but only to the extent Landlord is compensated for any takings by the
exercise of eminent domain); and unrecovered expenses resulting directly from
the negligence of the Landlord.  All  special assessments by the local governing
authority, which may be paid by Landlord in installments, shall be paid by
Landlord in the maximum number of installments permitted by law and charged as
operating expenses only in the year in which the assessment installment is
actually paid.

 

(iv)                              Actual Costs:  The actual amount paid or
incurred by Landlord for Operating Costs during any Comparison Year.

 

(v)                                 Estimated Costs:  Landlord’s reasonable
estimate of Actual Costs for each Comparison Year which shall be prepared in
good faith by Landlord.

 

(b)                                  Gross Up:   In the event that the Building
is not at least 95% occupied during any period of the Comparison Year, Landlord
shall make reasonable adjustments necessary to project what the Actual Costs
would have been had the Building been 95% occupied during the full term of the
year and those projected Operating Costs shall be deemed to be the Actual Costs
for purposes of this Paragraph; provided that such “gross up” shall be performed
in accordance with accepted principles of sound management and accounting
principles applicable to comparable “Class A” suburban office buildings and
consistently applied.

 

(c)                                  Payment of Tenant’s Pro Rata Share of
Estimated Costs:  At least thirty (30) days prior to the commencement of each
Comparison Year during the term hereof, Landlord shall furnish Tenant with a
written statement, prepared in good faith, setting forth the

 

16

--------------------------------------------------------------------------------


 

Estimated Costs for such Comparison Year, and a statement showing the amount by
which Tenant’s Pro Rata Share of the Estimated Costs exceeds the Expense Stop. 
Tenant shall pay one twelfth (1/12) of its Pro Rata Share of such excess
monthly.

 

(d)                                  Payment of Tenant’s Pro Rata Share of
Actual Costs:  Within ninety (90) days after the close of each Comparison Year,
Landlord shall deliver to Tenant a written statement setting forth the Actual
Costs during that Comparison Year, together with appropriate documentation, if
so requested by Tenant.  If such Actual Costs exceed the Estimated Costs paid by
Tenant to Landlord for such Comparison Year, Tenant shall pay to Landlord its
Pro Rata Share of such excess within forty-five (45) days after receipt of such
statement.  If the statement shows such Actual Costs to be less than the
Estimated Costs, then Landlord shall credit the difference against Rent due for
the calendar months next following receipt of Landlord’s written statement, or
at Landlord’s option, refund the difference to Tenant if the term has expired.

 

(e)                                  Cap on Controllable Operating Costs. 
Notwithstanding anything to the contrary set forth herein, Landlord does hereby
agree that, solely for purposes of determining Tenant’s Pro Rata Share of
Operating Costs, the portion of Operating Costs attributable to all items other
than taxes, insurance (as a result in increases in premiums or as a result of
increases or changes in the coverages required by Landlord’s mortgagee),
utilities and security costs (such portion being referred to herein as the
“Controllable Expenses”) shall not exceed in any calendar year the Controllable
Expenses in the year 2004 increased by 5% per annum on a cumulative, compounded
basis. For example, if the Controllable Expenses for year 2004 (annualized) are
$7.00 per rentable square foot, the Controllable Expenses for year 2005 shall
not exceed $7.35 per rentable square foot, the Controllable Expenses for year
2006 shall not exceed $7.72 per rentable square foot, etc.

 

(f)  So long as no Event of Default exists, Tenant shall be entitled to review
such supporting documentation of the Operating Costs as Tenant shall reasonably
request.  Tenant may, at Tenant’s sole cost and expense, audit Landlord’s books
and records pertaining to its Operating Costs in order to verify the accuracy of
such expenses; provided, however, that:

 

(i)                                     Tenant notifies Landlord in writing,
within ninety (90) days after receipt of Landlord’s annual statement of
Operating Costs, of its intent to audit such Operating Costs and completes the
audit and provides Landlord with the audit results within 180 days of such
notification; and

 

(ii)                                  Such audit shall be conducted only during
regular business hours at the office where Landlord maintains the Operating Cost
records and only after Tenant gives Landlord at least thirty (30) days prior
written notice; and

 

(iii)                               Such audit shall be conducted by a certified
public accountant employed by an independent and reputable certified public
accounting firm or consulting firm, but in no event shall the certified public
accounting firm or consulting firm be employed by Tenant on a contingency fee
basis; and

 

(iv)                                Tenant shall reimburse Landlord for the cost
of reproducing any records requested by Tenant or its auditors; and

 

(v)                                   If the amount of Operating Costs for the
Building set forth in Landlord’s annual statement exceeds by more than seven
percent (7%) the amount of Operating Costs for the Building as determined by
such audit, then the reasonable cost of such audit shall be borne by Landlord,
and Landlord shall reimburse Tenant for such cost; and

 

(vi)                                No such audit shall be conducted if any
other tenant has conducted an audit for the time period Tenant intends to audit,
and Landlord, at its sole option, furnishes to Tenant a copy of the results of
such audit, which shall be the basis on which any reimbursements are made by
Landlord; and

 

(vii)  In the event that Tenant shall request an audit of any such Operating
Costs, then pending resolution of such audit, Tenant shall nevertheless continue
to make payments as required by Landlord.

 

28.                               CERTAIN RIGHTS RESERVED TO THE LANDLORD

 

The Landlord may enter upon the Premises and/or may exercise any or all of the
following rights hereby reserved without being deemed guilty of an eviction or
disturbance of the Tenant’s use or possession and without being liable in any
manner to the Tenant and without abatement of Rent or affecting any of the
Tenant’s obligations hereunder:

 

(a)                                  To change the name or street address of the
Building;

 

(b)                                  To install and maintain a sign or signs on
the exterior of the Building provided that Tenant shall be entitled to the
signage provided in Section 46;

 

(c)                                  To designate all sources furnishing sign
painting and lettering, towels, carpet cleaning service, lamps and bulbs used on
the Premises;

 

(d)                                  To retain at all times pass keys to the
Premises;

 

(e)                                  So long as the same is consistent with
comparable Class A suburban office buildings located in the metropolitan
Atlanta, Georgia area, to grant to anyone the exclusive right to conduct any
particular business or undertaking in the Building provided that Landlord shall
not grant an exclusive pursuant to this Section 28(e) which materially
interferes with Tenant’s business operations within the Premises;

 

17

--------------------------------------------------------------------------------


 

(f)                                    To close the Building after regular
working hours and on the legal holidays subject, however, to Tenant’s right of
admittance, under such reasonable regulations as Landlord may prescribe from
time to time, which may include, by way of example but not of limitation, that
persons entering or leaving the Building identify themselves to a watchman by
registration or otherwise and that said persons establish their right to enter
or leave the Building; and

 

(g)                                 Subject to the other express terms of this
Lease, to take any and all measures, including inspections, repairs,
alterations, decorations, additions, and improvements to the Premises or the
Building, and identification and admittance procedures for access to the
Building as may be necessary or desirable for the safety, protection,
preservation or security of the Premises or the Building or the Landlord’s
interests, or as Landlord may deem necessary or desirable in the operation of
the Building provided that Landlord shall take commercially reasonable efforts
to minimize any material interference with Tenant’s use and occupancy of the
Premises.

 

29.                               ABANDONMENT  Intentionally omitted.

 

30.                               SUCCESSORS AND ASSIGNS

 

Subject to the provisions of Paragraph 9 hereof, the terms, covenants, and
conditions contained herein shall be binding upon and inure to the benefit of
the heirs, successors, executors, administrators, and assigns of the parties
hereto.

 

31.                               ATTORNEY’S FEES

 

In the event that any action or proceeding is brought to enforce any term,
covenant, or condition of this Lease on the part of Landlord or Tenant, the
prevailing party in such litigation shall be entitled to reasonable attorney’s
fees to be fixed by the court in such action or proceeding.

 

32.                               SECURITY DEPOSIT [INTENTIONALLY OMITTED]

 

33.                               FINANCIAL STATEMENTS

 

Within ten (10) days following Landlord’s request therefor, Tenant shall provide
to Landlord copies of (a) the most recent fiscal year financial statements for
Tenant and the Guarantor of this Lease, as audited by a certified public
accountant, and (b) the most recent fiscal quarter financial statements for
Tenant and the Guarantors of this Lease, as certified, respectively, by Tenant
and the Guarantor.  The financial statements shall include, but not necessarily
be limited to, a balance sheet, statements of income and retained earnings, and
a statement of source and uses of funds.  All such statements shall be prepared
in accordance with the generally accepted accounting principles.

 

34.                               AUTHORITY

 

If Tenant or Landlord signs as a corporation or partnership, Tenant and Landlord
do hereby covenant and warrant that  they are a duly authorized and existing
corporation or partnership, as the case may be, that Tenant and Landlord have
and are qualified to do business in Georgia, that the corporation or partnership
has full right and authority to enter into this Lease, and that each and all of
the persons signing on behalf of the corporation or partnership are authorized
to do so.

 

35.                               MORTGAGEE AND GROUND LESSOR APPROVALS

 

The approval or consent of Landlord shall not be deemed to have been
unreasonably withheld for purposes of any provisions of this Lease requiring
such consent if any mortgagee (which shall include the holder of any deed of
trust) of the Premises, Building, or Property or any portion thereof, shall
refuse or withhold its approval or consent thereto.  Any requirement of Landlord
pursuant to this Lease which is imposed pursuant to the direction of any such
mortgagee shall be deemed to have been reasonably imposed by Landlord if made in
good faith.  Notwithstanding anything in this Paragraph 35 to the contrary, any
requirement of Landlord pursuant to this Lease which is imposed pursuant to the
direction of any such mortgagee shall be made in good faith by Landlord.

 

36.                               MISCELLANEOUS

 

(a)                                  (i) The term “Premises” wherever it appears
herein includes and shall be deemed or taken to include (except where such
meaning would clearly be repugnant to the context) the office space demised and
improvements now or at any time hereinafter comprising or built in the space
hereby demised.  (ii) The paragraph headings herein are for convenience of
reference and shall in no way define, increase, limit, or describe the scope or
intent of any provision of this Lease.  (iii) The term “Landlord” in these
presents shall include the Landlord, its successors and assigns.  (iv) In any
case where the Lease is signed by more than one person, the obligations
hereunder shall be joint and several.  (v) The term “Tenant” or any pronoun used
in place thereof shall indicate and include the masculine or feminine, the
singular or plural number, individuals, firms or corporations, and their and
each of their respective successors, executors, administrators, and permitted
assigns, according to the context hereof.  (vi) The term “Lease” wherever it
appears herein shall be deemed or taken to include the Basic Lease Information
and all paragraphs and exhibits attached hereto and made a part hereof.  (vii)
Anywhere where Landlord’s or Tenant’s consent or approval is required herein,
unless expressly provided in this Lease to the contrary, such consent or
approval will not be unreasonably withheld, conditioned, or delayed.

 

(b)                                  Time is of the essence of this Lease and
all of its provisions.  Periods of time expressed in days for performance,
unless otherwise specified, shall mean calendar days.

 

(c)                                  This Lease shall in all respects be
governed by the laws of the State of Georgia.

 

(d)                                  This Lease, together with its exhibits,
contains all the agreements of the parties hereto and supersedes any previous
negotiations.  There have been no representations made by the Landlord or
understandings made between the parties other than those set forth in this Lease
and its exhibits.  This Lease may not be modified except by a written instrument
by the parties hereto.

 

18

--------------------------------------------------------------------------------


 

(e)                                  All obligations of Tenant hereunder not
fully performed as of the expiration or earlier termination of the term of this
Lease shall survive the expiration or earlier termination of the term hereof.

 

(f)                                    If any clause, phrase, provision, or
portion of this Lease or the application thereof to any person or circumstance
shall be invalid or unenforceable under applicable law, such event shall not
affect, impair, or render invalid or unenforceable the remainder of this Lease
or any other clause, phrase, provision or portion hereof, nor shall it affect
the application of any other clause, phrase, provision, or portion hereof to
other persons or circumstances, and it is also the intention of the parties to
this Lease that in lieu of each such clause, phrase, provision, or portion of
this Lease that is invalid or unenforceable, there be added as a part of this
Lease contract a clause, phrase, provision or portion as similar in terms to
such invalid or unenforceable clause, phrase, provision, or portion as may be
possible and be valid and enforceable.

 

(g)                                 In the event of a strike, lockout, labor
trouble, civil commotion, an act of God, or any other event beyond either
party’s control (a “force majeure event”) which results in the Tenant being
unable to timely perform its obligations hereunder (other than the Tenant’s
obligation to pay Rent), so long as such party diligently proceeds to perform
such obligations after the end of the force majeure event, the delayed party
shall not be in breach hereunder.  Nothing herein shall extend the time for
Tenant to make payment of Rent due hereunder.

 

(h)                                 Notwithstanding any other provision of this
Lease to the contrary, if the Commencement Date hereof shall not have occurred
before the twentieth (20th) anniversary of the date hereof, this Lease shall be
null and void and neither party shall have any liability or obligation to the
other hereunder.  The purpose and intent of this provision is to avoid the
application of the rule against perpetuities to this Lease.

 

(i)                                    Anything contained in the foregoing
provisions of this section to the contrary notwithstanding, neither Tenant nor
any other person having an interest in the possession, use, occupancy, or
utilization of the Premises shall enter into any lease, sublease, license,
concession, or other agreement for use, occupancy, or utilization of space in
the Premises which provides for rental or other payment for such use, occupancy,
or utilization based, in whole or in part, on the net income or profits derived
by any person from the Premises leased, used, occupied or utilized (other than
an amount based on a fixed percentage or percentages of receipts of sales), and
any such proposed lease, sublease, license, concession, or other agreement shall
be absolutely void and ineffective as a conveyance of any right of interest in
the possession, use, occupancy, or utilization of any part of the Premises.

 

(j)                                    Neither this Lease nor any memorandum or
short form hereof shall be recorded in any public records.

 

37.                               LANDLORD’S LIEN

 

The Landlord hereby waives any statutory lien for Rent or other charges due
under this Lease in Landlord’s favor or any other lien rights the Landlord may
have, upon all goods, wares, equipment, fixtures, furniture, inventory,
accounts, contract rights, chattel paper, and other personal property of Tenant
situated on the Premises.  Landlord shall cooperate with Tenant and any
mortgagee or lender of Tenant with respect to the execution of commercially
reasonable lien waivers that may be required by Tenant, Tenant’s lender or
Tenant’s mortgagee.

 

38.                               QUIET ENJOYMENT

 

Landlord represents and warrants that it has full right and authority to enter
into this Lease and that Tenant, so long as no Event of Default exists, shall
peaceably and quietly have, hold,  and enjoy the Premises for the term hereof
without hindrance or molestation from Landlord, Landlord’s mortgagee, ground
lessor or Landlord’s successors or assigns subject to the terms and provisions
of this Lease.  Landlord shall not be liable for any interference or disturbance
by other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance; provided,
however that Landlord shall use commercially reasonable efforts to enforce
Landlord’s rights against third parties within Landlord’s reasonable control and
against other tenants of the Building pursuant to the terms of the leases for
such tenants.

 

39.                               LANDLORD’S LIABILITY

 

Landlord’s obligations and liability with respect to this Lease shall be limited
solely to (i) Landlord’s interest in the Building and any proceeds derived from
the sale of the Building, as such interest is constituted from time to time, and
(ii) any profits from rentals received by Landlord in connection with the
Building, accruing from and after the date of any final and unappealable
judgment entered against Landlord, excluding therefrom any amounts included in
such rental for operating costs and expenses for the Building, neither Landlord
nor any partner of Landlord, or any officer, director, shareholder, or partner
of any partner of Landlord, shall have any personal liability whatsoever with
respect to this Lease.  No owner of the Property, whether or not named herein,
shall have liability hereunder after it ceases to hold title to the Property
except for any liability that accrues prior to the conveyance of the Property.

 

40.                               NO ESTATE

 

This contract shall create the relationship of Landlord and Tenant, and no
estate shall pass out of Landlord.  Tenant has only a usufruct, not subject to
levy and sale and not assignable by Tenant, except as provided for herein and in
compliance herewith.

 

41.                               SUBSTITUTION OF PREMISES

 

Intentionally omitted.

 

42.                               LEASE EFFECTIVE DATE

 

Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for lease, and it is not effective as a
lease or otherwise until execution by both Landlord and Tenant.

 

19

--------------------------------------------------------------------------------


 

43.                               HAZARDOUS MATERIALS

 

Neither Landlord nor Tenant shall cause or permit the escape, disposal, or
release of any biologically or chemically active or other hazardous substances
or materials in, on, or about the Property.  Neither Landlord nor Tenant shall
allow the storage or use of such substances or materials in, on, or about the
Property in any manner not sanctioned by law or by the highest standards
prevailing in the industry for the storage and use of such substances or
materials, nor allow to be brought into the Property any such materials or
substances except to use in the ordinary course of such party’s business, and
then only after written notice has been given to Landlord of the identity of
such substances or materials excepting, however, ordinary office and cleaning
supplies. Without limitation, hazardous substances and materials shall include
those described in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. Section 9601 et seq., the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. Section 6901 et seq., any
applicable state or local laws and the regulations adopted under these acts.  If
any lender or governmental agency shall ever require testing to ascertain
whether or not there has been any release of hazardous materials in, on, or
about the Property, then the reasonable costs thereof shall be reimbursed by
Tenant to Landlord upon demand as additional charges if such requirement applies
to Tenant’s use and occupancy of the Premises to the extent that a reasonable
concern exists regarding the presence of hazardous materials or substances
within the Premises.  Landlord shall indemnify and hold harmless Tenant for any
cost, loss, expense or liability incurred by Tenant as a result of the release
or presence of hazardous materials or substances at the Property caused by
Landlord.  In addition, each party shall execute affidavits, representations,
and the like from time to time at the other party’s request concerning its
actual knowledge and belief regarding the presence of hazardous substances or
materials introduced by such party on the Premises, the Building or Property. 
In all events, Tenant shall indemnify Landlord in the manner elsewhere provided
in this Lease from any release of hazardous materials in, on, or about the
Premises occurring while Tenant is in possession, or elsewhere if caused by
Tenant or persons acting under Tenant.  The within covenants shall survive the
expiration or earlier termination of the lease term.

 

44.                               FIRST MONTH’S RENT

 

Rent for the thirteenth (13th) full calendar month following the Commencement
Date in the amount of Forty Four Thousand Five Hundred Twenty and 21/100ths
Dollars ($44,520.21) shall be due and payable upon Lease execution by Tenant. 
Check(s) should be made payable to GERMANIA PROPERTY INVESTORS XXXIV, L.P.

 

45.                               BROKERS

 

Tenant represents and warrants to Landlord that, except for those broker(s) set
forth in the Basic Lease Information (collectively, the “Brokers”), Tenant has
not engaged or had any conversations or negotiations with any broker, finder or
other third party concerning the leasing of the Premises to Tenant who would be
entitled to any commission or fee based on the execution of this Lease. Tenant
hereby indemnifies Landlord against and from any claims for any brokerage
commissions (except those payable to the Brokers, all of which are payable by
Landlord pursuant to a separate agreement) and all costs, expenses and
liabilities in connection therewith, including, without limitation, reasonable
attorneys’ fees and expenses, for any breach of the foregoing.  Landlord
represents and warrants to Tenant that, except for the Brokers, Landlord has not
engaged or had any conversations or negotiations with any broker, finder or
other third party concerning the leasing of the Premises to Tenant who would be
entitled to any commission or fee based on the execution of this Lease. Subject
to the terms of Section 47 below, Landlord hereby indemnifies Tenant against and
from any claims for any brokerage commissions arising in connection with this
Lease and all costs, expenses and liabilities in connection therewith,
including, without limitation, reasonable attorneys’ fees and expenses, for any
breach of the foregoing.  The foregoing indemnifications shall survive the
termination of this Lease for any reason.

 

46.                               SIGNAGE.  (a)                  Tenant shall be
entitled to:

 

(i)  Signage identification on the Building’s standard lobby directory. Landlord
shall furnish and install at Landlord’s expense, the Building’s standard lobby
directory, however, the costs for Tenant’s graphics, including installation,
shall be at Tenant’s sole cost and expense;

 

(ii)  Signage identification on the Building’s standard entry door signage to
the Premises. The costs for the Building standard entry door signage and
Tenant’s graphics, including installation, shall be at Tenant’s sole cost and
expense;

 

(iii)  Signage identification on the walls of elevator lobby and entrance doors
on any full floors leased by Tenant shall be at Tenant’s sole  cost and expense;

 

(iv)  Non-exclusive signage identification on the Building’s monument sign
located at the entrance of the Property off of Preston Ridge Road (“Monument”).
 The location of Tenant’s name on the Building’s monument sign shall be mutually
agreed upon by Landlord and Tenant.  Landlord shall furnish and install, at
Landlord’s sole cost and expense, the Building’s monument sign, however, the
costs for Tenant’s graphics, including installation, shall be at Tenant’s sole
cost and expense;

 

(b)                                  Tenant’s signage rights as provided
hereinabove in this Section 46 shall be subject to Tenant providing Landlord
with detailed specifications for the design and placement of any signage for the
Landlord’s approval, which approval shall not be unreasonably withheld or
delayed.  Landlord may reasonably  withhold approval of the submitted signage if
the design or location of such signage is inconsistent incompatible with the
design of the Building’s standard signage, or such signage would materially
detract from the appearance of the Building.  Landlord and Tenant hereby confirm
that all exterior signage is subject to the ordinances of Fulton County and
Alpharetta, GA, as well as restrictions imposed by Preston Ridge Associates,
Inc.  Signage on any floor occupied in its entirety by Tenant is not required to
conform to the Building’s standard design guidelines established by Landlord.

 

(c)                                  Upon either: (i) an Event of Default, (ii)
the assignment of the Lease or sublet of the Premises to any entity other than a
Permitted Affiliate or Permitted Successor, or (iv) the occurrence of an event
which causes Tenant (or any Permitted Affiliate or Permitted Successor) to no
longer occupy a full floor of the Building,  Landlord shall have the right, but
not the obligation, to remove

 

20

--------------------------------------------------------------------------------


 

Tenant’s signage from the Monument, to repair all injury or damage resulting
from such removal, reasonable wear and tear excepted, and Tenant shall reimburse
Landlord for all actual cost incurred in connection therewith.

 

47.                               CONTINGENCY.

 

(a)                                  Landlord acknowledges that Tenant and
Kimberly-Clark Corporation (“KCC”) are currently contemplating the closing
(“Closing”) of the distribution by KCC to its stockholders of all of the common
stock of the Tenant pursuant to a Distribution Agreement to be entered into by
Tenant and KCC. In the event that the Closing shall not have occurred on or
before December 31, 2004, for whatever reason, or Tenant has otherwise
determined that the Closing will not occur by such date (the “Trigger Date”),
the Tenant shall have the one time right to terminate this Lease (the
“Termination Option”) effective on the date which is fifteen (15) days following
Tenant’s written notice (the “Termination Notice”) to Landlord exercising such
Termination Option (“Termination Effective Date”).  Upon delivery of the
Termination Notice, the Tenant shall deliver to the Landlord the Termination Fee
(as hereinafter defined) in good and collectible funds.  Following delivery of
the Termination Notice, the Lease shall terminate effective as of the
Termination Effective Date and Tenant shall be obligated to surrender the
Premises unto Landlord on the Termination Effective Date and thereafter neither
party shall owe any further obligation one to the other except for (i) payment
of the Termination Fee, (ii) any other obligations expressly set forth in this
Section 47 and (iii) those obligations under the Lease which are intended to
survive the expiration or earlier termination of the Lease.  The Tenant and KCC
have not, and do not hereby make any representation or warranty that the Closing
will occur and, except for as expressly set forth in this Section 47, shall not
suffer any liability herein as a result of the failure of the Closing to occur
on or before the Trigger Date.  Further, notwithstanding anything herein to the
contrary, the Tenant shall have the right to extend the Trigger Date by up to
four (4) additional months (but in no event beyond April 31, 2005) by providing
the Landlord written notice of the same.

 

(b)                                 The term “Termination Fee” shall be an
amount equal to:  (i) $81,659.78 (i.e., the loss of rents caused by Landlord’s
early termination of Covansys Corporation, plus (ii) the Allowance, less any
portion of the Allowance not actually disbursed by Landlord, plus (iii) $262,850
(i.e., $10.00 per rentable square foot of the Premises) (the “Penalty”) (iii)
any brokerage commission disbursed by Landlord to the Brokers, not to exceed
$75,000.00, plus (iv) any attorney’s fees incurred by Landlord in connection
with this Lease, not to exceed $20,000.00, plus (v) any lender or servicer fees
incurred by Landlord in connection with this Lease, not to exceed $7,500.00,
plus (vii) in the event the Tenant does not terminate the Lease on or before
November 1, 2004 a per diem charge of $627.78 for every day following
November 1, 2004 until the date the Tenant terminates the Lease (the “Per Diem
Fee”).  In the event that Tenant has not exercised the Termination Option on or
prior to the Trigger Date and in the event Landlord and Tenant amend the Lease
in the future, Landlord and Tenant agree to remove this Section 47 from the
Lease.  This Termination Option and this Special Stipulation 1 are personal to
Neenah Paper, Inc., a Delaware corporation, may not be exercised by any party
other than Neenah Paper, Inc., a Delaware corporation and shall become null and
void upon the occurrence of an assignment of the Lease or a sublet of all or a
part of the Premises.  Landlord, Tenant and KCC acknowledge and agree that,
while KCC has no right to exercise the Termination Option set forth in this
Section 47, KCC shall cause the payment of the Termination Fee by or on behalf
of Tenant in accordance with the terms of this Section 47.

 

(c)                                  In the event that, as of the Trigger Date,
the Work (as defined in Exhibit C attached hereto) has not been completed in
full in accordance with the Plans, Tenant shall have the option to either (a)
pay to Landlord the Termination Fee in full, or (b) complete the Work pursuant
to the terms of the Plans and pay to Landlord the Termination Fee minus the
Penalty on or before the Termination Effective Date; provided, however, in the
event that the cost of the Work remaining to be completed pursuant to the terms
of the Plans is less than the Penalty, the parties agree that Tenant shall not
complete the Work, but instead shall pay to Landlord the Termination Fee, minus
the Penalty, as well as the cost of the Work remaining to be completed pursuant
to the terms of the Plans (which payment shall be in lieu of the Penalty).  In
the event that Tenant elects to complete the Work in lieu of paying the Penalty
as set forth in this Section 47(c), the Termination Effective Date shall be
extended for a reasonable time in order to allow for the completion of the Work.
Landlord and Tenant shall cooperate in determining a reasonable construction
schedule for the completion of the Work in accordance with the terms hereof.  
In the event that, as of the Termination Effective Date, the Work has been
completed in full in accordance with the terms of the Plans, then the
Termination Fee to be paid by Tenant shall be reduced by the amount of the
Penalty.

 

(d)                                 In the event that Tenant terminates the
Lease in accordance with the terms of this Termination Option, the Landlord
shall retain all improvements to the Premises performed by Tenant, and
notwithstanding anything contained in Section 6 of the Lease to the contrary,
Tenant shall have no right or obligation to remove any alterations, additions or
improvements made to the Premises following the Delivery Date; provided,
however, Tenant shall surrender the Premises to Landlord on the Termination
Effective Date in broom clean condition and otherwise in the condition required
by Section 24 of the Lease; provided, however, that the Tenant shall have the
right to remove its furniture, equipment and other personal property.

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease under seal the
day and year first above written.

 

 

LANDLORD

 

TENANT

 

 

 

GERMANIA PROPERTY INVESTORS XXXIV, L.P.,

 

NEENAH PAPER, INC.,

a Georgia limited partnership

 

a Delaware Corporation

 

 

 

By:

Germania-Preston, LLC, a Georgia limited

 

 

 

 

liability company

 

By:

/s/ Sean T. Erwin

 

 

 

 

 

 

By:

/s/ Michael G. Werner

 

 

Name:

Sean T. Erwin

 

 

Michael G. Werner, Vice President

 

 

 

 

 

 

 

 

Title:

CEO

 

 

 

 

 

 

 

Date:

 June 29, 2004

 

Date:

 June 29, 2004

 

 

 

 

 

WITNESS:

 

WITNESS:

 

 

 

By:

[witnessed]

 

By:

[witnessed]

 

 

 

 

 

 

(Affix Corporate Seal)

 

 

(Affix Corporate Seal)

 

 

(Signatures continue on the following page)

 

22

--------------------------------------------------------------------------------


 

The undersigned joins in the execution of this Lease solely for the purposes of
acknowledging and agreeing to such party’s obligations under Section 47 of this
Lease:

 

 

KIMBERLY-CLARK CORPORATION, a Delaware Corporation

 

 

By:

/s/ Rodney G. Olsen

 

Name:

Rodney G. Olsen

 

Title:

Vice President Finance

 

 

(Rev. 2/91)

 

23

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

RULES AND REGULATIONS

 

1.                                      Sidewalks, halls, passages, exits,
entrances, elevators and stairways shall not be obstructed by tenants or used by
them for any purpose other than for ingress to and egress from their respective
premises.  The halls, passages, exits, entrances, elevators, escalators and
stairways are not intended for the use of the general public and Landlord shall
in all cases retain the right to control and prevent access thereto by all
persons whose presence, in the judgment of Landlord, shall be prejudicial to the
safety, character, reputation and interests of the Building and its tenants,
provided that nothing herein contained shall be construed to prevent such access
to persons with whom any tenant normally deals in the ordinary course of such
tenant’s business unless such persons are engaged in illegal activities.  No
tenant, and no employees or invitees of any tenant, shall go upon the roof of
the Building, except as authorized by Landlord.

 

2.                                      No sign, placard, picture, name,
advertisement or notice, visible from the exterior of the premises shall be
inscribed, painted, affixed, installed or otherwise displayed by any tenant
either on its premises or any part of the Building without the prior written
consent of Landlord, and Landlord shall have the right to remove any such sign,
placard, picture, name, advertisement, or notice installed without the
Landlord’s consent without notice to and at the expense of that tenant.

 

If Landlord shall have given such consent to any tenant at any time, whether
before or after the execution of the lease, such consent shall in no way operate
as a waiver or release of any of the provisions hereof or of such lease, and
shall be deemed to relate only to the particular sign, placard, picture, name,
advertisement or notice so consented to by Landlord and shall not be construed
as dispensing with the necessity of obtaining the specific written consent of
Landlord with respect to any other such sign, placard, picture, name,
advertisement or notice.

 

All approved signs or lettering on doors and walls shall be printed, painted,
affixed or inscribed at the expense of the tenant by a person approved by
Landlord.

 

3.                                      The bulletin board or directory of the
Building will be provided exclusively for the display of the name and location
of tenants only and Landlord reserves the right to exclude any other names
therefrom.  Tenant is hereby granted the right to have its name and location
displayed on the bulletin board or directory.

 

4.                                      No curtains, draperies, blinds,
shutters, shades, screens or other coverings, awning, hangings or decorations
shall be attached to, hung or placed in or used in connection with, any window
or door on the premises of any tenant without the prior written consent of
Landlord.  In any event and with the prior written consent of Landlord, all such
items shall be installed in such a manner that they shall in no way be visible
from the exterior of the Building.  No articles shall be placed or kept on the
window sills so as to be visible from the exterior of the Building.  No articles
shall be placed against glass partitions or doors which might appear unsightly
from outside the premises of any tenant.

 

5.                                      Landlord reserves the right to exclude
from the Building between the hours of 6 p.m. and 8 am Monday through Friday and
at all hours on Saturdays, Sundays, and holidays all persons who are not tenants
or their accompanied guests in the Building.  Each tenant shall be responsible
for all persons whom it allows to enter the Building and shall be liable to
Landlord for all acts of such persons.

 

Landlord shall in no case be liable for damages for error with regard to the
admission to or exclusion from the Building of any person.

 

During the continuance of any invasion, mob, riot, public excitement or other
circumstance rendering such action advisable in Landlord’s opinion, Landlord
reserves the right to prevent access to the Building by closing the doors, or
otherwise, for the safety of tenants and protection of the Building and property
in the Building.

 

6.                                      No tenant shall employ any person or
persons other than the janitor or Landlord for the purpose of cleaning the
Premises unless otherwise agreed to by Landlord in writing.  Except with the
written consent of Landlord no person or persons other than those approved by
Landlord shall be permitted to enter the Building for the purpose of cleaning
the same.  No tenant shall cause any unnecessary labor by reason of such
tenant’s carelessness or indifference in the preservation of good order and
cleanliness of the premises.

 

7.                                      No tenant shall accept barbering or
bootblacking services in its premises except from persons authorized by
Landlord.

 

8.                                      Each tenant shall see that all doors of
its premises are closed and securely locked and must observe strict care and
caution that all water faucets or water apparatus are entirely shut off before
the tenant or its employees leave such premises, and that all utilities shall
likewise be carefully shut off, so as to prevent waste or damage.  On
multiple-tenancy floors, all tenants shall keep the door or doors to the
Building corridors closed at all times except for ingress and egress.

 

9.                                      As more specifically provided in each
tenant’s lease, each tenant shall not waste electricity, water or air
conditioning and agrees to cooperate fully with Landlord to assure the most
effective operation of the Building’s heating and air conditioning, and shall

 

1

--------------------------------------------------------------------------------


 

refrain from attempting to adjust any controls.  Each tenant shall keep window
coverings in its premises closed when the effect of sunlight or cold weather
would impose unnecessary loads on the Building’s heating or air conditioning
systems.

 

10.                               No tenant shall alter any lock or access
device or install a new or additional lock or access device to any bolt on any
door of its premises without the prior written consent of Landlord. If Landlord
shall give its consent, the tenant shall in each case furnish Landlord with a
key for any such lock (unless the lock is for secure areas, and then only to the
extent required by Law).

 

11.                               No tenant shall make or have made additional
copies of any keys or access devices provided by Landlord.  Each tenant, upon
the termination of the tenancy, shall deliver to Landlord  all keys or access
devices for the Building, offices, rooms and toilet rooms which shall have been
furnished to the tenant or which the tenant shall have made.  In the event of
the loss of any keys or access devices so furnished by Landlord, tenant shall
pay Landlord therefor.

 

12.                               The toilet rooms, toilets, urinals, wash
bowls, and other apparatus shall not be used for any purpose other than that for
which they were constructed and no foreign substance of any kind whatsoever,
including coffee grounds, shall be thrown therein, and the expense of any
breakage, stoppage or damages resulting from violation of this rule shall be
borne by the tenant who, or whose employees or invitees, shall have caused it.

 

13.                               No tenant shall use or keep on its premises or
the Building any kerosene, gasoline or inflammable or combustible fluid or
material other than limited quantities necessary for the operation or
maintenance of office equipment.  Such limited quantities shall be only stored
in containers approved by appropriate regulatory agencies.  No tenant shall use
any method of heating or air conditioning other than that supplied by Landlord.

 

14.                               No tenant shall use, keep or permit to be used
or kept in its premises any foul or noxious gas or substance or permit or suffer
such premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Building by reason of noise, odors and/or
vibrations or interfere in any way with other tenants or those having business
therein, nor shall any birds or animals other than seeing eye dogs and like
animals be brought or kept in or about any premises of the Building.

 

15.                               No cooking shall be done or permitted by any
tenant on its premises except for cooking in standardized non-commercial
microwave ovens (except that use by the tenant of Underwriter’s Laboratory
approved equipment for the preparation of coffee, tea, hot chocolate and similar
beverages for tenants and their employees shall be permitted, provided that such
equipment and use is in accordance with all applicable federal, state, and city
laws, codes, ordinances, rules and regulations) nor shall its premises be used
for lodging.

 

16.                               Except with the prior written consent of
Landlord, no tenant shall sell or permit the sale, at retail, of newspapers,
magazines, periodicals, theater tickets or any other goods or merchandise in or
on its premises, nor shall tenant carry on, or permit or allow any employee or
other person to carry on, the business of stenography, typewriting, printing,
photocopying or any similar business in or from its premises for the service or
accommodation of occupants of any other portion of the Building, nor shall its
premises be used for the storage of merchandise or for manufacturing of any
kind, or the business of a public barber shop, beauty parlor, nor shall its
premises be used for any improper, immoral or objectionable purpose, or any
business activity other than that specifically provided for in that tenant’s
lease.

 

17.                               If tenant requires telegraphic, telephonic,
burglar alarm or similar services, it shall first obtain, and comply with,
Landlord’s instructions for their installation.  No tenant shall operate any
television, radio, recorder or sound system in such a manner as to cause a
nuisance to any other tenant of the Building.

 

18.                               Landlord will direct electricians as to where
and how telephone, telegraph and electrical wires are to be introduced or
installed.  No boring or cutting for wires will be allowed without the prior
written consent of Landlord.  The location of burglar alarms, telephones, call
boxes and other office equipment affixed to the premises shall be subject to the
written approval of Landlord.

 

19.                               No tenant shall install any radio or
television antenna, loudspeaker or any other device on the exterior walls or the
roof of the Building.  No tenant shall interfere with radio or television
broadcasting or reception from or in the Building or elsewhere.

 

20.                               No tenant shall lay linoleum, tile, carpet or
any other floor covering so that the same shall be affixed to the floor of its
premises in any manner except as approved in writing by Landlord.  The expense
of repairing any damage resulting from a violation of this rule or the removal
of any floor covering shall be borne by the tenant by whom, or by whose
contractors, employees or invitees, the damage shall have been caused.

 

21.                               No furniture, freight, equipment, materials,
supplies, packages, merchandise, or other property will be received in the
Building or carried up or down the elevators except between such hours and in
such elevators as shall be designated by Landlord.

 

Landlord shall have the right to prescribe the weight, size and position of all
safes, furniture, files, bookcases or other heavy equipment brought into the
Building.  Safes or other heavy objects shall, if considered necessary by
Landlord, stand on wood strips of such thickness as determined by Landlord to be
necessary to distribute properly the weight thereof.

 

Business machines and mechanical equipment belonging to any tenant which cause
noise or vibration that may be transmitted to the structure of the Building or
to any space therein to such a degree as to be objectionable to Landlord or to
any tenants in the

 

2

--------------------------------------------------------------------------------


 

Building shall be placed and maintained by tenant, at tenant’s expense, on
vibration eliminators or other devices sufficient to eliminate noise or
vibration.  The persons employed to move such equipment in or out of the
Building must be acceptable to Landlord.

 

22.                               No tenant shall place a load upon any floor of
its premises which exceeds the load per square foot which such floor was
designed to carry and which is allowed by law.  No tenant shall mark, or drive
nails, screw or drill into, the partitions, woodwork or plaster or in any way
deface its premises or any part thereof.

 

23.                               No tenant shall install, maintain or operate
upon its premises any vending machines without the written consent of Landlord.

 

24.                               There shall not be used in any space, or in
the public areas of the Building, either by any tenant or others, any hand
trucks except those equipped with rubber tires and side guards or other such
material-handling equipment as Landlord may approve.  No other vehicles of any
kind shall be brought by any tenant into or kept in or about its premises.

 

25.                               Each tenant shall store all its trash and
garbage within the interior of its premises.  No material shall be placed in the
trash boxes or receptacles if such material is of such nature that it may not be
disposed of in the ordinary and customary manner of removing and disposing of
trash and garbage in the city without violation of any law or ordinance
governing such disposal.  All trash, garbage and refuse disposal shall be made
only through entryways and elevators provided for such purposes and at such
times as Landlord shall designate.

 

26.                               Canvassing, soliciting, distribution of
handbills or any other written materials, and peddling in the Building are
prohibited and each tenant shall cooperate to prevent the same.  No tenant shall
make room-to-room solicitation of business from other tenants in the Building.

 

27.                               Landlord reserves the right to exclude or
expel from the Building any person who, in Landlord’s judgment, is intoxicated
or under the influence of liquor or drugs or who is in violation of any of the
Rules and Regulations of the Building.

 

28.                               Without the prior written consent of Landlord,
no tenant shall use the name of the Building in connection with or in promoting
or advertising the business of such tenant except as that tenant’s address.

 

29.                               Each tenant shall comply with all energy
conservation, safety, fire protection and evacuation procedures and regulations
established by Landlord or any governmental agency.

 

30.                               Tenant assumes any and all responsibility for
protecting its premises from theft, robbery and pilferage, which includes
keeping doors locked and other means of entry to the premises closed.

 

31.                               The requirements of each tenant will be
attended to only upon application at the office of the Building by an authorized
individual.  Employees of Landlord shall not perform any work or do anything
outside of their regular duties unless under special instructions from Landlord,
and no employees will admit any person (tenant or otherwise) to any office
without specific instructions from Landlord.

 

32.                               All rules and regulations applicable to the
Premises shall be applied uniformly to all similarly situated tenants within the
Building.

 

33.                               Landlord reserves the right to make such other
reasonable rules and regulations as in its judgment may from time to time be
needed for safety and security, for care and cleanliness of the Building and for
the preservation of good order therein. provided that such revised or new
regulation shall not materially or adversely increase Tenant’s obligations or
decrease Tenant’s right under the Lease.  Each tenant agrees to abide by all
such Rules and Regulations hereinabove stated and any additional rules and
regulations which are adopted.

 

34.                               Intentionally omitted.

 

35.                               Each tenant shall either provide and maintain
hard surface protective mats under all desk chairs which are equipped with
casters to avoid excessive wear and tear to carpeting, or utilize chairs with
carpet casters.  If any tenant fails to provide such mats, the cost of carpet
repair or replacement made necessary by such excessive wear and tear shall be
charged to and paid for by that tenant.

 

36.                               Each tenant will refer all contractors,
contractor’s representatives and installation technicians, rendering any service
to such tenant, to Landlord for Landlord’s supervision, approval, and control
before performance of any contractual service but only to the extent Landlord’s
consent is required with regard to such item of work or service.  This provision
shall apply to all work performed in the Building, including installations of
telephones, telegraph equipment, electrical devices and attachments and
installations of any nature affecting floors, walls, woodwork, trim, windows,
ceilings, equipment or any other physical portion of the Building.

 

37.                               Each tenant shall give prompt notice to
Landlord of any accidents to or defects in plumbing, electrical fixtures, or
heating apparatus so that such accidents or defects may be attended to promptly.

 

3

--------------------------------------------------------------------------------


 

38.                               Each tenant shall be responsible for the
observance of all of the foregoing Rules and Regulations by its employees,
agents, clients, customers, invitees and guests.

 

39.                               These Rules and Regulations are in addition
to, and shall not be construed to in any way modify, alter or amend, in whole or
in part, the terms, covenants, agreements and conditions of any lease of any
premises in the Building.

 

40.                               Smoking of tobacco products (including, but
not limited to, cigarettes, cigars, pipes or similar utensils) is expressly
prohibited in the lobby, hallways, elevators, building entrances, restrooms,
stairwells and common areas in and around the Building.  Tenant shall not permit
any of its employees, agents, servants, licensees, contractors or invitees to
smoke in those areas specified in the immediately preceding sentence.  Tenant
further agrees either (i) to prohibit smoking within the Premises, or (ii) if
smoking is permitted by Tenant within the Premises, to take, at Tenant’s sole
expense, such steps (which steps may include, but not be limited to, installing
exhaust equipment to supplement the Building’s heating, ventilation and air
conditioning system) as shall be required by Landlord to avoid any infiltration
of smoke from the Premises into the space of other tenants or the common areas
in the Building.  Tenant further agrees that if Tenant shall have taken steps to
reduce or eliminate infiltration of smoke into the space of other tenants, and,
notwithstanding these steps, smoke from the Premises continues to be a nuisance
to other tenants in the Building, then Landlord shall have the right to prohibit
smoking in the Premises altogether.  Tenant acknowledges and agrees that
(a) Landlord has the right under this paragraph to restrict and/or prohibit
smoking in the Premises, (b) smoking in the Premises is not an absolute or
inherent right of Tenant and (c) Landlord’s determination that smoking in the
Premises must be abated shall be final.  To enable smokers to have an area
outside of the Building in which to smoke, the Landlord shall designate from
time to time specific areas where smoking is permitted, to the extent permitted
by applicable laws and regulations.  Smokers are required to keep all designated
smoking areas clean, attractive and free of litter.  In order to comply with
present or future laws, regulations or guidelines of governmental entities
relating to workplace health and safety, Landlord retains the right to further
alter, move or eliminate such smoking areas from time to time and to establish
regulations relating thereto as Landlord reasonably deems necessary or
appropriate.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

TYPICAL LEVEL FLOOR PLAN

 

[TO BE INSERTED]

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

OFFICE LEASE IMPROVEMENT AGREEMENT

 

This WORK LETTER AGREEMENT (“Work Letter”) is attached to and made part of that
certain Office Lease (to which this Exhibit B is attached).  The terms,
definitions and other provisions of the Lease are hereby incorporated into this
Work Letter by reference.

 

In consideration of the execution of the Lease and the mutual covenants and
conditions hereinafter contained, Landlord and Tenant agree as follows:

 

1.                                       On or before the Delivery Date,
Landlord, at Landlord’s sole cost and expense, shall deliver the Premises to
Tenant in a broom clean condition.  From and after the Delivery Date, Tenant and
Tenant’s agents may enter the Premises in order to perform the Work (as
hereinafter defined).  Tenant agrees that any such entry into and occupation of
the Premises shall be deemed to be under all of the terms, covenants, conditions
and provisions of the Lease, except as to the covenant to pay Rent or any other
charges due under the Lease, and further agrees Landlord shall not be liable in
any way for any injury, loss or damage which may occur to any of Tenant’s work
and installations made in the Premises or to properties placed therein, except
to the extent caused by Landlord’s negligence.

 

2.                                       The Work shall be constructed by Tenant
utilizing materials and construction methods at least equal in quality to
“Building Standard” improvements described in attached Exhibit C-1 and in
accordance with the provisions hereof.  On the terms and conditions set forth in
Section 11 below, Landlord will provide Tenant a construction allowance (the
“Allowance”) of up to $1,051,400.00 (i.e., $40.00 per rentable square foot in
the Premises) for Tenant’s use in performing the Work.  Any portion of the
Allowance not exhausted by the cost of the Work, but in no event more than
$183,995.00 (i.e., $7.00 per rentable square foot of the Premises), shall be
available to Tenant for reimbursement of the cost of any architectural and
engineering for data cabling, project management fees and the installation of
furniture, fixtures and/or equipment, as and when requested by Tenant provided
Tenant delivers invoices documenting the actual cost of the foregoing on or
before the expiration of the fourth (4th) month following the Commencement
Date.  Any unused portion of the Allowance remaining after such reimbursement
shall not be funded by Landlord, with Tenant releasing any and all rights
thereto.  Any costs and expenses for the Work in excess of the Allowance shall
be paid solely by Tenant.

 

The term “costs” or “cost” of the Work as used herein shall include, but not be
limited to, the total cost of construction of the Work, including, without
limitation, architectural & design fees, engineer fees, construction management
fees, cost of labor, materials, contractor’s fees, costs incurred in obtaining
approvals from any governmental authority, permitting costs.

 

The term “Building Standard” or “Building standard” as used herein shall mean
the standards, materials and specifications set forth by Landlord for
construction of occupied tenant spaces within the Building, including but not
limited to such items as partition standards and details, doors and door
hardware, ceiling grid and tile, HVAC equipment and materials, light fixtures,
carpet and flooring, sprinkler heads, sill finishes and signage.

 

3.                                       Landlord has approved those
architectural plans and specifications prepared by  Idea Span (the “Architect”)
dated June 14, 2004 schematic design, partition plans and layout, design
development drawings and a complete set of construction drawings, all of which
are based on the Building standards and adequate in detail for the construction
of all improvement and finish items desired by Tenant (collectively, the
“Work”). All modifications to the approved architectural plans shall comply with
all governmental standards, regulations and requirements and shall be subject to
Landlord’s approval (which approval shall not be unreasonably withheld, except
with respect to items which impact Building systems or structure or which are
visible from the Building’s exterior or common areas, in which event Landlord’s
prior approval may be withheld in Landlord’s sole discretion) prior to the
commencement of the Work.  Landlord shall use commercially reasonable efforts to
respond to Tenant’s Plans within five (5) business days.  Such architectural
plans and specifications as have been approved by Landlord, together with any
modifications thereto approved by Landlord, are herein referred to as the
“Plans”.  In the event Landlord disapproves of any revisions or modifications to
the Plans, then Landlord and Tenant shall, in good faith, mutually attempt to
resolve any disputes in a diligent and timely manner.  The Plans shall be filed
with, and all necessary permits for the Work shall be obtained from, the
appropriate governmental agencies, at Tenant’s expense, prior to commencement of
the Work, and Landlord shall be provided with copies of such permits.  Upon
completion of the Work, the Architect shall furnish to Landlord a complete set
of the final Plans in a reproducible form such as mylars or sepias or disk, and
shall execute and deliver to Landlord a written certification the (“Architect’s
Certificate”) that the Premises have been completed, except for any punch list
items set forth therein (the “Tenant Punchlist Items”), and that the Premises
have been constructed substantially in accordance with the Plans.  The Tenant
Punchlist Items shall be diligently completed by Tenant to Landlord’s
satisfaction within a reasonable time following the delivery of the Architect’s
Certificate, but in no event longer than sixty (60) days

 

4                                          Tenant utilizing Malone Construction
Company, as its Designated Contractor, shall, at Tenant’s sole cost and expense
and using commercially reasonable diligence, construct or install, or cause to
be constructed and installed, in or upon the Premises, the Work in accordance
with the Plans.  The Work shall be completed by Tenant:  (i) in accordance with
the Plans in a good and workmanlike manner; (ii) in compliance with all
applicable laws, ordinances, orders, rules, regulations and covenants of any
state, federal, municipal and other agency or body, including, at Tenant’s sole
cost and expense, obtaining all necessary permits, authorizations and approvals,
(iii) without voiding any Building warranties (in the event any such warranties
are so voided, Tenant shall indemnify Landlord for all costs, expenses, losses
and liabilities incurred by Landlord as a result thereof); (iv) in such a manner
so as not to unreasonably interfere with the use of the Building by other
tenants thereof, with Tenant being required to schedule and

 

1

--------------------------------------------------------------------------------


 

coordinate all work by Tenant and Tenant’s contractors, sub-contractors, vendors
and suppliers through Landlord in order to minimize any noise, disturbance,
nuisance or interruption to the other tenants of the Building, with Landlord
reserving the right to require disruptive work to be performed after Normal
Business Hours; and (v) in accordance with Landlord’s construction rules and
regulations for the Building, set forth on Exhibit “C-2” attached hereto.
Landlord approves Tenant’s use of Stevens & Wilkinson & Stang & Newdow as its
designated MEP Engineer for any mechanical, electrical (excluding low voltage
items) and plumbing work associated with the Work. Landlord shall also have the
right to reasonably (i) approve the work schedule of Tenant and Tenant’s
contractors in the construction of the Work, (ii) approve Tenant’s move-in
schedule for occupancy of the Premises upon completion of the Work, and (iii)
inspect the Premises throughout construction of the Work.  Tenant shall carry,
or cause its contractor to carry, insurance coverage in accordance with Exhibit
“C-2” attached hereto. Upon Substantial Completion (as hereinafter defined) of
the Work, a representative of Tenant and a representative of Landlord shall
inspect the Premises and generate a list of “punch-list” items, if any, which
punch list items Tenant agrees to complete within a reasonable time thereafter. 
If Tenant fails to complete the Work by the scheduled Commencement Date (as the
same may be extended pursuant to Section 3 of the Lease), all obligations under
the Lease attributable to the Premises, including, but not limited to, Tenant’s
obligations to pay Rent, shall nevertheless begin on the Commencement Date. The
term “Substantial Completion” (or any grammatical variation thereof) shall mean
that the Work is sufficiently complete so as to allow Tenant to occupy the
Premises for the use and purposes intended without unreasonable disturbance or
interruption as reasonably determined by Landlord.

 

5.                                       Landlord or its agent may attend any
preconstruction and/or construction meetings with Tenant and the Architect or
their representatives as Landlord shall deem necessary to inform the various
parties of the minimum requirements for design and construction, to assure
compliance with the terms of this Work Letter, to coordinate construction of the
Premises or for any other reason deemed necessary by Landlord.

 

6.                                       Any approval by Landlord of, or consent
by Landlord to, any plans, specifications or other items to be submitted to
and/or reviewed by Landlord pursuant to this Lease shall be deemed to be
strictly limited to an acknowledgment of approval or consent by Landlord
thereto, and such approval or consent shall not constitute the assumption by
Landlord of any responsibility for the accuracy, sufficiency or feasibility of
any plans, specifications or other such items and shall not imply any
acknowledgment, representation or warranty by Landlord that the design is safe,
feasible, structurally sound or will comply with any legal or governmental
requirements, with Tenant being responsible for all of the same.  The Work shall
at all time remain the property of the Landlord, subject to Landlord’s rights as
set forth in Paragraph 6 and Paragraph 12 of the Lease.

 

7.                                       The consent by Landlord to the
construction of the Work by Tenant shall not be construed as any assumption by
Landlord, either express or implied, of any liability of any nature against
Landlord, the Premises, the Building or the Property for the payment of any
labor performed or any materials furnished in connection with the construction
or installation of the Work.  In the event any such claim for payment or any
materialmen’s or mechanics’ liens are filed against Landlord, the Premises
(including Tenant’s leasehold interest therein), the Building or the Property,
then Tenant agrees to forthwith pay the same or cause such security therefore to
be deposited for the payment and discharge of the same as may be reasonably
required by Landlord.  Tenant further agrees that, upon completion of the Work,
Tenant shall provide Landlord written lien releases from any and all contractors
who have performed work in the Premises.  Tenant does hereby indemnify, agree to
defend and save Landlord harmless from and against any and all claims,
liabilities, damages and expenses (including reasonable attorney’s fees)
suffered, paid or incurred by Landlord arising out of the construction and
installation of the Work, including, specifically, the cost of any labor
performed and materials furnished to Work.

 

8.                                       After commencement of the Work by
Tenant, any changes or upgrades to the Plans in excess of $10,000 which impact
the Building’s MEP systems, life safety system, HVAC systems or structural
integrity shall be mutually agreed upon in writing by both Landlord and Tenant. 
Upon approval thereof by both parties, Tenant shall make those changes which are
mutually acceptable and submit the revised portions of the Plans to Landlord. 
In connection with any such changes, Tenant may, upon request of Landlord, be
required to deliver to Landlord evidence of financing or financial capability of
Tenant sufficient to cover the excess cost, if any, resulting from such change
order.  Any such changes shall be subject to Landlord’s approval as set forth in
Section 3 above.  The additional cost of any such change orders shall be
considered a cost of the Work.

 

9.                                       Notwithstanding anything provided in
the Lease or herein to the contrary, in the event Tenant elects (with Landlord’s
approval) to use materials other than Building Standard, Landlord shall have no
obligation to provide services which are materially different from those
provided for Building Standard improvements (including, without limitation,
janitorial and cleaning services) for any non-Building standard improvements
installed, constructed or used in the Premises.

 

10.                                 Upon completion of the connection of
Tenant’s HVAC system to the Building’s HVAC systems, as part of the Work, Tenant
shall be responsible for the cost to test and balance such system by Landlord’s
designated testing and balancing engineer for the Building, which cost shall be
deemed to be a part of the Work at costs similar to those charged for comparable
Class A suburban office buildings in the metropolitan Atlanta, Georgia area.

 

11.                                 So long as this Lease is in full force and
effect and no Event of Default exists(a “Failed Condition”), Landlord shall pay
to Tenant in periodic installments, but in no event more than one installment
every thirty (30) days, the Allowance toward the cost of the Work within fifteen
(15) business days of the date at such time as Tenant delivers to Landlord:

 

(i)                                     Tenant’s invoice for payment;

(ii)                                  lien releases from all contractors
performing any portion of the work comprising the Work which is the subject of
the then current installment;

 

2

--------------------------------------------------------------------------------


 

(iii)                               the Architect’s Certificate, as limited to
the Work which is the subject of the then current installment;

(iv)                              invoices, receipts and other evidence
reasonably required by Landlord to evidence the cost of the Work which is the
subject of the then current installment;

(v)                                 evidence that Tenant has procured and paid
for all permits, licenses and authorizations required by all applicable
governmental authorities relating to the Work which is the subject of the then
current installment; and

 (vi)                           a certified written statement from the Tenant
certifying to Landlord that upon Tenant’s receipt of the Allowance, all costs
relating to the Plans and the Work which is the subject of the then current
installment shall have been paid in full.

 

Notwithstanding the foregoing to the contrary, ten percent (10%) of the
Allowance (which retainage shall be reduced to 5% upon 90% completion of the
Work) may be held back and not funded by Landlord in accordance with the
foregoing until such time as Tenant delivers to Landlord (whether as part of the
periodic installment process above or otherwise):

 

(i)                                     Tenant’s final invoice for payment;

(ii)                                  lien releases from all contractors
performing any portion of the work comprising the Work (Tenant may charge the
general contractor with the responsibility of collecting lien releases from its
sub’s);

(iii)                               the final Architect’s Certificate;

(iv)                              a draw request from Tenant’s general
contractor using the AIA or other customary format to evidence the cost of the
Work;

(v)                                 evidence that Tenant has procured and paid
for all permits, licenses and authorizations required by all applicable
governmental authorities relating to the Work;

(vi)                              a certified written statement from the Tenant
certifying to Landlord that upon Tenant’s receipt of the Allowance, all costs
relating to the Plans and the Work shall have been paid in full.

 

In the event of a Failed Condition, all costs associated with the Work, the
Plans and this Work Letter shall be payable by Tenant upon demand therefor until
such Failed Condition is cured, together with all applicable late charges and
interest applicable to the nonpayment of Rent hereunder.

 

In the event that Landlord fails to timely pay the Allowance (or any installment
thereof) in accordance with this paragraph 11 and such failure continues for
more than fifteen days following receipt of written notice for Tenant of such
failure, then the unpaid amount of the Allowance shall be increased by a late
charge to be paid by Landlord in an amount equal to five percent (5%) of the
delinquent amount of the Allowance.

 

12.                                 Tenant shall have the right to revise any
and all existing improvements located within the Premises and elevator lobbies
outside the Premises as of the Delivery Date (excluding fixtures located in the
bathrooms and mechanical rooms).  Landlord shall reimburse Tenant for all
reasonable costs incurred by Tenant in connection with removal of existing wires
located in the sleeve to the 6th floor of the Building.

 

13.                                 Landlord shall cause the repair or removal
(or reimburse Tenant for the cost of such repair) of any items outside of the
interior portion of the Premises required to be repaired or removed by any
building inspector or official due to the fact that such items do not meet
current building code requirements and are not otherwise considered
“grandfathered” into previous code requirements.  Nothing, however, in this
Paragraph 13 shall require Landlord to repair or remove (or reimburse Tenant for
the cost thereof) any non-compliant items which are (a) considered
“non-compliant” due to the nature of the Work or (b) an item which the Plans
require to be removed or repaired as a part of the Work, regardless of such
non-compliance.

 

3

--------------------------------------------------------------------------------


 

EXHIBIT “C-1”

 

BUILDING STANDARD FINISHES AND MATERIALS

PRESTON RIDGE

 

CARPET:

 

Shaw Design Series IV (or equivalent), 30 oz. solid cut pile, 100% Solutia LXI
Type 6.6 Nylon fiber, installed direct glue.

 

 

 

BASE:

 

Roppe rubber cove base, 4” height, with wrapped corners.

 

 

 

PAINT:

 

Two coats of acrylic latex eggshell paint on walls, two coats of semi-gloss
alkyd enamel on door frames.

 

 

 

*PARTITIONS:

 

Standard partitions are 25 ga. 3 5/8” studs on 24” centers with ½” sheetrock.

 

 

Rated partitions are 25 ga. 3 5/8” studs on 24” centers run to deck with type X
sheetrock.

 

 

 

*DOORS:

 

Entry doors:

 

3’x8’10” flush wood doors, solid core 5 ply, quarter sliced mahogany with
building standard mahogany stain.

 

 

Interior doors:

 

Same as entry doors.

 

 

Frames:

 

Hollow metal knock down frame with 2” casing.

 

 

 

 

 

*HARDWARE:

 

Entry doors:

 

Locksets: Schlage L9453 lockset in 626 finish.

 

 

 

 

Hinges: Hager ball bearing hinges.

 

 

 

 

Closer: LCN heavy duty closer.

 

 

Interior doors:

 

Lock and passage sets: Schlage D10S and D53, in 626 finish.

 

 

 

 

Hinges: Hager standard hinges, US 26D

 

 

 

 

Wall stops: US 26D

 

 

 

 

 

*CEILINGS:

 

2x2 acoustical tile in 15/16” exposed white grid by Donne. Tile to be USG
“Acoustone” Glacier 707 white, foil backed with Shadowline edge.

 

 

 

*SPRINKLERS:

 

Semi recessed pendent heads.

 

 

 

*LIGHTS:

 

2x4 two tube 12 cell parabolic lens fluorescent fixtures by Thomas. Day Brite
model # 2P3GC232-26SL-277; sp 35 tubes.

 

 

 

*EXIT LIGHTS:

 

Cast aluminum housing, self contained emergency power pack for 90min. operation.
Pure lead maintenance free battery. 277V, edge lit LED type.

 

 

 

*HVAC:

 

Perimeter slot diffusers served by PIU’s and interior 2x2 lay in perforated
grille diffusers served by VAV’s.

 

 

 

*BLINDS:

 

1” horizontal mini blinds in building standard color.

 

 

Note:  items with an asterisk (*) indicate building requirement, all other items
are optional.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “C-2”

 

RULES & REGULATIONS

 

The following states The Work and the Rules and Regulations governing
construction work and construction practices at Childress Klein Properties owned
or managed properties.

 

Before starting any construction projects, please read the information contained
in this article thoroughly, sign and date the final page, and return it to
Childress Klein Properties at 300 Galleria Parkway N.W., Suite 600; Atlanta,
Georgia 30339; Attn: Tenant Finish Construction Manager.

 

1.                                       DEFINITIONS:

 

A.           The Work is defined as that service for which the Contractor has
been retained.

 

B.             The Project is defined as the area or suite in which the work is
to be performed.

 

C.             The Building is defined as the structure in which the Project is
located.

 

D.            The Property is defined as the parcel of land on which the
Building is located.

 

E.              The Building Operating Hours for construction are: 
Monday-Friday  (7:00 a.m.-                            6:00 p.m.);  Saturday
(8:00 a.m.-1:00 p.m.).

 

2.                                       CONSTRUCTION:

 

A.           The Contractor is required to make a pre-site survey reporting any
existing damage within the site and common areas leading to the site, and
furnish a copy to the Tenant Finish Construction Manager.  Childress Klein
Properties must be notified in writing in advance of any work to be done before
7:00 a.m. or after 6:00 p.m. Monday through Friday or on a weekend or holiday. 
Notification will be given utilizing a properly completed “Access Authorization”
form submitted to Childress Klein Properties for approval.

 

B.             THE CONTRACTOR IS REQUIRED TO FURNISH CHILDRESS KLEIN PROPERTIES
WITH AS-BUILT DRAWINGS AND ACKNOWLEDGES THAT PAYMENT WILL NOT BE MADE UNTIL THEY
ARE RECEIVED BY CHILDRESS KLEIN PROPERTIES. The as-built drawings provided to
Childress Klein Properties shall indicate all revisions to the Building systems
(HVAC, electrical including panel directory, sprinkler, plumbing, fire, life
safety, etc.) as well as the As-Built Finish Schedule.

 

All Contractors and sub-contractors must sign in with Building security at the
Operations Control Center located in the loading dock of Tower 200 at the
Galleria or at the security office next to loading dock of 999 Peachtree and
provide proper identification before they will be provided access to project for
deliveries and / or construction.  All Contractors and sub-contractors must
comply with Childress Klein Properties access procedures.

 

C.             Childress Klein Properties must be notified in writing at least
forty-eight (48) hours in advance of any work required to be done in the public
space or common areas of the Building.  This work may not be done during
Building Operating Hours without prior approval of Childress Klein Properties.

 

D.            Childress Klein Properties must be notified at least forty-eight
(48) hours in advance of any work which would require a Contractor to enter a
tenant suite other than the Project so that approval for such entry may be
obtained from that tenant.  Permission to enter a tenant suite other than the
Project will not be unreasonably withheld.  The Contractor shall be liable for
any damage to the tenant suite including any of its furnishings and fixtures
resulting from the work done.  Upon completion of the work or before the
beginning of the next business day the tenant suite shall be restored to its
prior condition.

 

E.              Childress Klein Properties must be notified in writing at least
forty-eight (48) hours in advance of any work which would require the shutting
down or affect the operation of any Building system (HVAC, electrical, domestic
water lines, chilled water or condenser water lines, sprinkler, and life safety
systems) so that adequate notice may be given to the tenants. This work may not
be done during Building Operating Hours.

 

F.              Any work which will generate noise levels or odors unacceptable
to Childress Klein

Properties or their tenants (including but not limited to coring of the concrete
slabs, hammer drilling, varnishing doors, chipping up VCT, and sprinkler
drain-down) may not be performed during Building Operating Hours (7:00 a.m. -
6:00

 

1

--------------------------------------------------------------------------------


 

p.m. Monday through Friday, and Saturday from 8 a.m. - 1:00 p.m.) without prior
written approval of Childress Klein Properties.

 

G.             All Work shall be done in a professional and workmanlike manner
with particular attention paid to any work which might inconvenience another
tenant.

 

3.                                       DELIVERIES:

 

A.           Deliveries of material in a quantity no larger than one freight
elevator cab trip can be made during the Building’s Operating Hours (7:00 a.m.
until 6:00 p.m. Monday through Friday). Deliveries of materials in excess of one
freight elevator cab trip must be made during hours other than the Building’s
Operating Hours, and must be arranged in advance through Childress Klein
Properties, and may involve reimbursement of security costs of $25.00 per hour.

 

B.             The Contractor is responsible for restoring the Property,
Elevators and Building to its prior condition immediately following all
deliveries.

 

C.             Building Standard Finishes (walls, flooring, and doors / frames)
in all common areas must be protected from damage.

 

D.            The Contractor shall be held liable for any and all damage
resulting from any delivery. Any damage shall be reported immediately to
Childress Klein Properties and corrected in a timely manner acceptable to
Childress Klein Properties.  Childress Klein Properties reserves the right to
perform repairs and deduct expense from Contract sum.

 

E.              All deliveries must be received at the Project.  At no time
shall any material be stored in any location other than the Project without the
prior approval of Childress Klein Properties.  No hazardous materials may be
stored in the Project at any time.

 

F.              Delivery vehicles must utilize the Loading Dock provided at the
Building and vacate the space immediately upon completion of the delivery. 
Drivers of vehicles should report to the Building Dockmaster, or Security
Operations.

 

G.             All deliveries must utilize the service elevator.  At no time
will the passenger elevator be used for deliveries.

 

4.                                       ELEVATOR USAGE:

 

A.           All workmen must use the service elevator.  At no time may workmen
use a passenger elevator.

 

B.             The Contractor shall be liable for all costs incurred resulting
from any damage done to the elevator (including the elevator cab finishes) due
to the Contractor’s, employees, any of his sub-contractors, or vendors by
over-loading, unbalanced loading or any other misuse of the elevator.  Damage
must be reported immediately after it occurs.

 

2

--------------------------------------------------------------------------------


 

5.                                       DEBRIS/SURPLUS MATERIAL REMOVAL:

 

A.           Debris or surplus material will not be allowed to collect in the
Project or in the Building.  Debris will not be allowed to be stockpiled on the
floor.

 

B.             All debris shall be removed from the Property the same day it is
removed from the Project unless it is placed in an on-Property trash
receptacle.  Childress Klein Properties reserves the right to approve type,
location, size, and pick-up schedule of all trash receptacles located on the
property.  In no event may trash or debris from the Project be placed in a
Building receptacle or another contractor’s trash receptacle without prior
approval.  Charges for improper dumping will be deducted from Contract sum. 
Debris or any material should not be “staged” in a building hallway or exit
corridor.

 

C.             All organic debris resulting from workmen’s breaks or lunch shall
be placed in a trash receptacle on the job site and removed daily.

 

6.                                       DEMOLITION:

 

A.           All construction material, finish material, fixtures, etc. in the
Project are the property of Childress Klein Properties.  At no time shall any
construction material, finish material, fixtures, etc. be removed from the
Property without the prior approval of Childress Klein Properties.  Contractor
shall coordinate with Tenant Finish Construction Manager and be responsible for
the return of all unused materials to Building storage.

 

B.             Tenant spaces to be demolished will generally have temperature
sensors and/or thermostats installed.  These temperature sensors or thermostats
may control HVAC equipment servicing other suites.  When demolishing a tenant
space, the Contractor will be responsible for ensuring that the temperature
sensor or thermostat is not interrupted or otherwise adversely affected. When a
thermostat is located on a wall to be demolished, the cable should be coiled and
placed above the ceiling with sensor / thermostat intact. At no time shall a
temperature sensor or thermostat be removed without the prior approval of
Childress Klein Properties.  The Contractor will be responsible for any damage
to or loss of temperature sensors or thermostats.

 

7.                                       MECHANICAL/ELECTRICAL/TELEPHONE ROOM
ACCESS:

 

A.           Access to the Mechanical/Electrical/Telephone rooms is granted on
an as needed basis.  The Contractor requiring access to these rooms must notify
Childress Klein Properties twenty-four (24) hours in advance in order to
generate a security pass to access the room. Once access is approved, a key will
be made available to the person requesting access.  This key must be picked up
in person at the Galleria Security office (Tower 200 Basement, or at the
engineer’s office in Preston Ridge or Windward Fairways) on the day access is
required.  To obtain a key you will be required to leave a picture ID such as a
driver’s license, or a key acquisition card.  All keys must be returned by 5:30
p.m. on the same day they were checked out.

 

B.             Special Exception for Southern Bell:   Southern Bell employees
will be allowed to check out a key to the Mechanical/Electrical/Telephone rooms
without leaving their driver’s license only upon production of their Southern
Bell identification and a valid Southern Bell work order indicating work is to
be done on the floor for which access is requested.

 

8.                                       GENERAL:

 

A.           Contractor must provide Childress Klein Properties a forty-eight
(48) hours notice prior to mobilizing to perform floor coring.  The work must
occur outside of Building Operating hours before coring all floors must be
x-rayed unless pre-approved by Childress Klein Properties.

 

B.             Contractor personnel must be appropriately clothed (shirts, pants
and shoes) at all times while on the Property or in the Building.  Childress
Klein Properties reserves the right to ask any worker it deems improperly
attired to leave the Property.

 

C.             Contractor personnel may not eat or take breaks in the public
areas (other than restaurants or designated eating areas) of the Building.

 

D.            Contractor personnel must park their personal vehicles in the
following designated                 areas:

 

•                  Galleria 100 - Third (top) level of the parking deck.

•                  Galleria 200 - Levels E, F, or G (located below the loading
dock level).

•                  Galleria 300 - Levels E, F, or G (located below the loading
dock level).

•                  Galleria 700 - Top deck level.

•                  999 First Union Plaza - Loading dock level.

•                  Preston Ridge - Upper or side lot.

•                  Windward Fairways - Upper or side lot.

 

3

--------------------------------------------------------------------------------


 

E.              Contractor personnel must enter the Building through the loading
dock entry.

 

F.              Contractor personnel shall not deface in any way the walls,
ceilings, floors, fixtures, or furnishings in the Project or Building or on the
Property.

 

G.             The Contractor shall be held liable for all damage done to the
Property, Project or the Building by any of his personnel or subcontractors. 
Any damage shall be reported immediately to Childress Klein Properties and
corrected in a timely manner acceptable to Childress Klein Properties.

 

H.            While on the Property, all workmen shall conduct themselves in a
professional manner.

 

I.                 Workmen shall use restrooms and drinking fountains only on
the floor on which the Project is located unless another area is specified by
Childress Klein Properties.

 

J.                All requests of and notifications to Childress Klein
Properties shall be made by contacting Childress Klein Properties Tenant Finish
Construction Manager at (770) 859-1200, Fax # (770) 859-1253.

 

K.            The Contractor recognizes that the Galleria complex is a
non-smoking facility.  Contractor personnel will only be allowed to smoke in the
buildings designated smoking areas.

 

L.              Contractor is responsible for security of Project and any stored
tools and materials therein.  Childress Klein Properties will not be held
responsible for any theft or vandalism that may occur.

 

M.         No radios or musical devices of any type shall be allowed on the
Project.

 

N.            Contractor shall take precautions to avoid setting off the fire
alarm system (i.e. sweeping, smoking, soldering, welding, in close vicinity of a
smoke detector).

 

O.            Contractors are not to prop open any doors to secured areas or
building stairwells or service elevator lobbies.

 

9.                                       PENALTIES:

 

A.           Any Contractor, sub-contractor or workman violating any of the
above Rules and Regulations will be, at the discretion of Childress Klein
Properties, removed from the Project and permanently barred from the Property.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

TENANT LEASE ESTOPPEL CERTIFICATE

 

Landlord:

 

GERMANIA PROPERTY INVESTORS XXXIV, L.P., a Georgia limited partnership

 

 

 

Tenant:

 

                                                     ,     

 

 

 

Premises:

 

 

 

 

 

Area:

 

Sq. Ft.

 

Lease Date:

 

 

 

The undersigned Tenant under the above-referenced lease (the “Lease”) hereby
ratifies the Lease and certifies to                                    
(“Landlord”) as owner of the real property of which the premises demised under
the Lease (the “Premises”) is a part, as follows:

 

1.                                       That the term of the Lease commenced on
                          , 20         and the Tenant is in full and complete
possession of the Premises demised under the Lease and has commenced full
occupancy and use of the Premises, such possession having been delivered by
Landlord and having been accepted by the Tenant.

 

2.                                       That the Lease calls for monthly Rent
installments as outlined in Paragraph 4 of the Lease
dated                        , and Tenant has made all monthly installments of
Rent required to date.  The current monthly Net Rent is $              and the
current monthly Expense Stop Rent is $                .

 

3.                                       That no advance rental or other payment
has been made in connection with the Lease, except rental for the current
month.  There is no “free rent” or other concession under the remaining term of
the Lease (except for the abated Rent during the first twelve (12) months of the
Term), and the Rent has been paid to and including                             ,
20        .

 

4.                                       That a security deposit in the amount
of $               is being held by Landlord, which amount is not subject to any
set off reduction or to any increase for interest or other credit due to Tenant.

 

5.                                       That, to the Tenant’s actual knowledge,
all obligations and conditions under said Lease to be performed to date by
Landlord or Tenant have been satisfied, free of defenses and set-offs including
all construction work in the Premises.

 

6.                                       That to the Tenant’s actual knowledge
the Lease is a valid lease and in full force and effect and represents the
entire agreement between the parties; that there is no existing default on the
part of Landlord or the Tenant in any of the terms and conditions thereof and no
event has occurred which, with the passing of time or giving of notice to both,
would constitute an Event of Default, and that said Lease has:  (Initial One)

 

(    )                            not been amended, modified, supplemented,
extended, renewed or assigned.

 

(    )                            been amended, modified, supplemented,
extended, renewed or assigned as follows by the following described agreements:

 

 

 

7.                                       That the Lease provides for a primary
term of                    months; the term of the Lease expires on the
           day of                        , 20          ; and that:  (Initial
One)

 

(    )                            neither the Lease nor any of the documents
listed in Paragraph 6 (if any), contain an option for any additional term or
terms.

 

(    )                            the Lease and/or the documents listed under
Paragraph 6, above, contain an option for                    additional term(s)
of                year(s) and                    month(s) (each) at a  rent to
be determined as follows:

 

 

 

8.                                       That, to the Tenant’s actual knowledge,
Landlord has not rebated, reduced or waived any amounts due from Tenant under
the Lease, whether orally or in writing, nor has Landlord provided financing
for, made loans or advances to, or invested in the business of Tenant.

 

1

--------------------------------------------------------------------------------


 

9.                                       That, to the Tenant’s actual knowledge,
there is no apparent or likely contamination of the real property or the
Premises by hazardous materials, and Tenant does not use, nor has Tenant
disposed of, hazardous materials in violation of  environmental laws on the real
property or the Premises.

 

10.                                 That, to the Tenant’s actual knowledge,
there are no actions, voluntary or involuntary, pending against the Tenant under
the bankruptcy laws of the United States or any state thereof.

 

11.                                 That this certification is made knowing that
the Landlord is relying upon the representation herein made.

 

12.                                 The undersigned further acknowledges that:

 

(a)                                 Buyer or Buyer’s assignee is purchasing
Landlord’s interest in the property which includes the     Premises and, in
connection with that purchase, will be receiving an assignment of Landlord’s
interest under the Lease;

 

(b)                                Landlord, Buyer and Buyer’s successors,
agents and assigns (including, but not limited to subsequent purchasers, lenders
and title insurers) will be relying upon each of the statements contained herein
in connection with Buyer’s purchase of the property of which the Premises are a
part and but for the assurances and agreements contained herein Buyer would not
purchase the property of which the Premises are a part; and

 

 

 

Tenant:

 

 

 

 

 

 

 

 

     a

 

 

 

Dated:

 

 

By:

 

 

 

 

 

 

 

 

 

 

 Typed Name:

 

 

 

 

 

 

 

 

 

 

 

 Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

GENERAL CLEANING SPECIFICATIONS

 

The following service procedures will be performed as indicated:

 

OFFICES

 

Item

 

Procedure

 

Frequency

 

 

 

 

 

1.

 

Empty all wastebaskets and trash containers

 

Daily

2.

 

Replace trash liners

 

As needed

3.

 

Empty and damp wipe all ashtrays

 

Daily

4.

 

Dust all horizontal surfaces below 6’

 

Weekly

5.

 

Dust all vertical surfaces

 

Weekly

6.

 

Dust all high ledges, shelves, pictures, frames, blinds

 

Weekly

7.

 

Vacuum carpets (traffic lanes)

 

Daily

8.

 

Vacuum carpets (upright, reachable)

 

Weekly

9.

 

Close vacuum (tank vac)

 

Monthly

10.

 

Clean HVAC diffusers

 

Quarterly

11.

 

Spot clean partition glass

 

Daily

12.

 

Wash all partition glass - clean with squeegee

 

Quarterly

13.

 

Clean and sanitize drinking fountain

 

Daily

14.

 

Clean and sanitize telephones

 

Weekly

15.

 

Wipe down elevator doors

 

Weekly

16.

 

Clean and organize janitor’s closets

 

Daily

17.

 

Sweep and mop janitor’s closet floor

 

Monthly

18.

 

Remove staples from carpets

 

Weekly

19.

 

Spot clean doors, frames and hardware

 

Weekly

20.

 

Vacuum upholstery

 

Monthly

21.

 

Dust elevator doors

 

Daily

22.

 

Clean kitchen counter tops

 

Daily

23.

 

Clean kitchen sinks

 

Daily

24.

 

Wet mop and sweep vinyl composition tile

 

Daily

25.

 

Spray buff vinyl composition tile

 

Monthly

26.

 

Re-coat vinyl composition tile

 

Quarterly

27.

 

Strip and re-coat vinyl composition tile

 

Annually

28.

 

Sweep wood floors

 

Daily

29.

 

Damp spot mop wood floors

 

Daily

30.

 

Spray clean and buff wood floors

 

Weekly

31.

 

Sweep and mop stairwells

 

Weekly

32.

 

Spot clean stairwells

 

Daily

33.

 

Sweep and mop Emergency Exit

 

Weekly

34.

 

Spot clean Emergency Exit

 

Daily

35.

 

Clean Emergency Exit doors

 

Weekly

 

RESTROOMS

 

Item

 

Procedure

 

Frequency

 

 

 

 

 

1.

 

Empty all trash containers

 

Daily

2.

 

Spot clean all mirrors

 

Daily

3.

 

Clean and disinfect commodes, lavatories and urinals, inside and outside, clean
commode seats, clean upper and lower sides using germicidal cleaner

 

Daily

4.

 

Clean all lavatory hardware and chrome fixtures

 

Daily

5.

 

Clean all wall tile with damp cloth around commodes, lavatories and urinals

 

Daily

6.

 

Wet mop all floors using germicidal detergent

 

Daily

7.

 

Refill all towel, tissue holders and soap dispensers

 

Daily

8.

 

Spot clean toilet partitions with germicidal cleaner

 

Weekly

9.

 

Spot scrub floors with band brush

 

Monthly

10.

 

Wash all restroom walls (ceiling to floor and partitions)

 

Monthly

11.

 

Clean air vents

 

Monthly

12.

 

Squeegee clean mirrors

 

Monthly

 

1

--------------------------------------------------------------------------------


 

ELEVATORS

 

Item

 

Procedure

 

Frequency

 

 

 

 

 

1.

 

Clean and polish finishes (brass, chrome, wood)

 

Daily

2.

 

Vacuum carpets

 

Daily

3.

 

Clean elevator tracks

 

Daily

4.

 

Dust elevator doors

 

Daily

5.

 

Clean carpets

 

As needed

6.

 

Steam extract carpets

 

As needed

7.

 

Edge vacuum carpets

 

Daily

 

BUILDING EXTERIOR

 

Item

 

Procedure

 

Frequency

 

 

 

 

 

1.

 

Police area around building, parking lot, shrubbery and dumpster pad

 

Daily

2.

 

Remove cigarette butts from sidewalk entrance

 

Daily

3.

 

Clean building first floor reachable atrium exterior glass inside and out

 

Weekly

4.

 

Polish entrance sign

 

Monthly

5.

 

Clean mailbox area

 

Daily

6.

 

Clean light bollard and front door entrance

 

Weekly

7.

 

Wash windows

 

Twice annually

 

ATRIUM AND ELEVATOR LOBBIES

 

Item

 

Procedure

 

Frequency

 

 

 

 

 

1.

 

Spot clean all entrance glass

 

Daily

2.

 

Polish all metal and wood trim

 

Daily

3.

 

Clean and polish building directory on each floor

 

Daily

4.

 

Vacuum all carpet

 

Daily

5.

 

Spot clean carpet

 

Daily

6.

 

Low dust

 

Weekly

7.

 

Dust walls within reach

 

Monthly

8.

 

Completely clean entrance door glass

 

Weekly

9.

 

Clean elevator carpet

 

As needed

10.

 

Damp mop hard surface floors

 

Daily

11.

 

Dust mop hard surface floors

 

Daily

12.

 

Clean ash urns in elevator lobbies

 

Daily

 

2

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

GUARANTY

 

IN CONSIDERATION OF, and as an inducement for the execution by GERMANIA PROPERTY
INVESTORS XXXIV, L.P., a Georgia limited partnership (“Landlord”), of that
certain Lease Agreement dated                     , 2004 (the “Lease”) between
Landlord and NEENAH PAPER, INC., a Delaware corporation (“Tenant”), demising to
Tenant a leasehold estate in and to space (the “Premises”) in that certain
building known as Preston Ridge III, situated in Alpharetta, Georgia, the
undersigned Guarantor (jointly and severally, the “Guarantor”) hereby
unconditionally guarantees to Landlord (and its successors and assigns) the full
and timely payment of all amounts owed by Tenant (or its successors and assigns)
under the Lease, and further hereby unconditionally guarantees the full and
timely performance and observance of all the covenants, terms, conditions and
agreements therein provided to be performed and observed by Tenant (or its
successors and assigns).  Guarantor hereby covenants and agrees to and with
Landlord (and its successors and assigns) if Tenant (or its successors and
assigns) should default in the payment of any such rent and any and all other
sums and charges payable by Tenant (or its successors and assigns) under the
Lease, or if Tenant (or its successors and assigns) should default in the
performance and observance of any of the covenants, terms, conditions or
agreements contained in the Lease, Guarantor will forthwith pay such rent and
other sums and charges, and any arrears thereof, to Landlord (or its successors
and assigns), and will forthwith faithfully perform and fulfill all of such
terms, covenants, conditions and agreements, and will forthwith pay to Landlord
(or its successors and assigns), all damages, costs and expenses that may arise
in consequence of any default by Tenant (or its successors and assigns) under
the Lease, including without limitation all reasonable attorneys’ fees, court
costs, accounting fees, investigation costs and other disbursements incurred by
Landlord (or its successors and assigns) or caused by any such default and/or by
the enforcement of this Guaranty.

 

This Guaranty is an absolute and unconditional Guaranty of payment and of
performance.  It shall be enforceable against Guarantor (and its successors and
assigns) without the necessity of any suit or proceedings on Landlord’s part of
any kind or nature whatsoever against Tenant (or its successors and assigns) and
without the necessity of any notice of nonpayment, nonperformance or
nonobservance of any notice of acceptance of this Guaranty, or of any other
notice or demand to which Guarantor might otherwise be entitled, all of which
Guarantor (for Guarantor and Guarantor’s successors and assigns) hereby
expressly waives.  Guarantor hereby expressly agrees that the validity of this
Guaranty and the obligations of Guarantor hereunder shall in no way be
terminated, affected, diminished or impaired by reason of the assertion or the
failure to assert by Landlord against Tenant (or against Tenant’s successors and
assigns) of any of the rights or remedies reserved to Landlord pursuant to the
provisions of the Lease or by relief of Tenant from any of Tenant’s obligations
under the Lease or otherwise by:  (a) the release or discharge of Tenant in any
creditor’s proceedings, receivership, bankruptcy or other proceedings; (b) the
impairment, limitation or modification of the liability of Tenant or the estate
of Tenant in bankruptcy, or of any remedy for the enforcement of Tenant’s said
liability under the Lease, resulting from the operation of any present or future
provision of the Federal Bankruptcy Code, as amended from time to time, or any
other statute, or from the decision in any court; or (c) the rejection or
disaffirmance of this Lease in any such proceedings.

 

This Guaranty shall be a continuing guaranty and the liability of Guarantor
shall in no way be affected, modified or diminished by reason of any assignment
(except as set forth below), amendment, renewal, expansion, supplement,
modification or waiver of, or change in, any of the terms, covenants, conditions
or provisions of the Lease, or by reason of any extension of time that may be
granted by Landlord to Tenant (or its successors or assigns) or a changed or
different use of the Premises consented to in writing by Landlord and Tenant,
its successors and assigns, whether or not notice thereof is given to Guarantor.

 

Guarantor expressly waives any and all defenses arising by reason of any
amendment, modification, extension or renewal of the Lease, any failure to give
notice of default, any failure to pursue potential remedies with due diligence,
any failure to resort to other security or other remedies available to Landlord
under the Lease, any failure of Landlord to take any action to terminate the
Lease, or to take possession of and relet the Premises for Tenant’s account
except as set forth in the Lease, and any and all defenses arising out of the
guarantor-principal relationship, and the same shall not operate to release
Guarantor from any of its undertakings as set forth herein.

 

Landlord’s consent to any assignment or assignments, and successive assignments
by Tenant and Tenant’s assigns of the Lease, made either with or without notice
to Guarantor, shall in no manner whatsoever release Guarantor from any liability
as Guarantor, except as specifically provided in the Lease or in conjunction
with such assignment.

 

The assignment by Landlord of the Lease, and/or the avails and proceeds thereof,
made either with or without notice to Guarantor, shall in no manner whatsoever
release Guarantor from any liability as Guarantor hereunder.  The term
“Landlord” as used herein shall be deemed to include Landlord’s successors and
assigns.  Capitalized terms not herein defined shall have the meanings ascribed
to such terms in the Lease.

 

All of Landlord’s rights and remedies under the Lease or under this Guaranty are
intended to be distinct, separate and cumulative, and no such right and remedy
therein or herein mentioned is intended to be in exclusion of or a waiver of any
of the others.  The obligation of Guarantor hereunder shall not be released by
Landlord’s receipt, application, release or compromise of security or other
guarantees given for the performance and observance of covenants and conditions
required to be performed and observed by Tenant under Lease, nor shall Guarantor
be released by the maintenance of or execution upon any lien which Landlord may
have or assert against Tenant and/or Tenant’s assets.

 

1

--------------------------------------------------------------------------------


 

Until all the covenants and conditions in the Lease on Tenant’s part to be
performed and observed are fully performed and observed, Guarantor (a) shall
have no right of subrogation against Tenant by reason of any payments or acts or
performance by Guarantor in compliance with the obligations of Guarantor
hereunder; (b) waives any right to enforce any remedy which Guarantor now or
hereafter shall have against Tenant by reason of any one or more payment or acts
or performance in compliance with the obligations of Guarantor hereunder; and
(c) subordinates any liability or indebtedness of Tenant now or hereafter held
by Guarantor to the obligations of Tenant to Landlord under the Lease.

 

This Guaranty, and Guarantor’s obligations hereunder, shall be governed by and
construed under the laws of the State of Georgia, and all obligations of the
parties hereto shall be performable in Fulton County, Georgia.

 

Guarantor represents and warrants that the value of the consideration received
and to be received by Guarantor is reasonably worth at least as much as the
liability and obligations of Guarantor hereunder, and such liability and
obligations may reasonably be expected to benefit Guarantor directly or
indirectly.

 

Notwithstanding anything herein to the contrary, this Guaranty shall terminate
automatically without further acts by Guarantor or Lessor upon the occurrence of
the Closing (as that term is defined in the Lease).  Notwithstanding anything
herein to the contrary, following the Closing, the Guarantor shall have no
liability under this Guaranty or the Lease whatsoever.

 

[Signatures appear on the following page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty under seal this
         day of                             , 2004.

 

 

Signed, sealed and delivered

in the presence of:

GUARANTOR:

 

 

 

 

KIMBERLY-CLARK CORPORATION,

a Delaware corporation

Unofficial Witness

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Notary Public

 

Title:

 

 

My Commission Expires:

Tax ID#:

 

 

 

 

 

[Notary Seal]

 

Address for Notice Purposes:

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

PRESTON RIDGE III

 

LEGAL DESCRIPTION

OF PROPERTY

 

All that tract or parcel of land lying in and being in Land Lot 1 of the 1st
District, 1st Section, Land Lot 1244 of the 2nd District, 1st Section, Land Lot
1261 of the 2nd District. 2nd Section, and Land Lot 910 of the 1st District, 2nd
Section, Fulton County, City of Alpharetta, Georgia, and being more particularly
described as follows:

 

Commence at the intersection of the northeasterly right-of-way of Preston Ridge
Road(having a variable right-of-way), with the northwesterly right-of-way of
North Point Parkway(having a 120 foot right-of-way) if the tangent of said
right-of-way of Preston Ridge Road were projected to intersect with the
projected arc of said right-of-way of North Point Parkway;

 

THENCE North 64 degrees 13 minutes 24 seconds West for a distance of 30.13 feet
to a 1/2” rebar found on the Northerly right-of-way of Preston Ridge Road;

 

THENCE along the northerly right-of-way of Preston Ridge Road the following
courses and distances;

 

THENCE North 64 degrees 13 minutes 24 seconds West for a distance of 82.78 feet
to a 1/2” rebar found;

 

THENCE along a curve to the left having a radius of 560.87 feet and an arc
length of 294.18 feet, being subtended by a chord of North 79 degrees 14 minutes
59 seconds West for a distance of 290.82 feet to a 1/2” rebar found;

 

THENCE South 85 degrees 43 minutes 27 seconds West for a distance of 243.38 feet
to a 1/2” rebar found, said point being the POINT OF BEGINNING;

 

THENCE South 85 degrees 43 minutes 27 seconds West for a distance of 182.54 feet
to a 1/2” rebar found;

 

THENCE along a curve to the left having a radius of 921.47 feet and an arc
length of 381.95 feet, being subtended by a chord of South 73 degrees 50 minutes
59 seconds West for a distance of 379.22 feet to a 1/2” rebar found;

 

THENCE South 64 degrees 28 minutes 12 seconds West for a distance of 104.26 feet
to a point;

 

THENCE North 16 degrees 14 minutes 08 seconds West for a distance of 442.21 feet
leaving the northerly right-of-way of Preston Ridge Road to a point;

 

THENCE South 85 degrees 45 minutes 40 seconds West for a distance of 184.09 feet
to a point;

 

THENCE North 03 degrees 46 minutes 46 seconds West for a distance of 345.98 feet
to a point;

 

THENCE North 83 degrees 23 minutes 47 seconds East for a distance of 790.21 feet
to 1/2” rebar found;

 

THENCE South 05 degrees 38 minutes 53 seconds East for a distance of 118.50 feet
to a 1/2” rebar found;

 

THENCE South 44 degrees 28 minutes 48 seconds East for a distance of 203.17 feet
to a 1/2” rebar found;

 

THENCE South 04 degrees 16 minutes 33 seconds East for a distance of 421.33 feet
THE POINT OF BEGINNING

 

Said property contains 12.767 acres more or less.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

INSURANCE

 

1.                                      COMMERCIAL GENERAL LIABILITY POLICY
(1986 or later edition)

 

General Liability Limits:

 

$

2,000,000

 

General Aggregate

$

2,000,000

 

Products and Completed 0perations

$

1,000,000

 

Personal and Advertising Injury

$

1,000,000

 

Each Occurrence

$

50,000

 

Fire Damage Limit (any one fire)

$

5,000

 

Medical Expense Limit (any one person)

 

Said policy shall have a commercially reasonable deductible or Self Insured
Retention.

 

2.                                      UMBRELLA / EXCESS LIABILITY

 

General Limits:

 

$

1,000,000

 

Each Occurrence

$

1,000,000

 

General Aggregate

 

3.                                      WORKERS COMPENSATION

 

The policy must comply with all statutory requirements

 

Employer’s Liability:

 

$

100,000

 

Bodily injury by accident

$

500,000

 

Policy limit by disease

$

100,000

 

Bodily injury by disease each employee

 

4.                                      BUSINESS INTERRUPTION INSURANCE

 

This policy must equal to not less than twelve months of Rent payable by Tenant
at the Premises pursuant to the terms of this Lease which insurance shall be
issued on an “all risks” basis (or its equivalent).

 

5.                                      TENANT PROPERTY AND IMPROVEMENTS

 

The policy must cover all direct physical loss equal to 100% replacement cost of
Tenant’s personal property, all improvements and alterations to the Premises,
together with Tenant’s fixtures and equipment.

 

All of said policies shall: (i) name Landlord, Landlord’s agent and Childress
Klein Properties, Inc., together with their respective affiliates, as additional
insureds and insure Landlord’s contingent liability under this Lease (except for
the worker’s compensation policy, which shall instead include a waiver of
subrogation endorsement in favor of Landlord), (ii) be issued by an insurance
company licensed to do business in the State of Georgia which is acceptable to
Landlord and rated at least “A VIII” by A.M. Bests Rating Guide, and (iii)
provide that said insurance shall not be canceled unless thirty (30) days prior
written notice shall have been given to Landlord and Landlord’s property manager
at the following address: 
                                                                                  . 
Said policies or certificates thereof shall be delivered to Landlord and
Landlord’s property manager by Tenant upon commencement of the term of the Lease
and upon each renewal of said insurance.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT “I”

SPECIAL STIPULATIONS

 

Special Stipulation Number 1.                             Abatement of Rent.

 

Notwithstanding anything to the contrary, Net Rent and Expense Stop Rent shall
be conditionally abated from the period commencing on the Commencement Date and
through and until the end of the 12th full calendar month thereafter (“Rent
Start Date”).  Commencing upon the Rent Start Date, Tenant shall make Net Rent
and Expense Stop Rent payments as otherwise provided in the Lease. 
Notwithstanding such abatement of Net Rent, Expense Stop Rent and all other sums
due under the Lease, any increases in Net Rent and Expense Stop Rent set forth
in the Lease shall occur on the dates scheduled therefor but the Tenant shall
not be responsible for the payment of such increases until the Rent Start Date. 
The abatement of Net Rent and Expense Stop Rent provided for in this provision
is conditioned upon the Tenant not being in an Event of Default .  If at any
time during the Term an Event of Default by Tenant occurs, then the abatement of
Net Rent and Expense Stop Rent provided for in this provision shall be voided
during the period while such Event of Default remains uncured, and during such
period, Tenant shall pay to Landlord, in addition to all other amounts due to
Landlord under this Lease, the full amount of all Net Rent and Expense Stop Rent
which would have otherwise been due but for the abatement provided for in this
Special Stipulation Number 1.  Under no circumstances shall Tenant be obligated
to reimburse Landlord for previously abated Rent.

 

Special Stipulation Number 2.                             Option to Renew:

 

A.           Following the Commencement Date and thereafter during the Term
(excluding any holdover period), so long as, both as of the exercise date and as
of the first day of the Extended Term (as hereinafter defined), the Lease is in
full force and effect (provided that Tenant’s exercise of its right to renew
this Lease shall not be forfeited pursuant to Landlord’s actions rendering the
Lease not in full force and effect) and, both as of the exercise date and the
first day of the Extended Term, no Event of Default exists, Landlord hereby
grants to Tenant two (2) options to extend the Term with respect to all but not
any lesser portion of the Premises for successive periods of five (5) years each
(each “Extended Term”), beginning immediately upon the expiration of the Term
for the first Extended Term and beginning immediately upon the expiration of the
first Extended Term for the second Extended Term, such options to be exercised
by Tenant giving written notice of its exercise to Landlord in the manner
provided in this Lease at least twelve months (12) months prior, but not more
than fifteen (15) months prior, to the expiration of the Term for the first
Extended Term and the expiration of the first Extended Term for the second
Extended Term.  Time is of the essence with respect to the foregoing.  Tenant
may not exercise the option for the second Extended Term unless it exercised the
option for the first Extended Term.

 

B.             Net Rent for the Extended Term shall be ninety-five percent (95%)
of the prevailing market rate (the “Prevailing Market Rate”) for net effective
rental calculated on a per square foot basis for comparable renewal leases
during the Extended Term covering the Building and comparable class A suburban
office buildings comparable to the Building (as adjusted for any variances
between such buildings and the Building and as adjusted for other relevant
factors, including, but not limited to, size of space, location of space within
the building, signage rights, age, location and quality of building, length of
term, credit standing of tenant, tenant improvement contributions, leasing
commissions and rent concessions) located in the immediate market area of the
Building, not to exceed a three mile radius therefrom (hereinafter referred to
as the “Market Area”).

 

C.             Landlord shall, within twenty (20) days after the receipt of
Tenant’s notice of exercise, notify Tenant in writing of Landlord’s reasonable
determination of the Prevailing Market Rate for the Premises for the Extended
Term.  Thereafter, Tenant shall have ten (10) business days from its receipt of
Landlord’s notice to notify Landlord in writing that Tenant does not agree with
Landlord’s determination of the Prevailing Market Rate.  If Tenant fails to
object as aforesaid, Landlord’s determination shall be deemed to be the
Prevailing Market Rate for the Extended Term.  Upon receipt of Tenant’s
objection, Landlord and Tenant shall meet for a period of ninety (90) additional
days (the “Negotiation Period”) to negotiate the Prevailing Market Rate, with
each acting in good faith.  If such negotiations are successful, the rate so
negotiated by the parties will be deemed to be the Prevailing Market Rate for
the Extended Term.  If such negotiations are not successful, the Prevailing
Market Rate will be determined in accordance with the following arbitration
procedure:

 

Within five (5) days after the expiration of the Negotiation Period, Tenant
shall notify Landlord of Tenant’s selection of a real estate broker who shall
act on Tenant’s behalf in determining the Prevailing Market Rate.  Within five
(5) days after Tenant delivers its notice to Landlord as set forth above,
Landlord shall notify Tenant of Landlord’s selection of a real estate broker who
shall act on Landlord behalf in determining the Prevailing Market Rate.  Within
twenty (20) days after the selection of Tenant’s and Landlord’s broker, the two
(2) brokers shall render a joint written determination of the Prevailing Market
Rate, which joint determination shall be final, conclusive and binding for the
Extended Term.  If the two (2) brokers are unable to agree upon a joint written
determination within said twenty (20) day period, the two brokers shall select a
third broker within such twenty (20) day period and shall each submit a
determination of the Prevailing Market Rate to such third broker.  In the event
the two brokers cannot agree on a third, Landlord or Tenant may request that the
local chapter of the Board of Realtors appoint a party to act as the third
broker.  Within ten (10) days after the appointment of the third broker, the
third broker shall render a written determination of the Prevailing Market Rate,
which must be either the Landlord’s broker’s determination as submitted or the
Tenant’s broker’s determination as submitted, but no other amount and no
compromise between the two, with the third broker’s determination being final,
conclusive and binding on both parties.  All brokers selected or appointed in
accordance with this subparagraph shall have at least ten (10) years prior
experience in the commercial office leasing market of the Market Area.  If
either Landlord or Tenant fails or refuses to select a broker, the other broker
shall alone determine the Prevailing Market Rate.  Landlord and Tenant agree
that they shall be bound by the determination of Prevailing Market Rate pursuant
to this paragraph.  Landlord shall bear the fee and expenses of its broker;
Tenant shall bear the fee and expenses of its broker; and Landlord and Tenant
shall share equally the fee and expenses of the third broker, if any.

 

--------------------------------------------------------------------------------


 

D.  Notwithstanding anything to the contrary contained herein, in the event the
Prevailing Market Rate determined in accordance with subsection C above is less
than the rate payable upon the expiration of the initial Term (or the first
Extended Term, as applicable) of the Lease, the Prevailing Market Rate will be
automatically adjusted to be the annual Net Rent in effect during the last year
of the Term subject to the same rate of escalation as was in place during the
initial Term (or the first Extended Term, as applicable).  The Prevailing Market
Rate determined in accordance with this Special Stipulation Number 2 shall be
final, binding and conclusive upon the parties and such determination shall not
be subject to dispute or challenge in court or otherwise.

 

E.              Except for the Net Rent, which shall be determined as set forth
above, leasing of the Premises by Tenant for the Extended Term shall be subject
to all of the same terms and conditions set forth in this Lease, including, but
not limited to, the same Expense Stop; provided, however, that any construction
provisions, improvement allowances, rent abatements or other concessions
applicable to the Premises during the initial Term shall not be applicable
during the Extended Term (unless otherwise mutually acceptable to both Landlord
and Tenant in the sole discretion of each at the time Tenant exercises its
option to extend).  Landlord and Tenant shall enter into an amendment to this
Lease to evidence Tenant’s exercise of this extension option.  If this Lease is
guaranteed now or at any time in the future, Tenant simultaneously shall deliver
to Landlord an original, signed reaffirmation of each guarantor’s guaranty, in
form and substance acceptable to Landlord.

 

F.              These options to extend the Term are personal to Neenah
Corporation, a Delaware corporation, may not be exercised by any party other
than Neenah Corporation, a Delaware corporation or a Permitted Affiliate or
Permitted Successor and shall become null and void upon the occurrence of an
assignment of the Lease or a sublet of all or a part of the Premises.

 

Special Stipulation Number 3.  Right of Refusal.

 

A.  Following the Commencement Date and thereafter during the initial Term
(excluding any Extended Terms or holdover period), so long as the Lease is in
full force and effect (provided that Tenant’s Right of Refusal shall not be
forfeited pursuant to Landlord’s actions rendering the Lease not in full force
and effect) and both at the time of Landlord’s Offer (as hereinafter defined)
and as of the effective date of the expansion to include the Refusal Space (as
hereinafter defined) if applicable, no Event of Default exists, Landlord hereby
grants to Tenant a Right of Refusal (the “Right of Refusal”) to expand the
Premises to include additional space subject to the terms and conditions set
forth herein.

 

B.  After Landlord has received a “bona-fide” offer to lease space (the “Refusal
Space”) which is limited to space on the fifth (5th) floor of the Building by a
third party prospective tenant (as determined by Landlord) and which Landlord is
willing to accept in its sole discretion (the “Third Party Offer”), Landlord
shall not lease to such third party tenant the Refusal Space without first
offering (the “Offer”) Tenant the right to lease such Refusal Space as set forth
herein.  As used herein, a “bona-fide” offer to lease space shall mean a signed
written offer (by Tenant or Tenant’s representative) to lease any portion of the
Refusal Space to a third party, setting forth all of the material terms of such
proposed lease, and which the Landlord tends to accept, but shall not include
any proposed assignment, sublease or re-let of all or any portion of the Refusal
Space by renewal, extension, or renegotiation by either (i) a current tenant
existing as of the date hereof currently occupying any of the Refusal Space, or
(ii) a future tenant arising in the event that Landlord leases any or all of the
Refusal Space to such tenant following Tenant’s decline or failure to exercise
this Right of Refusal with respect to such Refusal Space.

 

C.  The Offer shall contain (i) all terms and conditions of the Third Party
Offer; (ii) the date on which Landlord expects the Refusal Space to become
available; (iii) the increase in Tenant’s operating expense percentage, and (iv)
such other provisions as Landlord may reasonably include (collectively, the
“Proposed Terms”) and which have been agreed to in writing by the proposed third
party tenant.  Upon receipt of the Offer, Tenant shall have the right, for a
period of ten (10) business days after receipt of the Offer, to exercise the
Right of Refusal by giving Landlord written notice that Tenant desires to lease
the Refusal Space upon the same terms and conditions contained in this Lease (as
modified by the Offer); provided, however, that any construction provisions,
improvement allowances, rent abatements (such as that granted in Special
Stipulation Number 1 but excluding abatements applicable for casualties or
service interruptions) or other concessions applicable to the Premises shall not
be applicable to the Refusal Space unless expressly included in the Offer.  Time
is of the essence with respect to the foregoing.  The term of the Lease with
respect to the Refusal Space shall be coterminous with the Term of the Lease,
unless otherwise provided in the Offer.

 

D.  If, within such ten (10) business day period, Tenant exercises the Right of
Refusal, then Landlord and Tenant shall amend the Lease within an additional ten
(10) business day period (provided however that such 10 day period shall be
extended for such longer period so long as Tenant is diligently negotiating the
amendment, but in no event shall such time period exceed thirty (30) days) to
include the Refusal Space subject to the same terms and conditions as the Lease,
as modified by the terms and conditions of the Offer; provided, however, that
any construction provisions, improvement allowances, rent abatements (as
provided and qualified above) or other concessions applicable to the Premises
shall not be applicable to the Refusal Space unless expressly included in the
Offer.  If this Lease is guaranteed now or at anytime in the future, and such
Guaranty is still in effect at the time of the effective date of Tenant’s lease
of the Refusal Space, Tenant simultaneously shall deliver to Landlord an
original, signed, and notarized reaffirmation of each Guarantor’s personal
guaranty, in form and substance acceptable to Landlord.

 

E.  If, within such ten (10) business day period, Tenant declines or fails to
exercise the Right of Refusal or within the additional ten (10) business day
period provided above (as same may be extended as provided above), Tenant fails
to sign an amendment to include the Refusal Space, Landlord shall then have the
right to lease the Refusal Space to the third party that was subject to the
Offer provided that the financial terms thereof are not materially more
favorable than the financial terms of the Proposed Terms offered to Tenant (if
such standard is not met, the provisions hereof will again be triggered
requiring Landlord to deliver a notice of the Proposed Terms as modified by such
materially more favorable financial terms whereupon the offer and response
process described herein shall begin again).  Financial terms and conditions
that in Landlord’s reasonable discretion are less than ninety percent (90%) of
the financial terms offered to Tenant as part of the Proposed Terms shall be
considered to be “materially more favorable” for purposes of this Right of
Refusal.  If Tenant so declines or so fails to exercise, this Right of Refusal
shall terminate and be of no further force and effect until such time as
Landlord has received another Third Party Offer  to lease any of the Refusal
Space.

 

F.  This Right of Refusal is personal to Neenah Corporation, a Delaware
corporation, may not be exercised by any party other than Neenah Corporation, a
Delaware corporation  or a Permitted Affiliate or Permitted Successor and shall
become null and void upon the occurrence of an assignment of the Lease or a
sublet of all or a part of the Premises.

 

--------------------------------------------------------------------------------


 

EXHIBIT J

ARBITRATION

 

Whenever in Section 19(d) of the Lease it is provided that a dispute may be
resolved by arbitration, the arbitration shall be conducted in Atlanta, Georgia,
as provided in this Exhibit J.  The party desiring such arbitration shall give
written notice thereof to the other specifying the dispute to be arbitrated. 
Within ten (10) days after the date on which the arbitration procedure is
invoked as provided in this Lease, each party shall appoint an experienced
arbitrator and notify the other party of the arbitrator’s name and address.  The
two arbitrators so appointed shall appoint a third experienced arbitrator.  If
the three arbitrators to be so appointed are not appointed within twenty (20)
days after the date the arbitration procedure is invoked as provided in this
Lease, then the arbitrator or arbitrators, if any, who have been selected shall
proceed to carry out the arbitration.  The arbitrator(s) selected shall furnish
Landlord and Tenant with a written decision within ten (10) days after the date
of selection of the last of the arbitrators to be so selected. Any decision so
submitted shall be signed by a majority of the arbitrators, if more than two
have been selected.  If only two arbitrators have been selected and they are
unable to agree, then either Landlord or Tenant shall be entitled to apply to
the presiding judge of the Superior Court of Fulton County, Georgia (“Court”)
for the selection of a third arbitrator who shall be selected from a list of
names of experienced arbitrators submitted by Landlord or from a list of names
so submitted by Tenant, as the case may be, unless both Landlord and Tenant
submit lists of names, in which case the Court, in its sole discretion, shall
select the arbitrator from the lists.  In designating arbitrators and in
deciding the dispute, the arbitrators shall act in accordance with the
Commercial Rules of Arbitration and the Real Estate Valuation Arbitration Rules
then in force of the American Arbitration Association, subject, however, to such
limitations as may be placed on them by the provisions of this Lease.  The
decision of the arbitrators shall be final and binding upon the parties, and
judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.

 

 The obligation of Landlord and Tenant to submit a dispute to arbitration is
limited to disputes arising under Section 19(d) of the Lease which specifically
permits arbitration.  Neither party shall be in default under the Lease with
respect to any provision hereof during the time period commencing as of the date
the arbitration procedure hereunder is invoked and ending on the date of
resolution by the arbitrators; provided, however, that during said period each
party shall continue to make all payments of money required by this Lease and
shall otherwise perform all duties and obligations to be performed by such party
under this Lease and, with respect to the issue under arbitration, shall
maintain the status quo.

 

--------------------------------------------------------------------------------


 

EXHIBIT “K”

SNDA

 

This instrument was prepared by

and upon recordation should be

returned to:

 

 

 

SUBORDINATION, NON-DISTURBANCE & ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NON-DISTURBANCE & ATTORNMENT AGREEMENT (“Agreement”) made
and entered into this              day of                             ,
19        , by and among                                                   ,  a
                                                        , whose mailing address
is
                                                                                    
(the “Landlord”),                                                 , a
                                                , whose mailing address is
                                                                                          
(the “Tenant”), and STATE FARM LIFE INSURANCE COMPANY, an Illinois corporation,
whose mailing address is One State Farm Plaza, Bloomington, Illinois  61710
(“State Farm”);

 

WITNESSETH:

 

WHEREAS, Landlord and Tenant have heretofore entered into a certain lease (the
“Lease”) dated                                   , 19           with respect to
and governing the terms of Tenant’s use and occupancy of all or a portion of
certain real estate and improvements legally described on Exhibit A attached
hereto and made a part hereof (the “Premises”) ; and

 

WHEREAS, State Farm, in connection with its loan to Landlord in the principal
amount of                      (the “Loan”), which is secured by a Mortgage and
Security Agreement executed by Landlord to and in favor of State Farm (the
“Mortgage”) constituting a first lien upon and encumbering the Premises, and
further secured by an Assignment of Rents and Leases executed by Landlord to and
in favor of State Farm (the “Assignment of Rents and Leases”) assigning to State
Farm all leases of and all rents derived from the Premises, has required the
execution of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and in consideration of the sum of One Dollar ($1.00) by each of the
parties hereto paid to the other, receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby covenant, stipulate and agree as
follows:

 

1.                                       The Lease, and any and all
modifications thereof and amendments thereto, all of Tenant’s rights thereunder
and Tenant’s leasehold interest and estate in the Premises shall be and are
hereby made junior, inferior, subordinate and subject in all respects to the
lien and encumbrance of the Mortgage on the Premises and to the lien and
encumbrance of all renewals, modifications, consolidations, replacements and
extensions of the Mortgage, to the full extent of the principal sum secured
thereby, all interest thereon and all other sums due or hereafter becoming due
thereunder.

 

2.                                       Tenant agrees that it shall promptly
deliver or mail to State Farm a copy of each written notice given by Tenant to
Landlord of a default by the Landlord under the Lease.  Tenant further agrees
that if, within the time provided in the Lease to cure defaults thereunder,
State Farm, at its option, shall elect to perform or cause to be performed the
obligations with respect to which Landlord is in default under the Lease, as
specified in such written notice, any right of Tenant to terminate the Lease by
reason or on account of such default of Landlord shall cease and be null and
void.

 

3.                                       Tenant is advised and hereby
acknowledges that the Mortgage, Assignment of Rents and Leases and other
documents which evidence and secure the Loan (collectively the “Loan Documents”)
grant and provide to State Farm the right to collect rents and other sums
payable under the Lease (collectively, the “Rents”) directly from Tenant upon
the occurrence of an Event of  Default by Landlord under the Loan Documents;
Landlord and Tenant hereby agree that upon Tenant’s receipt from State Farm of
written notice of the occurrence of any Event of Default by Landlord under the
Loan Documents, Tenant shall thereafter pay all Rents directly to State Farm (or
as State Farm shall direct). Landlord joins in this Agreement to confirm to
Tenant that payment of rents in such fashion is consented to and approved for
all purposes under the Lease, and that payment by Tenant to Lender instead of
Landlord shall not result in or be construed to be a default under the Lease.

 

4.                                       State Farm agrees that in the event it
should become necessary for State Farm to foreclose the Mortgage, and provided
that Tenant is not in default of its obligations under the Lease, Tenant shall
be entitled to continue in possession of the Premises undisturbed.  State Farm
further agrees that unless required by law, State Farm will not join Tenant as a
defendant in any such foreclosure proceedings, and if such joinder is required
by law, State Farm will not seek to terminate the Lease or Tenant’s possession
of the Premises.

 

5.                                       It is further agreed that in the event
State Farm should succeed to the interest of the Landlord under the Lease, State
Farm agrees to be bound to the Tenant under the Lease.  The Tenant agrees from
and after such event to attorn to State Farm. From the date of acquisition,
Tenant shall have the same rights and remedies against and obligations to State
Farm that Tenant has against and to

 

--------------------------------------------------------------------------------


 

the prior Landlord for any default that is in existence and continues beyond the
date of acquisition (a “Continuing Default”).  However, State Farm shall not be:

 

(a)                                  liable for the consequences of any act or
omission of the prior Landlord that occurred prior to State Farm’s acquisition,
except with regard to a Continuing Default;

 

(b)                                 subject to any offsets or defenses which the
Tenant might have against the prior Landlord, for acts, omissions, or defaults
which occurred prior to State Farm’s acquisition, except with regard to a
Continuing Default;

 

(c)                                  bound by any rent or additional rent which
the Tenant might have paid in advance for more than one month;

 

(d)                                 bound by any amendment or modification of
the Lease made after the date of this Agreement without State Farm’s prior
written consent; or

 

(e)                                  liable for any security deposit, unless
actually received by State Farm from the prior Landlord.

 

6.                                       Tenant agrees that notwithstanding
anything to the contrary contained in this Agreement, in the Lease or in any
other instrument, any interest of the Tenant in or under any option to purchase
or right of first refusal to purchase the property of which the Premises are a
part of, or with respect to all or any part of the Premises is hereby
specifically subordinated to the rights of State Farm under the Mortgage and
other Loan Documents and such option to purchase or right of the first refusal
shall not be binding upon State Farm, its successors and assigns.

 

7.                                       This Agreement shall be binding upon
and inure to the benefit of the parties hereto and shall also bind and benefit
the heirs, legal representatives, successors and assigns of the respective
parties hereto, and all covenants, conditions and agreements herein contained
shall be construed as running with the title to the land comprising the
Premises.

 

8.                                       Landlord and Tenant hereby waive to the
fullest extent permitted by applicable law, the right to trial by jury in any
action, proceeding or counterclaim filed by any party, whether in contract, tort
or otherwise relating directly or indirectly to this Agreement or any acts or
omissions of the Landlord and Tenant in connection therewith or contemplated
thereby.

 

IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
as of the day and year first above written.

 

 

[Witnesses, if required]

 

[Signature block for Landlord]

 

 

 

 

 

 

[Witnesses, if required]

 

[Signature block for Tenant]

 

--------------------------------------------------------------------------------


 

[Witnesses, if required]

STATE FARM LIFE INSURANCE COMPANY,

 

 

an Illinois corporation

 

 

By:

 

 

 

 

Its:

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

Address:

 

 

One State Farm Plaza

 

 

Bloomington, Illinois 61710

 

 

Corporate Law-Investments E-8

 

 

Attn: (Name of Attorney)

 

[Appropriate Acknowledgments for each of

 

 

Landlord, Tenant and State Farm

 

 

sufficient for recording purposes]

 

--------------------------------------------------------------------------------